As filed with the Securities and Exchange Commission on May 27, 2010 Registration No. 333-165161 SECURITIES AND EXCHANGE COMMISSION AMENDMENT NO. 1 TO FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 CHINA BCT PHARMACY GROUP, INC. (Exact name of registrant as specified in its charter) Delaware 20-8067060 (State or other Jurisdiction of Incorporation) (Primary Standard Classification Code) (IRS Employer Identification No.) No. 102, Chengzhan Road Liuzhou City, Guangxi Province, P.R.C. 545007 Tel.: (86) 772-363-8318 (Address and Telephone Number of Registrant’s Principal Executive Offices and Principal Place of Business) Corporation Service Company 2711 Centerville Road Suite 400 Wilmington, Delaware 19808 (Name, Address and Telephone Number of Agent for Service) Copies of communications to: Mitchell S. Nussbaum, Esq. Loeb & Loeb, LLP 345 Park Avenue New York, New York 10154 Tel No.: (212) 407-4159 Fax No.: (212) 504-3013 Approximate date of commencement of proposed sale to the public: As soon as practicable after this Registration Statement becomes effective. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box. q If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act of 1933, please check the following box and list the Securities Act registration Statement number of the earlier effective registration statement for the same offering. q Table of Contents If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act of 1933, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. q If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act of 1933, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. q If delivery of the prospectus is expected to be made pursuant to Rule 434, please check the following box. q Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer q Accelerated filer q Non-accelerated filer q Smaller reporting company þ Table of Contents CALCULATION OF REGISTRATION FEE Title of Each Class Of Securities to be Registered Amount to be Registered Proposed Maximum Aggregate Offering Price per share Proposed Maximum Aggregate Offering Price Amount of Registration Fee Common stock, $0.001 par value per share $ $ $ Common stock, $0.001 par value per share, issuable upon exercise of investor warrants $ $ $ Common stock, $0.001 par value per share, issuable upon exercise of co-placement agent warrants $ $ $ Total $ $ (1)Represents the total number of shares of common stock issued to 135 investors in the registrant’s private placement of 893.91 units. Each unit consists of (i) 3,937 shares of common stock, and (ii) a warrant to purchase 1,968 shares of common stock at an exercise price of $3.81 per share. (2)Estimated solely for the purpose of calculating the registration fee pursuant to Rule 457. Although there is an established public trading market for our common stock on the Over-the-Counter Bulletin Board (the “OTCBB”), the trading has been limited.Accordingly, the proposed maximum offering price is based on the market price of our shares of common stock on March 2, 2010. (3)Represents the number of shares of common stock issuable upon exercise of the investor warrants at an exercise price of $3.81 per share. (4)Calculated pursuant to Rule 457(g). (5)Represents the number of shares of common stock issuable upon exercise of the co-placement agent warrants at an exercise price of $3.05 per share. (6)In the event that the total number of shares of common stock registered herein (the “Registrable Securities”) exceeds the limitation set forth pursuant to Rule 415, the number of Registrable Securities to be registered herein will be reduced first by the Registrable Securities owned by the co-placement agents and second, on a pro rata basis, among the investors based on the total number of unregistered shares of common stock underlying the investor warrants on a fully-diluted basis. (7)A fee of $1,191.81 was previously paid with the initial filing. THE REGISTRANT HEREBY AMENDS THIS REGISTRATION STATEMENT ON SUCH DATE OR DATES AS MAY BE NECESSARY TO DELAY ITS EFFECTIVE DATE UNTIL THE REGISTRANT SHALL FILE A FURTHER AMENDMENT WHICH SPECIFICALLY STATES THAT THIS REGISTRATION STATEMENT SHALL THEREAFTER BECOME EFFECTIVE IN ACCORDANCE WITH SECTION 8(a) OF THE SECURITIES ACT OR UNTIL THE REGISTRATION STATEMENT SHALL BECOME EFFECTIVE ON SUCH DATE AS THE COMMISSION, ACTING PURSUANT TO SUCH SECTION 8(a), MAY DETERMINE. Table of Contents The information in this preliminary prospectus is not complete and may be changed. These securities may not be sold until the registration statement filed with the U.S. Securities and Exchange Commission (“SEC”) is effective. This preliminary prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any jurisdiction where the offer or sale is not permitted. PRELIMINARY PROSPECTUS Subject to completion, dated May 27, 2010 CHINA BCT PHARMACY GROUP, INC. 5,630,575 Shares of Common Stock This prospectus relates to the resale by the selling stockholders identified in this prospectus of up to 5,630,575 shares (the “Shares”) of our common stock, par value $0.001 per share, including (i) 3,519,340 shares of our common stock currently issued and outstanding, (ii) 1,759,301 shares of common stock issuable upon exercise of warrants issued to our investors (the “Investor Warrants”), and (iii) 351,934 shares of our common stock issuable upon exercise of the warrants issued to our co-placement agents in the private placement (the “Agent Warrants” and, together with the Investors Warrants, the “Warrants”). The Shares were issued to the selling stockholders in private placement transactions which were exempt from the registration and prospectus delivery requirements of the Securities Act of 1933, as amended. The selling stockholders may offer all or part of their Shares for resale from time to time through public or private transactions, at either prevailing market prices or at privately negotiated prices. We will not receive any of the proceeds from the Shares by the selling stockholders, but we will receive funds from the exercise of the Warrants if and when those Warrants are exercised on a cash exercise basis. However, there is no assurance that such Warrants will be exercised. In addition, we will not receive any additional proceeds to the extent theWarrants are exercised on a cashless exercise basis. We are paying all of the registration expenses incurred in connection with the registration of the Shares, but we will not pay any of the selling commissions, brokerage fees and related expenses. Our common stock is quoted on the OTCBB under the symbol “CNBI” and is not traded. No public market currently exists for our common stock and there can be no assurance that an active trading market will develop, or if an active market does develop, that it will continue. The selling stockholders, and any broker-dealer executing sell orders on behalf of the selling stockholders, may be deemed to be “underwriters” within the meaning of the Securities Act of 1933, as amended.Commissions received by any broker-dealer may be deemed underwriting commissions under the Securities Act of 1933, as amended. Investing in our common stock involves a high degree of risk. See “Risk Factors” beginning on page 7 to read about factors you should consider before investing in shares of our common stock. NEITHER THE SECURITIES AND EXCHANGE COMMITTEE NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED OF THESE SECURITIES OR DETERMINED IF THIS PROSPECTUS IS TRUTHFUL OR COMPLETE. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. The Date of This Prospectus is, 2010 Table of Contents TABLE OF CONTENTS PROSPECTUS SUMMARY 1 RISK FACTORS 7 SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS 21 SELLING STOCKHOLDERS 22 BUSINESS 44 DESCRIPTION OF PROPERTY 59 LEGAL PROCEEDINGS 61 CORPORATE STRUCTURE AND HISTORY 62 MARKET PRICE OF AND DIVIDENDS ON COMMON EQUITY AND OTHER SHAREHOLDER MATTERS 67 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 68 CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 83 DIRECTORS, EXECUTIVE OFFICERS, PROMOTERS AND CONTROL PERSONS 84 EXECUTIVE COMPENSATION 86 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 89 CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS 90 MATERIAL UNITED STATES FEDERAL 92 MATERIAL PRC INCOME TAX CONSIDERATIONS 97 LEGAL MATTERS EXPERTS WHERE YOU CAN FIND MORE INFORMATION INDEX TO CONSOLIDATED FINANCIAL STATEMENTS i Table of Contents PROSPECTUS SUMMARY This summary highlights selected information contained elsewhere in this prospectus.This summary does not contain all the information that you should consider before investing in the common stock.You should carefully read the entire prospectus, including “Risk Factors,” “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and the financial statements before making an investment decision. References in this prospectus to the “PRC” or “China” are to the People’s Republic of China. Except as otherwise specifically stated or unless the context otherwise requires, the terms “Company,” “we,” “us” and “our” refer to collectively (i) China BCT Pharmacy Group, Inc. (f/k/a China Baicaotang Medicine Limited), a corporation incorporated in the State of Delaware; (ii) Ingenious Paragon Global Limited (“Ingenious”), a British Virgin Islands company which is a wholly-owned subsidiary; (iii) Forever Well Asia Pacific Limited (“Forever Well”), a Hong Kong company which is a wholly-owned subsidiary of Ingenious; (iv) Guangxi Liuzhou Baicaotang Medicine Limited (“Liuzhou BCT”), a PRC wholly foreign-owned enterprise (“WFOE”) which is a wholly-owned subsidiary of Forever Well; (v) Hefeng Pharmaceutical Co. Limited (“Hefeng Pharmaceutical”), a PRC company which is a wholly-owned subsidiary of Liuzhou BCT; and (vi) Guangxi Liuzhou Baicaotang Medicine Retail Limited (“BCT Retail”), a PRC company of which 49% of its registered capital was contributed by Liuzhou BCT and 51% of its registered capital was contributed by Baicaotang Property Management Limited (“Property Management”), an affiliated company. References to BCT Retail’s “registered capital” are to the equity of BCT Retail, which under PRC law is measured not in terms of shares owned but in terms of the amount of capital that has been or will be contributed to a company by a particular shareholder or all shareholders. The portion of a limited liability company’s total capital contributed by a particular shareholder represents that shareholder’s ownership of the company and the total amount of capital contributed by all shareholders is the company’s total equity. Capital contributions are made to a company by deposits into a dedicated account in the company’s name, which the company may access in order to meet its financial needs. When a company’s accountant certifies to PRC authorities that a capital contribution has been made and the company has received the necessary government permission to increase its contributed capital, the capital contribution is registered with regulatory authorities and becomes a part of the company’s “registered capital.” Business Overview We are engaged in pharmaceutical distribution, retail pharmacy and manufacturing of pharmaceuticals through our three subsidiaries Liuzhou BCT, Hefeng Pharmaceutical, and BCT Retail, each of which is located in Guangxi Province, China. We have integrated operations in the following business segments: § Pharmaceutical distribution. Pharmaceutical distribution is our principal business. We conduct our wholesale business through Liuzhou BCT by purchasing from pharmaceutical product suppliers and then distributing the products to our wholesale customers, including hospitals, retail drug stores, other pharmaceutical wholesalers, clinics, medical centers, and individuals. Our pharmaceutical distribution business is focused on the market of Guangxi province, which includes major cities such as Nanning, Liuzhou and Guilin, and which has approximately 50 million people.According to a Report from the Guanxi Tax Bureau there is an annual market demand for pharmaceutical distributors in Guangxi province of approximately $4 billion per year.We operate a large regional wholesale pharmaceutical networks in Guangxi province supported by strategically placed warehouse facilities. For the year ended December 31, 2009, revenue generated from our pharmaceutical distribution segment was $97.1 million, or 71.4% of our total revenues for the year. We distribute over 8,000 products from nearly 4,000 suppliers through our wholesale distribution in compliance with applicable PRC regulations.Hefeng Pharmaceutical, which is one of our wholly owned subsidiaries, is also one of our suppliers.In 2009 revenue derived from the distribution of third-party products constituted 99% of our pharmaceutical distribution segment revenue. 1 Table of Contents PRC rules and regulations require most public hospitals and healthcare institutions to purchase medicines from pharmaceutical distributors through a centralized tendering process, which includes the implementation of government-mandated price controls. The manufacturers of provincial catalog medicines that are on the hospitals’ formularies are invited to bid and participate in the centralized tendering process, which they must do so directly. The bidding process covers multiple categories of medicines used by the hospitals. A duly organized committee of pharmaceutical and clinical medical experts is responsible for bid evaluations. Selection is based on a number of factors, including bid price, quality, clinical effectiveness, and manufacturer’s reputation and service. The supply of a particular type of medicine is generally made on a non-exclusive basis by multiple manufacturers and distributors. We typically advise and assist pharmaceutical manufacturers in the hospital tendering process and distribute products of pharmaceutical manufacturers upon purchase orders being made by the hospitals after the bidding process. The Guangxi centralized-online tendering system was started in 2006, and in 2009 the tendering started to be applied also under the New Rural Co-operation Health Insurance Plan. At the first tendering in 2009 we were awarded distribution rights for six cities and towns under the New Rural Co-operation Health Insurance Plan, including Liuzhou, Yizhou, Lipu, Gongchen, Luzhai Laibin and Heshan, and were selected as one of two exclusive distributors for these six cities. § Retail pharmacy. Established in 2001, BCT Retail operates what we believe to be one of the largest regional pharmaceutical retail network in Guangxi province, consisting of 114 directly owned retail stores in Guangxi province under the registered name “Baicaotang 百草堂.” Our retail stores provide convenient, high quality and professional pharmaceutical services and supply a wide variety of medicines, including western medicine, traditional Chinese medicine (“TCM”), dried Chinese herbal medicine, roughly processed Chinese herbal medicine, family planning products, and seasonal medicine. Among the 114 stores, there are 19 stores that are medi-care qualified stores, where customers are able to make their purchases either by cash or by using their medi-care insurance card for payment. For the year ended December 31, 2009, revenue generated from our retail pharmacy segment was $31.2 million, or 22.9% of our total revenues for the year. § Manufacturing pharmacy. Hefeng Pharmaceutical has a manufacturing facility on approximately 40,000 square meters of land and manufactures four products units: § A Chinese herbal medicine abstraction unit for raw material and medicine paste with 100 tons of annual abstraction capacity; § A granular formulation unit with an annual production capacity of 2 billion packages; § A pill formulation unit with an annual production capacity of 3 billion pills, and § A liquid formulation unit with an annual production capacity of 0.1 billion injections. Hefeng Pharmaceutical produces and sells pharmaceutical products under the registered name “Asio (亚太)” including: traditional anti-inflammatory and antibacterial drugs, cancer treatment drugs, cardio-vascular disease drugs and hepatitis drugs. Hefeng Pharmaceutical’s best-selling products include: § Tabellae Sarcandrae, a TCM drug that has similar anti-inflammatory and antibacterial effects as anti-biotics in Western medicine; 2 Table of Contents § Corydalis Saxicola Bunting (Yanhuanglian), an important component in various hepatitis prescriptions in TCM; § Hydroxycamptotbecine Injection, which is used to treat cancers such as carcinoma ventricui, carcinoma hepatitis and colon cancer; § Ethacridine Lactate Injection which is used for second trimester pregnancy termination from week 12-26; and § Levodopa, a TCM drug that is used to treat stiffness, tremors, spasms and poor muscle control related to Parkinson’s disease. In addition, Hefeng Pharmaceutical collaborates with several renowned medical research universities in China to continuously improve its raw material abstraction efficiency and production process, and to develop alternative formulas for existing drugs. For the year ended December 31, 2009, revenue generated from our manufacturing pharmacy segment was $7.7 million, or 5.7% of our total revenues for the year. Corporate Structure and History We were originally incorporated in the State of Delaware on November 30, 2006 under the name Purden Lake Resource Corp. to engage in the acquisition, exploration and development of natural resource properties. Prior to December 23, 2009 we were a blank check company with nominal assets.We changed our name to China Baicaotang Medicine Limited on December 24, 2009 and to China BCT Pharmacy Group, Inc. on March 25, 2010. Corporate Structure Our wholly-owned subsidiary, Ingenious is a British Virgin Islands corporation that owns 100% of the issued and outstanding capital stock of Forever Well, a Hong Kong company.Forever Well is the sole shareholder of Liuzhou BCT, a PRC wholly foreign-owned enterprise.Liuzhou BCT contributed 100% of the registered capital of Hefeng Pharmaceutical and 49% of the registered capital of BCT Retail. The remaining 51% of the registered capital of BCT Retail was contributed by Property Management, an affiliate of Liuzhou BCT. We do not have direct 100% ownership interest in BCT Retail due to the restriction of foreign investment in pharmacy chains with 30 or more drugstores.We have entered into contractual arrangements with Property Management pursuant to which we loaned money equal to 51% of the registered capital of BCT Retail to the shareholders of Property Management and such Property Management pledged their 51% equity interests in BCT Retail. The chart below illustrates the current structure of the Company: 3 Table of Contents Reorganization In 2008, the shareholders of Liuzhou BCT (the “Liuzhou BCT Shareholders”) and Xiaoyan Zhang, our CFO, developed a restructuring plan (the “Restructuring”).The first step was for Forever Well to acquire 100% of the equity interests of Liuzhou BCT and its subsidiaries (the “PRC Operating Companies”).After the acquisition of the PRC Operating Companies by Forever Well was consummated, the second step was for Ingenious to enter into and complete a transaction with a U.S. public reporting company whereby that company would acquire Ingenious. On December 30, 2009, the goal of the Restructuring was realized when we entered into a share exchange agreement with Ingenious, pursuant to which we acquired 100% of the equity of Ingenious in exchange for the issuance of an aggregate of 32,000,000 shares of our common stock to Ms. Zhang and to certain former Liuzhou BCT Shareholders.As of the date of this prospectus, Ms. Zhang owns 58.9% of our common stock.As a result of this transaction, we are a holding company which, through our direct and indirect ownership of Ingenious, Forever Well, Liuzhou BCT, Hefeng Pharmaceutical, and BCT Retail, now has operations based in the PRC. 4 Table of Contents Private Placement On October 23, 2009, we entered into a subscription agreement (the “Subscription Agreement”) with certain investors (the “Investors”) for the sale of up to an aggregate of 1,147 units (the “Units”) in a private placement (the “Private Placement”).Simultaneously with the closing of the Share Exchange, we completed the initial closing of the Private Placement of approximately $6.3 million or 632.3 Units (the “Initial Closing”).Upon the Initial Closing, we issued an aggregate of 2,489,370 shares of our common stock and Investor Warrants exercisable for up to 1,244,368 shares of our common stock at an exercise price of $3.81 per share. In addition, in connection with the Initial Closing of the Private Placement, we issued Agent Warrants to the placement agents (the “Co-Placement Agents”) that are exercisable for 248,937 shares of our common stock at an exercise price of $3.05 per share.The funds were held with Signature Bank, acting as escrow agent, and were released to us upon the consummation of the Initial Closing.The closing of the Share Exchange was a condition precedent to the closing of the Private Placement. On February 1, 2010, we completed the second closing of the Private Placement of approximately $2.6 million (the “Second Closing”) of 261.61 Units, consisting of an aggregate of 1,029,970 shares of our common stock and Investor Warrants exercisable for 514,933 shares of our common stock at an exercise price of $3.81.In connection with Second Closing, we issued Agent Warrants to the Co-Placement Agents that are exercisable for 102,997 shares of our common stock at an exercise price of $3.05 per share on a cash or cashless basis.The funds were held with Signature Bank, acting as escrow agent, and were released to us upon the consummation of the Second Closing. We entered into a placement agency agreement (the “Placement Agent Agreement”) with the Co-Placement Agents on October 21, 2009 whereby the Co-Placement Agents received as compensation for acting as placement agent in the Private Placement (i) a total cash fee anda non-accountable marketing allowance in the amount of approximately $0.86 million; and (ii) Agent Warrants to purchase up to 302,521 shares of common stock.Pursuant to participating agent agreements by and among Charles Vista, LLC, May Davis and American Capital, Charles Vista, LLC received as compensation for acting as a sub-agent in the Private Placement (i) a cash fee in the amount of approximately $0.22 million; and (ii) Agent Warrants to purchase up to 49,413 shares of common stock at an exercise price of $3.65 per share.The Co-Placement Agents were responsible for raising the minimum offering amount of $5,820,000 of Units and were compensated as set forth above. Where You Can Find Us Our principal executive office is located at No. 102 Chengzhan Road, Liuzhou City, Guangxi province, China and our telephone number is (86) 772-363-8318.Our corporate website is www.china-bct.com. Information contained on, or accessed through our website is not intended to constitute and shall not be deemed to constitute part of this prospectus. 5 Table of Contents The Offering Common stock offered by selling stockholders 5,630,575 shares of common stock. This includes (i) 3,519,340 shares of our issued and outstanding common stock; (ii) 1,759,301 shares of common stock issuable upon exercise of outstanding Investor Warrants; and (iii) 351,934 shares of common stock issuable upon exercise of outstanding Agent Warrants. Common stock outstanding before the offering 38,119,340 shares of common stockas of May 21, 2010. Common stock outstanding after the offering (assuming full exercise of all of the Warrants) 40,230,575 shares. Terms of the Offering The selling stockholders will determine when and how they will sell the common stock offered in this prospectus. Termination of the Offering The offering will conclude upon the earliest of (i) such time as all of the common stock has been sold pursuant to the registration statement or (ii) such time as all of the common stock becomes eligible for resale without volume limitations pursuant to Rule 144 under the Securities Act of 1933, as amended (the “Securities Act”), or any other rule of similar effect. Use of proceeds We are not selling any shares of the common stock covered by this prospectus, and, as a result, will not receive any proceeds from this offering. We may, however, receive proceeds in the event that some or all of the Warrants held by the selling stockholders are exercised for cash. However, there is no assurance that such Warrants will be exercised. In addition, we will not receive any additional proceeds to the extent theWarrants are exercised on a cashless exercise basis. To the extent that the selling stockholders exercise in cash all of the Warrants, we would receive approximately $7,776,336 in the aggregate from such exercise.The proceeds from the cash exercise of such Warrants, if any, will be used by us for working capital and other general corporate purposes. OTCBB Trading Symbol CNBI.OB Risk Factors The common stock offered hereby involves a high degree of risk and should not be purchased by investors who cannot afford the loss of their entire investment. See “Risk Factors” beginning on page 7. 6 Table of Contents RISK FACTORS Risks Relating to Our Business OUR OPERATING HISTORY MAY NOT SERVE AS AN ADEQUATE BASIS TO JUDGE OUR FUTURE PROSPECTS AND RESULTS OF OPERATIONS. Our operating history may not provide a meaningful basis on which to evaluate our business. We cannot assure you that we will maintain our profitability or that we will not incur net losses in the future. We expect that our operating expenses will increase as we expand. Any significant failure to realize anticipated revenue growth could result in significant operating losses. WE MAY BE UNABLE TO COMPETE SUCCESSFULLY AGAINST NEW AND EXISTING COMPETITORS. The major market of our products and business operations is the cities, villages and towns of Guangxi province. We may face increasing competition in the future as we expand our business in Guangxi province and our adjacent provinces. As we expand our operations in wholesale and retail distribution and manufacture of pharmaceutical products, we will encounter competition from other companies existing in our target markets, such as Sinopharma and Liuzhou Medical and Pharmaceutical Limited in the pharmaceutical distribution area, Shenzhen Accordance Pharmacy Chain Store and Hunan Laobaixing Pharmacy Chain in the retail area and Harbin Pharmaceutical Group, Guangdong Boluo Xianfeng Pharmaceutical Group and Jiangsu Chia Tai Tianqing Pharmaceutical and Sixth Pharma Factory in the manufacturing area, and may face future competition from new foreign and domestic competitors entering the pharmaceutical promotion and distribution market in China. Our current and future competitors may be able to respond more quickly to new or changing opportunities and customer requirements and may be able to undertake more extensive promotional and distribution activities, offer more attractive terms to customers, and adopt more aggressive pricing policies. Competition could reduce our market share or force us to lower our prices to unprofitable levels. OUR CURRENT BUSINESS OPERATIONS RELY HEAVILY UPON MR. HUI TIAN TANG, OUR CHIEF EXECUTIVE OFFICER AND CHAIRMAN, AND ADDING OTHER KEY EMPLOYEES ARE ESSENTIAL TO GROWING OUR BUSINESS. We have been heavily dependent upon the expertise and management of Mr. Hui Tian Tang, our Chairman and Chief Executive Officer, and his continued services. The loss of Mr. Tang’s’ services could seriously interrupt our business operations. Although we have entered into an employment contract with Mr. Tang, pursuant to which Mr. Tang agrees to serve as our full time Chief Executive Officer, and Mr. Tang has not indicated any intention of leaving us, the loss of his service for any reason could have a very negative impact on our ability to fulfill our business plan.In addition, we face competition for attracting skilled personnel. If we fail to attract and retain qualified personnel to meet current and future needs, this could slow our ability to grow our business, which could result in a decrease in market share. THE LIMITED PUBLIC COMPANY EXPERIENCE OF OUR MANAGEMENT TEAM COULD ADVERSELY IMPACT OUR ABILITY TO COMPLY WITH THE REPORTING REQUIREMENTS OF U.S. SECURITIES LAWS. Ourmanagement team has limited public company experience, which could impair our ability to comply with legal and regulatory requirements such as those imposed by Sarbanes-Oxley Act of 2002. Our senior management has never had sole responsibility for managing a publicly traded company. Such responsibilities include complying with federal securities laws and making required disclosures on a timely basis. Our senior management may not be able to implement programs and policies in an effective and timely manner that adequately respond to such increased legal, regulatory compliance and reporting requirements, including the establishing and maintaining internal controls over financial reporting.Any such deficiencies, weaknesses or lack of compliance could have a materially adverse effect on our ability to comply with the reporting requirements of the Exchange Act, which is necessary to maintain our public company status. If we were to fail to fulfill those obligations, our ability to continue as a U.S. public company would be in jeopardy in which event you could lose your entire investment in our company. 7 Table of Contents IF WE NEED ADDITIONAL CAPITAL TO FUND OUR GROWING OPERATIONS, WE MAY NOT BE ABLE TO OBTAIN SUFFICIENT CAPITAL AND MAY BE FORCED TO LIMIT THE SCOPE OF OUR OPERATIONS. In connection with our growth strategies, we may experience increased capital needs and accordingly, we may not have sufficient capital to fund our future operations without additional capital investments. Our capital needs will depend on numerous factors, including (i) our profitability; (ii) the release of competitive products by our competition; (iii) the level of our investment in research and development; and (iv) the amount of our capital expenditures, including acquisitions. We cannot assure you that we will be able to obtain capital in the future to meet our needs. If we cannot obtain additional funding, we may be required to: (i) limit our investments in research and development; (ii) limit our marketing efforts; and (iii) decrease or eliminate capital expenditures. Such reductions could materially adversely affect our business and our ability to compete. Even if we do find a source of additional capital, we may not be able to negotiate terms and conditions for receiving the additional capital that are acceptable to us. Any future capital investments could dilute or otherwise materially and adversely affect the holdings or rights of our existing shareholders. In addition, new equity or convertible debt securities issued by us to obtain financing could have rights, preferences and privileges senior to our common stock. We cannot give you any assurance that any additional financing will be available to us, or if available, will be on terms favorable to us. IF WE FAIL TO INCREASE OUR BRAND RECOGNITION, WE MAY FACE DIFFICULTY IN OBTAINING NEW CUSTOMERS AND BUSINESS PARTNERS. We believe that establishing, maintaining and enhancing our brand in a cost-effective manner is critical to achieving widespread acceptance of our current and future services and is an important element in our effort to increase our customer base and obtain new business partners. We believe that the importance of brand recognition will increase as competition in our market develops. Some of our potential competitors already have well-established brands in the pharmaceutical promotion and distribution industry. Successful promotion of our brand will depend largely on our ability to maintain a sizeable and active customer base, our marketing efforts and our ability to provide reliable and useful services at competitive prices. Brand promotion activities may not yield increased revenue, and even if they do, any increased revenue may not offset the expenses we incur in building our brand. If we fail to successfully promote and maintain our brand, or if we incur substantial expenses in an unsuccessful attempt to promote and maintain our brand, we may fail to attract enough new customers or retain our existing customers to the extent necessary to realize a sufficient return on our brand-building efforts, in which case our business, operating results and financial condition would be materially adversely affected. AS A DISTRIBUTOR AND MANUFACTURER OF PHARMACEUTICAL PRODUCTS, WE ARE EXPOSED TO INHERENT RISKS RELATING TO PRODUCT LIABILITY AND PERSONAL INJURY CLAIMS. Pharmacies are exposed to risks inherent in the manufacturing and distribution of pharmaceutical and other healthcare products, such as with respect to improper filling of prescriptions, labeling of prescriptions, adequacy of warnings, unintentional distribution of counterfeit drugs. In addition, product liability claims may be asserted against us with respect to any of the products we sell and as a retailer, we are required to pay for damages for any successful product liability claim against us, although we may have the right under applicable PRC laws, rules and regulations to recover from the relevant manufacturer for compensation we paid to our customers in connection with a product liability claim. We may also be obligated to recall affected products. If we are found liable for product liability claims, we could be required to pay substantial monetary damages. Furthermore, even if we successfully defend ourselves against this type of claim, we could be required to spend significant management, financial and other resources, which could disrupt our business, and our reputation as well as our brand name may also suffer. We, like many other similar companies in China, do not carry product liability insurance. As a result, any imposition of product liability could materially harm our business, financial condition and results of operations. In addition, we do not have any business interruption insurance due to the limited coverage of any business interruption insurance in China, and as a result, any business disruption or natural disaster could severely disrupt our business and operations and significantly decrease our revenue and profitability. 8 Table of Contents THE RETAIL PRICES OF SOME OF OUR PRODUCTS ARE SUBJECT TO CONTROL, INCLUDING PERIODIC DOWNWARD ADJUSTMENT, BY PRC GOVERNMENTAL AUTHORITIES. A number of our pharmaceutical products, primarily those included in the national and provincial medical insurance catalogs, are subject to price controls in the form of fixed retail prices or retail price ceilings. Approximately 60% to 70% of our total retail sales are subject to these price controls. In addition, the retail prices of these products are also subject to periodic downward adjustments as the PRC governmental authorities seek to make pharmaceutical products more affordable to the general public. Since May 1998, the relevant PRC governmental authorities have ordered price reductions of thousands of pharmaceutical products. The latest price reduction occurred in October 2008 and affected 1,357 different pharmaceutical products. Any future price controls or government mandated price reductions may have a material adverse affect on our financial condition and results of operations, including significantly reducing our revenue and profitability. WE MAY BE SUBJECT TO FINES AND PENALTIES IF WE FAIL TO COMPLY WITH THE APPLICABLE PRC LAWS AND REGULATIONS GOVERNING SALES OF MEDICINES UNDER THE PRC NATIONAL MEDICAL INSURANCE PROGRAM. Eligible participants in the PRC national medical insurance program, mainly consisting of urban residents in China, are entitled to buy medicines using their medical insurance cards in an authorized pharmacy, provided that the medicines they purchase have been included in the national or provincial medical insurance catalogs. The pharmacy, in turn, obtains reimbursement from the relevant government social security bureaus. Moreover, the applicable PRC laws, rules and regulations prohibit pharmacies from selling goods other than pre-approved medicines when purchases are made with medical insurance cards, as well as providing cash to the customer for the medical insurance card. We have established procedures to prohibit our drugstores from selling unauthorized goods to customers who make purchases with medical insurance cards. However, we cannot assure you that those procedures will be strictly followed by all of our employees in all of our stores.If we fail to observe the above laws, rules and regulations with respect to purchases made with medical insurance cards, we may be fined and our qualification for selling medicines included in the national or provincial medical insurance catalogs may be withdrawn by competent authorities. OUR RETAIL OPERATIONS REQUIRE A NUMBER OF PERMITS AND LICENSES IN ORDER TO CARRY ON THEIR BUSINESS. Drugstores in China are required to obtain certain permits and licenses from various PRC governmental authorities, including GSP certification. We are also required to obtain food hygiene certificates for the distribution of nutritional supplements and food products other than medicine. We cannot assure you that we can maintain all required licenses, permits and certifications to carry on our business at all times, and from time to time we may have not been in compliance with all such required licenses, permits and certifications. Moreover, these licenses, permits and certifications are subject to periodic renewal and/or reassessment by the relevant PRC governmental authorities and the standards of such renewal or reassessment may change from time to time. We intend to apply for the renewal of these licenses, permits and certifications when required by then applicable laws and regulations. Any failure by us to obtain and maintain all licenses, permits and certifications necessary to carry on our business at any time could have a material adverse effect on our business, financial condition and results of operations. In addition, any inability to renew these licenses, permits and certifications could severely disrupt our business, and prevent us from continuing to carry on our business. Any changes in the standards used by governmental authorities in considering whether to renew or reassess our business licenses, permits and certifications, as well as any enactment of new regulations that may restrict the conduct of our business, may also decrease our revenue and/or increase our costs and materially reduce our profitability and prospects. Furthermore, if the interpretation or implementation of existing laws and regulations changes or if new regulations come into effect requiring us to obtain any additional licenses, permits or certifications that were previously not required to operate our existing businesses, we cannot assure you that we may successfully obtain such licenses, permits or certifications. 9 Table of Contents WE MAY HAVE DIFFICULTY DEFENDING OUR INTELLECTUAL PROPERTY RIGHTS FROM INFRINGEMENT RESULTING IN LAWSUITS REQUIRING US TO DEVOTE FINANCIAL AND MANAGEMENT RESOURCES THAT WOULD HAVE A NEGATIVE IMPACT ON OUR OPERATING RESULTS. We regard our trademarks and other similar intellectual properties as critical to our success. We rely on trademark and other similar intellectual properties, as well as confidentiality and license agreements with certain of our employees, customers and others to protect our proprietary rights. We have received trademark registration for certain of our products in the PRC. No assurance can be given that our licenses will not be challenged, invalidated, infringed or circumvented, or that our intellectual property rights will provide competitive advantages to us. There can be no assurance that we will be able to obtain a license from a third-party technology that we may need to conduct our business or that such technology can be licensed at a reasonable cost. Presently, we sell our products mainly in PRC. To date, no trademark or patent filings have been made other than in PRC. To the extent that we market our products in other countries, we may have to take additional action to protect our intellectual property. The measures we take to protect our proprietary rights may be inadequate and we cannot give you any assurance that our competitors will not independently develop formulations and processes that are substantially equivalent or superior to our own or copy our products. WE MAY BE ADVERSELY AFFECTED BY COMPLEXITY, UNCERTAINTIES AND CHANGES IN CHINESE REGULATION OF DRUGSTORES AND THE PRACTICE OF MEDICINE. The Chinese government regulates drugstores, including foreign ownership, and the licensing and permit requirements. These laws and regulations are relatively new and evolving, and their interpretation and enforcement involve significant uncertainty. As a result, in certain circumstances it may be difficult to determine what actions or omissions may be deemed to be a violation of applicable laws and regulations. Issues, risks and uncertainties relating to Chinese government regulation of the industry include the following: § We only have 49% ownership interest in BCT Retail. We are not able to own 100% interest in BCT Retail due to the restriction of foreign investment in pharmacy chains with 30 or more drugstores and foreign ownership of medical practices.If the Chinese government challenges our control of BCT Retail through contractual relationships, our business could be harmed; and § uncertainties relating to the regulation of drugstores, including evolving licensing practices, means that permits, licenses or operations at our company may be subject to challenge. This may disrupt our business, or subject us to sanctions, requirements to increase capital or other conditions or enforcement, or compromise enforceability of related contractual arrangements, which could. materially and adversely affect our business, financial condition and results of operations. THERE IS NO ASSURANCE THAT WE WILL PAY DIVIDENDS TO SHAREHOLDERS IN THE FUTURE. Although Liuzhou BCT, our wholly owned subsidiary, declared and paid to its then existing shareholders cash dividends in the amount of $6,940,000 and $2,044,056 for the years ended December 31, 2008 and 2007, respectively, our board of directors does not intend to distribute dividends in the near future. The declaration, payment and amount of any future dividends will be made at the discretion of the board of directors, and will depend upon, among other things, the results of our operations, cash flows and financial condition, operating and capital requirements, and other factors as the board of directors considers relevant. There is no assurance that future dividends will be paid, and, if dividends are paid, there is no assurance with respect to the amount of any such dividend. 10 Table of Contents WE MAY INCUR SIGNIFICANT COSTS TO ENSURE COMPLIANCE WITH UNITED STATES CORPORATE GOVERNANCE AND ACCOUNTING REQUIREMENTS. We may incur significant costs associated with our public company reporting requirements, costs associated with newly applicable corporate governance requirements, including requirements under the Sarbanes-Oxley Act of 2002 and other rules implemented by the Securities and Exchange Commission. We expect all of these applicable rules and regulations to significantly increase our legal and financial compliance costs and to make some activities more time consuming and costly. We also expect that these applicable rules and regulations may make it more difficult and more expensive for us to obtain director and officer liability insurance and we may be required to accept reduced policy limits and coverage or incur substantially higher costs to obtain the same or similar coverage. As a result, it may be more difficult for us to attract and retain qualified individuals to serve on our board of directors or as executive officers. We are currently evaluating and monitoring developments with respect to these newly applicable rules, and we cannot predict or estimate the amount of additional costs we may incur or the timing of such costs. Risks Related to Our Corporate Structure We control BCT Retail through a series of contractual arrangements, which may not be as effective in providing control over the entity as direct ownership and may be difficult to enforce. We operate our retail pharmacy business in the PRC through BCT Retail which holds the licenses, approvals and assets necessary to operate our retail pharmacy business in the PRC. We have a 49% minority equity ownership interest in BCT Retail and rely on contractual arrangements with Property management that allow us to substantially control and operate BCT Retail. These contractual arrangements may not be as effective as direct ownership in providing control over BCT Retail because BCT Retail or its shareholders could breach the arrangements. Our contractual arrangements with BCT Retail are governed by PRC law and provide for the resolution of disputes through arbitration in the PRC. Accordingly, these contracts would be interpreted in accordance with PRC law and any disputes would be resolved in accordance with PRC legal procedures. If BCT Retail or its shareholders fail to perform their respective obligations under these contractual arrangements, we may have to § incur substantial costs to enforce such arrangements, and § rely on legal remedies under PRC law, including seeking specific performance or injunctive relief, and claiming damages. The legal environment in the PRC is not as developed as in the United States and uncertainties in the Chinese legal system could limit our ability to enforce these contractual arrangements. In the event that we are unable to enforce these contractual arrangements, our business, financial condition and results of operations could be materially and adversely affected. If the PRC government determines that the contractual arrangements through which we control BCT Retail do not comply with applicable regulations, our business could be adversely affected. Although we believe our contractual relationships through which we control BCT Retail comply with current licensing, registration and regulatory requirements of the PRC, we cannot assure you that the PRC government would agree, or that new and burdensome regulations will not be adopted in the future. If the PRC government determines that our structure or operating arrangements do not comply with applicable law, it could revoke our business and operating licenses, require us to discontinue or restrict our operations, restrict our right to collect revenues, require us to restructure our operations, impose additional conditions or requirements with which we may not be able to comply, impose restrictions on our business operations or on our customers, or take other regulatory or enforcement actions against us that could be harmful to our business. 11 Table of Contents Risks Relating to the People’s Republic of China THE SALES PRICES OF SOME MEDICINES ARE CURRENTLY CONTROLLED BY THE CHINESE GOVERNMENT AND THAT MAY ADVERSELY AFFECT OUR BUSINESS. Prices paid by end consumers for many of our medicines are regulated by PRC’s State Development and Reform Commission. PRC justifies its need to control the drug prices on the basis that, at present, only employees at state or private companies have health insurance. About 900 million rural Chinese people and 35 million urban unemployed Chinese people lack insurance coverage and cannot afford expensive drugs. Our future profitability might suffer if a significant portion of our revenues were to be derived from products whose final selling prices were state-controlled and if those prices were held at levels close to or below our cost of sales. SALES OF OUR PRODUCTS COULD BE HARMED BY THE WIDESPREAD PRESENCE OF COUNTERFEIT MEDICATION IN PRC NEGATIVELY IMPACTING OUR PROFITABILITY. Chinese counterfeiting of pharmaceuticals and other products affecting public health has grown in tandem with counterfeiting and piracy of goods such as brand-name clothing, compact discs and computer software. This situation negatively affects China Baicaotang and other major domestic and foreign drug manufacturers in PRC, especially for products marketed through the over the counter rather than hospital channel. With the expansion of our business and increased recognition of our brand name, such risks may increase.Currently, active pharmaceutical ingredients are governed only by chemical regulations. Our ability to increase sales as rapidly as we would like, and our profitability, could be affected if this problem persists or worsens. SUBSTANTIALLY ALL OF OUR OPERATING ASSETS ARE LOCATED IN CHINA AND SUBSTANTIALLY ALL OF OUR REVENUE WILL BE DERIVED FROM OUR OPERATIONS IN CHINA SO OUR BUSINESS, RESULTS OF OPERATIONS AND PROSPECTS ARE SUBJECT TO THE ECONOMIC, POLITICAL AND LEGAL POLICIES, DEVELOPMENTS AND CONDITIONS IN CHINA. The PRC’s economic, political and social conditions, as well as government policies, could impair our business.The PRC economy differs from the economies of most developed countries in many respects.China’s GDP has grown consistently since 1978 (National Bureau of Statistics of China).However, we cannot assure you that such growth will be sustained in the future. If, in the future, China’s economy experiences a downturn or grows at a slower rate than expected, there may be less demand for spending in certain industries. A decrease in demand for spending in certain industries could impair our ability to remain profitable.The PRC’s economic growth has been uneven, both geographically and among various sectors of the economy. The PRC government has implemented various measures to encourage economic growth and guide the allocation of resources. Some of these measures benefit the overall PRC economy, but may have a negative effect on us.For example, our financial condition and results of operations may be hindered by PRC government control over capital investments or changes in tax regulations. The PRC economy has been transitioning from a planned economy to a more market-oriented economy. Although in recent years the PRC government has implemented measures emphasizing the use of market forces for economic reform, the reduction of state ownership of productive assets and the establishment of sound corporate governance in business enterprises, a substantial portion of productive assets in China is still owned by the PRC government. In addition, the PRC government continues to play a significant role in regulating industry development by imposing industrial policies. It also exercises significant control over PRC economic growth through the allocation of resources, controlling payment of foreign currency-denominated obligations, setting monetary policy and providing preferential treatment to particular industries or companies. 12 Table of Contents IF THE MINISTRY OF COMMERCE, OR MOFCOM, CHINA SECURITIES REGULATORY COMMISSION, OR CSRC, OR ANOTHER PRC REGULATORY AGENCY, DETERMINES THAT MOFCOM AND CSRC APPROVAL OF OUR MERGER WAS REQUIRED OR IF OTHER REGULATORY OBLIGATIONS ARE IMPOSED UPON US, WE MAY INCUR SANCTIONS, PENALTIES OR ADDITIONAL COSTS WHICH WOULD DAMAGE OUR BUSINESS. On August 8, 2006, six PRC regulatory agencies, including the MOFCOM and the CSRC, promulgated the Rules on Acquisition of Domestic Enterprises by Foreign Investors, or the M&A Rules, a new regulation with respect to the mergers and acquisitions of domestic enterprises by foreign investors that became effective on September 8, 2006.Article 11 of the New M&A Rules requires when a domestic company, enterprise or natural person uses an offshore company legally established or controlled by the domestic company, enterprise or natural person to engage in the merger and acquisition of a related domestic company, the application must be submitted to MOFCOM for approval.Article 40 of the New M&A Rules requires that an offshore special purpose vehicle formed for overseas listing purposes and controlled directly or indirectly by PRC companies or individuals should obtain the approval of the CSRC prior to the listing and trading of such offshore special purpose vehicle’s securities on an overseas stock exchange, especially in the event that the offshore special purpose vehicle acquires shares of or equity interests in the PRC companies in exchange for the shares of offshore companies.Article 39 of the New M&A Rules defines an offshore special purpose vehicle as an offshore company directly or indirectly controlled by a PRC domestic company or natural person for the purpose of the offshore listing of their equity interests in the domestic company.On September 21, 2006, the CSRC published on its official website procedures and filing requirements for offshore special purpose vehicles seeking CSRC approval of their overseas listings. We believe, based on the opinion of our PRC legal counsel, Broad & Bright Law Firm, that MOFCOM and CSRC approvals were not required for our merger transaction or for the listing and trading of our securities on a trading market because we are not an offshore special purpose vehicle that is directly or indirectly controlled by PRC companies or individuals.Although the merger and acquisition regulations provide specific requirements and procedures, there are still many ambiguities in the meaning of many provisions.Further regulations are anticipated in the future, but until there has been clarification either by pronouncements, regulation or practice, there is some uncertainty in the scope of the regulations and the regulators have wide latitude in the enforcement of the regulations and approval of transactions.If the MOFCOM, CSRC or another PRC regulatory agency subsequently determines that the MOFCOM and CSRC approvals were required, we may face sanctions by the MOFCOM, CSRC or another PRC regulatory agency.If this happens, these regulatory agencies may impose fines and penalties on our operations in China, limit our operating privileges in China, delay or restrict the repatriation of the net proceeds (after the payment of fees and expenses in connection with the Private Placement) received by us from the Private Placement into China, restrict or prohibit payment or remittance of dividends paid by Liuzhou BCT, or take other actions that could damage our business, financial condition, results of operations, reputation and prospects, as well as the trading price of our securities. THE NEW M&A REGULATIONS ESTABLISH MORE COMPLEX PROCEDURES FOR SOME ACQUISITIONS OF CHINESE COMPANIES BY FOREIGN INVESTORS, WHICH COULD MAKE IT MORE DIFFICULT FOR US TO PURSUE GROWTH THROUGH ACQUISITION IN CHINA. The New M&A Rules establish additional procedures and requirements that could make some acquisitions of PRC companies by foreign investors, such as ours, more time-consuming and complex, including requirements in some instances that the approval of the Ministry of Commerce shall be required for transactions involving the shares of an offshore listed company being used as the acquisition consideration by foreign investors.In the future, we may grow our business in part by acquiring complementary businesses.Complying with the requirements of the New M&A Rules to complete such transactions could be time-consuming, and any required approval processes, including obtaining approval from the Ministry of Commerce, may delay or inhibit our ability to complete such transactions, which could affect our ability to expand our business or maintain our market share. 13 Table of Contents IF THE PRC IMPOSES RESTRICTIONS DESIGNED TO REDUCE INFLATION, FUTURE ECONOMIC GROWTH IN THE PRC COULD BE SEVERELY CURTAILED WHICH COULD HURT OUR BUSINESS AND PROFITABILITY. While the economy of the PRC has experienced rapid growth, this growth has been uneven among various sectors of the economy and in different geographical areas of the country.Rapid economic growth often can lead to growth in the supply of money and rising inflation.In order to control inflation in the past, the PRC has imposed controls on bank credits, limits on loans for fixed assets and restrictions on state bank lending.Imposition of similar restrictions may lead to a slowing of economic growth, a decrease in demand for our steel products and generally damage our business and profitability. FLUCTUATIONS IN EXCHANGE RATES COULD HARM OUR BUSINESS AND THE VALUE OF OUR SECURITIES. The value of our ordinary shares will be indirectly affected by the foreign exchange rate between U.S. dollars and RMB and between those currencies and other currencies in which our sales may be denominated. Because substantially all of our earnings and cash assets are denominated in RMB and the net proceeds (after the payment of fees and expenses in connection with the Private Placement) received by us from the Private Placement will be denominated and our financial results are reported in U.S. dollars, fluctuations in the exchange rate between the U.S. dollar and the RMB will affect the relative purchasing power of these proceeds, our balance sheet and our earnings per share in U.S. dollars following this offering.In addition, appreciation or depreciation in the value of the RMB relative to the U.S. dollar would affect our financial results reported in U.S. dollar terms without giving effect to any underlying change in our business or results of operations.Fluctuations in the exchange rate will also affect the relative value of any dividend we issue that will be exchanged into U.S. dollars as well as earnings from, and the value of, any U.S. dollar-denominated investments we make in the future.Since July 2005, the RMB has not been pegged to the U.S. dollar. Although the People’s Bank of China regularly intervenes in the foreign exchange market to prevent significant short-term fluctuations in the exchange rate, the RMB may appreciate or depreciate significantly in value against the U.S. dollar in the medium to long term. Moreover, it is possible that in the future PRC authorities may lift restrictions on fluctuations in the RMB exchange rate and lessen intervention in the foreign exchange market. Very limited hedging transactions are available in China to reduce our exposure to exchange rate fluctuations. To date, we have not entered into any hedging transactions. While we may enter into hedging transactions in the future, the availability and effectiveness of these transactions may be limited, and we may not be able to successfully hedge our exposure at all. In addition, our foreign currency exchange losses may be magnified by PRC exchange control regulations that restrict our ability to convert RMB into foreign currencies. EXCHANGE CONTROLS THAT EXIST IN THE PRC MAY LIMIT OUR ABILITY TO UTILIZE OUR CASH FLOW EFFECTIVELY. We are subject to the PRC’s rules and regulations on currency conversion.In the PRC, the State Administration for Foreign Exchange, or SAFE, regulates the conversion between Renminbi and foreign currencies. Currently, foreign investment enterprises, or FIEs, are required to apply to the SAFE for “Foreign Exchange Registration Certificates for FIEs.” As a result of our ownership of Liuzhou BCT, Liuzhou BCT is a FIE.With such registration certificates, which need to be renewed annually, FIEs are allowed to open foreign currency accounts including a “current account” and “capital account.” Currency conversion within the scope of the “current account,” such as remittance of foreign currencies for payment of dividends, can be effected without requiring the approval of the SAFE.However, conversion of currency in the “capital account,” including capital items such as direct foreign investment, loans and securities, still require approval of the SAFE. Further, any capital contributions to Liuzhou BCT by its offshore shareholder must be approved by the Ministry of Commerce in China or its local counterpart. We cannot assure you that the PRC regulatory authorities will not impose further restrictions on the convertibility of the Renminbi. Any future restrictions on currency exchanges may limit our ability to use our cash flow for the distribution of dividends to our shareholders or to fund operations it may have outside of the PRC. 14 Table of Contents In August 2008, SAFE promulgated Circular 142, a notice regulating the conversion by FIEs of foreign currency into Renminbi by restricting how the converted Renminbi may be used.Circular 142 requires that Renminbi converted from the foreign currency-dominated capital of a FIE may only be used for purposes within the business scope approved by the applicable government authority and may not be used for equity investments within the PRC unless specifically provided for otherwise.In addition, SAFE strengthened its oversight over the flow and use of Renminbi funds converted from the foreign currency-dominated capital of a FIE.The use of such Renminbi may not be changed without approval from SAFE, and may not be used to repay Renminbi loans if the proceeds of such loans have not yet been used.Violations of Circular 142 may result in severe penalties, including substantial fines as set forth in the SAFE rules. PRC REGULATIONS RELATING TO THE ESTABLISHMENT OF OFFSHORE SPECIAL PURPOSE COMPANIES BY PRC RESIDENTS MAY SUBJECT OUR PRC RESIDENT SHAREHOLDERS TO PERSONAL LIABILITY AND LIMIT OUR ABILITY TO INJECT CAPITAL INTO OUR PRC SUBSIDIARIES, LIMIT OUR PRC SUBSIDIARIES’ ABILITY TO DISTRIBUTE PROFITS TO US, OR OTHERWISE ADVERSELY AFFECT US. SAFE issued a public notice in October 2005, or the SAFE notice, requiring PRC residents to register with the local SAFE branch before establishing or controlling any company outside of China for the purpose of capital financing with assets or equities of PRC companies, referred to in the notice as an “offshore special purpose company.” PRC residents that are shareholders of offshore special purpose companies established before November 1, 2005 were required to register with the local SAFE branch before March 31, 2006.The failure of our beneficial owners to timely amend their SAFE registrations pursuant to the SAFE notice or the failure of future beneficial owners of our company who are PRC residents to comply with the registration procedures set forth in the SAFE notice may subject such beneficial owners to fines and legal sanctions and may also limit our ability to contribute additional capital into our PRC subsidiaries, limit our PRC subsidiaries’ ability to distribute dividends to our company or otherwise adversely affect our business. BECAUSE CHINESE LAW GOVERNS MANY OF OUR MATERIAL AGREEMENTS, WE MAY NOT BE ABLE TO ENFORCE OUR RIGHTS WITHIN THE PRC OR ELSEWHERE, WHICH COULD RESULT IN A SIGNIFICANT LOSS OF BUSINESS, BUSINESS OPPORTUNITIES OR CAPITAL. Chinese law governs many of our material agreements, some of which may be with Chinese governmental agencies. We cannot assure you that we will be able to enforce any of our material agreements or that remedies will be available outside of the PRC.The system of laws and the enforcement of existing laws and contracts in the PRC may not be as certain in implementation and interpretation as in the United States. The Chinese judiciary is relatively inexperienced in enforcing corporate and commercial law, leading to a higher than usual degree of uncertainty as to the outcome of any litigation. The inability to enforce or obtain a remedy under any of our future agreements could result in a significant loss of business, business opportunities or capital. BECAUSE OUR FUNDS ARE HELD IN BANKS IN UNINSURED PRC BANK ACCOUNTS, THE FAILURE OF ANY BANK IN WHICH WE DEPOSIT OUR FUNDS COULD AFFECT OUR ABILITY TO CONTINUE IN BUSINESS. Funds on deposit at banks and other financial institutions in the PRC are often uninsured.A significant portion of our assets are in the form of cash deposited with banks in the PRC, and in the event of a bank failure, we may not have access to our funds on deposit.Depending upon the amount of money we maintain in a bank that fails, our inability to have access to our cash could impair our operations, and, if we are not able to access funds to pay our suppliers, employees and other creditors, we may be unable to continue in business. OUR BUSINESS COULD BE SEVERELY HARMED IF THE CHINESE GOVERNMENT CHANGES ITS POLICIES, LAWS, REGULATIONS, TAX STRUCTURE OR ITS CURRENT INTERPRETATIONS OF ITS LAWS, RULES AND REGULATIONS RELATING TO OUR OPERATIONS IN CHINA. Our business is located in Guangxi province, China and virtually all of our assets are located in China.We generate our sales revenue only from customers located in China.Our results of operations, financial state of affairs and future growth are, to a significant degree, subject to China’s economic, political and legal development and related uncertainties. Our operations and results could be materially affected by a number of factors, including, but not limited to 15 Table of Contents § Changes in policies by the Chinese government resulting in changes in laws or regulations or the interpretation of laws or regulations, § changes in taxation, § changes in employment restrictions, § import duties, and § currency revaluation. Over the past several years, the Chinese government has pursued economic reform policies including the encouragement of private economic activities and greater economic decentralization. If the Chinese government does not continue to pursue its present policies that encourage foreign investment and operations in China, or if these policies are either not successful or are significantly altered, then our business could be harmed.Following the Chinese government’s policy of privatizing many state-owned enterprises, the Chinese government has attempted to augment its revenues through increased tax collection.It also exercises significant control over China’s economic growth through the allocation of resources, controlling payment of foreign currency-denominated obligations, setting monetary policy and providing preferential treatment to particular industries or companies.Continued efforts to increase tax revenues could result in increased taxation expenses being incurred by us.Economic development may be limited as well by the imposition of austerity measures intended to reduce inflation, the inadequate development of infrastructure and the potential unavailability of adequate power and water supplies, transportation and communications.In addition, the Chinese government continues to play a significant role in regulating industry by imposing industrial policies. THE CHINESE LAWS AND REGULATIONS WHICH GOVERN OUR CURRENT BUSINESS OPERATIONS ARE SOMETIMES VAGUE AND UNCERTAIN AND MAY BE CHANGED IN A WAY THAT HURTS OUR BUSINESS. China’s legal system is a civil law system based on written statutes, in which system decided legal cases have little value as precedents, unlike the common law system prevalent in the United States. There are substantial uncertainties regarding the interpretation and application of Chinese laws and regulations, including but not limited to the laws and regulations governing our business, or the enforcement and performance of our arrangements with customers in the event of the imposition of statutory liens, death, bankruptcy and criminal proceedings.The Chinese government has been developing a comprehensive system of commercial laws, and considerable progress has been made in introducing laws and regulations dealing with economic matters such as foreign investment, corporate organization and governance, commerce, taxation and trade.However, because these laws and regulations are relatively new, and because of the limited volume of published cases and judicial interpretation and their lack of force as precedents, interpretation and enforcement of these laws and regulations involve significant uncertainties. New laws and regulations that affect existing and proposed future businesses may also be applied retroactively.We are considered an FIE under Chinese laws, and as a result, we must comply with Chinese laws and regulations.We cannot predict what effect the interpretation of existing or new Chinese laws or regulations may have on our business.If the relevant authorities find us to be in violation of Chinese laws or regulations, they would have broad discretion in dealing with such a violation, including, without limitation: levying fines; revoking our business and other licenses; requiring that we restructure our ownership or operations; and requiring that we discontinue any portion or all of our business. A SLOWDOWN OR OTHER ADVERSE DEVELOPMENTS IN THE CHINESE ECONOMY MAY MATERIALLY AND ADVERSELY AFFECT OUR CUSTOMERS’ DEMAND FOR OUR SERVICES AND OUR BUSINESS. All of our operations are conducted in China and all of our revenues are generated from sales to businesses operating in China.Although the Chinese economy has grown significantly in recent years, such growth may not continue. We do not know how sensitive we are to a slowdown in economic growth or other adverse changes in Chinese economy which may affect demand for our products.A slowdown in overall economic growth, an economic downturn or recession or other adverse economic developments in China may materially reduce the demand for our services and in turn reduce our results of operations. 16 Table of Contents FAILURE TO COMPLY WITH THE U.S. FOREIGN CORRUPT PRACTICES ACT AND CHINESE ANTI-CORRUPTION LAWS COULD SUBJECT US TO PENALTIES AND OTHER ADVERSE CONSEQUENCES. Our executive officers, employees and other agents may violate applicable law in connection with the marketing or sale of our products, including China’s anti-corruption laws and the U.S. Foreign Corrupt Practices Act, or the FCPA, which generally prohibits United States companies from engaging in bribery or other prohibited payments to foreign officials for the purpose of obtaining or retaining business.In addition, we are required to maintain records that accurately and fairly represent our transactions and have an adequate system of internal accounting controls.Foreign companies, including some that may compete with us, are not subject to these prohibitions, and therefore may have a competitive advantage over us. The PRC also strictly prohibits bribery of government officials.However, corruption, extortion, bribery, pay-offs, theft and other fraudulent practices occur from time-to-time in the PRC. While we intend to implement measures to ensure compliance with the FCPA and Chinese anti-corruption laws by all individuals involved with our company, our employees or other agents may engage in such conduct for which we might be held responsible.If our employees or other agents are found to have engaged in such practices, we could suffer severe penalties and other consequences that may have a material adverse effect on our business, financial condition and results of operations.In addition, our brand and reputation, our sales activities or the price of our ordinary shares could be adversely affected if we become the target of any negative publicity as a result of actions taken by our employees or other agents. THE IMPLEMENTATION OF THE NEW PRC EMPLOYMENT CONTRACT LAW AND INCREASES IN THE LABOR COSTS IN CHINA MAY HURT OUR BUSINESS AND PROFITABILITY. A new employment contract law became effective on January 1, 2008 in China. It imposes more stringent requirements on employers in relation to entry into fixed-term employment contracts, recruitment of temporary employees and dismissal of employees. In addition, under the newly promulgated Regulations on Paid Annual Leave for Employees, which also became effective on January 1, 2008, employees who have worked continuously for more than one year are entitled to paid vacation ranging from 5 to 15 days, depending on the length of the employee’s service. Employees who waive such vacation entitlements at the request of the employer will be compensated for three times their normal daily salaries for each vacation day so waived. As a result of the new law and regulations, our labor costs may increase. There is no assurance that disputes, work stoppages or strikes will not arise in the future. Increases in the labor costs or future disputes with our employees could damage our business, financial condition or operating results. 17 Table of Contents UNDER THE PRC EIT LAW, WE, INGENIOUS AND/OR FOREVER WELL MAY BE CLASSIFIED AS A “RESIDENT ENTERPRISE” OF THE PRC. SUCH CLASSIFICATION COULD RESULT IN TAX CONSEQUENCES TO US, OUR NON-PRC RESIDENT SHAREHOLDERS, INGENIOUS AND FOREVER WELL. On March 16, 2007, the National People’s Congress approved and promulgated a new tax law, the PRC Enterprise Income Tax Law, or “EIT Law,” which took effect on January 1, 2008. Under the EIT Law, enterprises are classified as resident enterprises and non-resident enterprises. An enterprise established outside of China with “de facto management bodies” within China is considered a “resident enterprise,” meaning that it can be treated in a manner similar to a Chinese enterprise for enterprise income tax purposes. The implementing rules of the EIT Law define “de facto management bodies” as a managing body that in practice exercises “substantial and overall management and control over the production and operations, personnel, accounting, and properties” of the enterprise; however, it remains unclear whether the PRC tax authorities would deem our managing body as being located within China. Due to the short history of the EIT Law and lack of applicable legal precedents, the PRC tax authorities determine the PRC tax resident treatment of a foreign company on a case-by-case basis. If the PRC tax authorities determine that we, Ingenious and/or Forever Well are a “resident enterprise” for PRC enterprise income tax purposes, a number of PRC tax consequences could follow. First, we, Ingenious and/or Forever Well could be subject to the enterprise income tax at a rate of 25 percent on our, Ingenious’ and/or Forever Well’s worldwide taxable income, as well as PRC enterprise income tax reporting obligations. Second, under the EIT Law and its implementing rules, dividends paid between “qualified resident enterprises” are exempt from enterprise income tax. As a result, if we, Ingenious and Forever Well are treated as PRC “qualified resident enterprises,” all dividends paid from Liuzhou BCT to us (through Forever Well and Ingenious) should be exempt from PRC tax. Finally, the new “resident enterprise” classification could result in a situation in which a 10 percent PRC tax is imposed on dividends we pay to our non-PRC stockholders that are not PRC tax “resident enterprises” and gains derived by them from transferring our common stock, if such income is considered PRC-sourced income by the relevant PRC authorities. In such event, we may be required to withhold a 10 percent PRC tax on any dividends paid to non-PRC resident stockholders. Our non-PRC resident stockholders also may be responsible for paying PRC tax at a rate of 10 percent on any gain realized from the sale or transfer of our common stock in certain circumstances. We would not, however, have an obligation to withhold PRC tax with respect to such gain. Moreover, the State Administration of Taxation (“SAT”) released Circular Guoshuihan No. 698 (“Circular 698”) on December 15, 2009 that reinforces the taxation of non-listed equity transfers by non-resident enterprises through overseas holding vehicles. Circular 698 addresses indirect share transfers as well as other issues. Circular 698 is retroactively effective from January 1 2008. According to Circular 698, where a foreign (non-PRC resident) investor who indirectly holds shares in a PRC resident enterprise through a non-PRC offshore holding company indirectly transfers equity interests in a PRC resident enterprise by selling the shares of the offshore holding company, and the latter is located in a country or jurisdiction where the effective tax burden is less than 12.5 percent or where the offshore income of his, her, or its residents is not taxable, the foreign investor is required to provide the PRC tax authority in charge of that PRC resident enterprise with certain relevant information within 30 days of the transfer. The tax authorities in charge will evaluate the offshore transaction for tax purposes. In the event that the tax authorities determine that such transfer is abusing forms of business organization and a reasonable commercial purpose for the offshore holding company other than the avoidance of PRC income tax liability is lacking, the PRC tax authorities will have the power to re-assess the nature of the equity transfer under the doctrine of substance over form. A reasonable commercial purpose may be established when the overall international (including U.S.) offshore structure is set up to comply with the requirements of supervising authorities of international (including U.S.) capital markets. If the SAT’s challenge of a transfer is successful, it may deny the existence of the offshore holding company that is used for tax planning purposes and subject the seller to PRC tax on the capital gain from such transfer. Since Circular 698 has a short history, there is uncertainty as to its application. We (or a foreign investor) may become at risk of being taxed under Circular 698 and may be required to expend valuable resources to comply with Circular 698 or to establish that we (or such foreign investor) should not be taxed under Circular 698, which could have a material adverse effect on our financial condition and results of operations (or such foreign investor’s investment in us). 18 Table of Contents If any such PRC tax applies, a non-PRC resident investor may be entitled to a reduced rate of PRC tax under an applicable income tax treaty and/or a deduction against such investor’s domestic taxable income or a foreign tax credit against such investor’s domestic income tax liability (subject to applicable conditions and limitations). In the case of a U.S. Holder (as defined in the section of this prospectus captioned “Material United States Federal Income Tax Considerations—General”), if a PRC tax applies to dividends paid on our common stock, or to gain from the disposition of our common stock, such tax should be treated as a foreign tax eligible for a deduction from such holder’s U.S. federal taxable income or a foreign tax credit against such holder’s U.S. federal income tax liability (subject to applicable conditions and limitations). In addition, the U.S. Holder should be entitled to certain benefits under the Agreement between the Government of the United States of America and the Government of the People’s Republic of China for the Avoidance of Double Taxation and the Prevention of Tax Evasion with Respect to Taxes on Income (the “U.S.-PRC Tax Treaty”), including the treatment of any such income as arising in the PRC for purposes of calculating such foreign tax credit, if such holder is considered a resident of the United States for the purposes of the U.S.-PRC Tax Treaty. Prospective investors should consult with their own tax advisors regarding the applicability of any such taxes, the effects of any applicable income tax treaties, and any available foreign tax credits. For further information, see the discussion in the sections of this prospectus entitled “Material United States Federal Income Tax Considerations” and “Material PRC Income Tax Considerations” below. IT MAY BE DIFFICULT TO AFFECT SERVICE OF PROCESS AND ENFORCEMENT OF LEGAL JUDGMENTS UPON OUR COMPANY AND OUR OFFICERS AND DIRECTORS BECAUSE THEY RESIDE OUTSIDE THE UNITED STATES. As our operations are presently based in PRC and a majority of our directors and all of our officers reside in PRC, service of process on our company and such directors and officers may be difficult to effect within the United States. Also, our main assets are located in PRC and any judgment obtained in the United States against us may not be enforceable outside the United States. Risks Associated with this Offering and our Common Stock in General OUR SHARES OF COMMON STOCK HAVE NO TRADING AND THERE CAN BE NO ASSURANCE THAT THERE WILL BE AN ACTIVE MARKET FOR OUR SHARES OF COMMON STOCK EITHER NOW OR IN THE FUTURE. Our shares of common stock have no trading, and the price if traded may not reflect our value. There can be no assurance that there will be an active market for our shares of common stock either now or in the future. The market liquidity will be dependent on the perception of our operating business and any steps that our management might take to bring us to the awareness of investors. There can be no assurance given that there will be any awareness generated. Consequently, investors may not be able to liquidate their investment or liquidate it at a price that reflects the value of the business. If a more active market should develop, the price may be highly volatile. Because there may be a low price for our shares of common stock, many brokerage firms may not be willing to effect transactions in the securities. Even if an investor finds a broker willing to effect a transaction in the shares of our common stock, the combination of brokerage commissions, transfer fees, taxes, if any, and any other selling costs may exceed the selling price. Further, many lending institutions will not permit the use of such shares of common stock as collateral for any loans. WE MAY BE SUBJECT TO THE PENNY STOCK RULES WHICH WILL MAKE THE SHARES OF OUR COMMON STOCK MORE DIFFICULT TO SELL. We may be subject now and in the future to the SEC’s “penny stock” rules if our shares of common stock sell below $5.00 per share.Penny stocks generally are equity securities with a price of less than $5.00. The penny stock rules require broker-dealers to deliver a standardized risk disclosure document prepared by the SEC which provides information about penny stocks and the nature and level of risks in the penny stock market. The broker-dealer must also provide the customer with current bid and offer quotations for the penny stock, the compensation of the broker-dealer and its salesperson, and monthly account statements showing the market value of each penny stock held in the customer’s account. The bid and offer quotations, and the broker-dealer and salesperson compensation information must be given to the customer orally or in writing prior to completing the transaction and must be given to the customer in writing before or with the customer’s confirmation. 19 Table of Contents In addition, the penny stock rules require that prior to a transaction, the broker dealer must make a special written determination that the penny stock is a suitable investment for the purchaser and receive the purchaser’s written agreement to the transaction.The penny stock rules are burdensome and may reduce purchases of any offerings and reduce the trading activity for shares of our common stock. As long as our shares of common stock are subject to the penny stock rules, the holders of such shares of common stock may find it more difficult to sell their securities. OUR SHAREHOLDERS WILL EXPERIENCE DILUTION AS A RESULT OF THE CONVERSION OF OUR CLASS A WARRANTS OR ISSUANCE OF SECURITIES IN FUTURE FINANCINGS. As of the date hereof, we have Investor Warrants and Agent Warrants outstanding which are exercisable for 2,111,235 shares of common stock. To the extent such Warrants are exercised, there will be further dilution. In addition, in the event that any future financing should be in the form of securities convertible into, or exchangeable for, equity securities, investors may experience additional dilution upon the conversion or exchange of such securities. There are additional authorized but unissued shares of our common stock that may be later issued by our management for any purpose without the consent or vote of the stockholders. Our current shareholders may be further diluted in their percentage ownership in the event additional shares are issued by us in the future. OUR COMMON STOCK IS SUBJECT TO PRICE VOLATILITY UNRELATED TO OUR OPERATIONS. The market price of our common stock could fluctuate substantially due to a variety of factors, including market perception of our ability to achieve our planned growth, quarterly operating results of other companies in the same industry, trading volume in our common stock, changes in general conditions in the economy and the financial markets or other developments affecting our competitors or us. In addition, the stock market is subject to extreme price and volume fluctuations. This volatility has had a significant effect on the market price of securities issued by many companies for reasons unrelated to their operating performance and could have the same effect on our common stock. OUR CHIEF FINANCIAL OFFICER OWNS A SUBSTANTIAL PORTION OF OUR OUTSTANDING COMMON STOCK, WHICH WILL ENABLE HER TO INFLUENCE MANY SIGNIFICANT CORPORATE ACTIONS AND IN CERTAIN CIRCUMSTANCES MAY PREVENT A CHANGE IN CONTROL THAT WOULD OTHERWISE BE BENEFICIAL TO OUR SHAREHOLDERS. As of the date hereof, our Chief Financial Officer, Ms. Zhang, controls approximately 58.9%of our outstanding shares of common stock that are entitled to vote on all corporate actions. These stockholders, acting together, could have a substantial impact on matters requiring the vote of the shareholders, including the election of our directors and most of our corporate actions. This control could delay, defer or prevent others from initiating a potential merger, takeover or other change in our control, even if these actions would benefit our shareholders and us. This control could adversely affect the voting and other rights of our other shareholders and could depress the market price of our common stock. IF WE FAIL TO MAINTAIN AN EFFECTIVE SYSTEM OF INTERNAL CONTROLS, WE MAY NOT BE ABLE TO ACCURATELY REPORT OUR FINANCIAL RESULTS OR PREVENT FRAUD. Since we operated as a private enterprise without public reporting obligations prior to the Share Exchange, we have committed limited personnel and resources to the development of the external reporting and compliance obligations that would be required of a public company. If our financial reporting systems or procedures fail, we may not be able to provide accurate financial statements on a timely basis or comply with the Sarbanes-Oxley Act of 2002 as it applies to us. Any failure of our ability to provide accurate financial statements could cause the trading price of our common stock to decrease substantially. 20 Table of Contents SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS This prospectus contains forward-looking statements. The forward-looking statements are contained principally in the sections entitled “Summary,” “Risk Factors,” “Management’s Discussion and Analysis of Financial Condition and Results of Operations,” and “Business.” These statements involve known and unknown risks, uncertainties and other factors which may cause our actual results, performance or achievements to be materially different from any future results, performances or achievements expressed or implied by the forward-looking statements. These risks and uncertainties include, but are not limited to, the factors described in the section captioned “Risk Factors” above. In some cases, you can identify forward-looking statements by terms such as “anticipates,” “believes,” “could,” “estimates,” “expects,” “intends,” “may,” “plans,” “potential,” “predicts,” “projects,” “should,” “would” and similar expressions intended to identify forward-looking statements. Forward-looking statements reflect our current views with respect to future events and are based on assumptions and subject to risks and uncertainties. Given these uncertainties, you should not place undue reliance on these forward-looking statements. These forward-looking statements include, among other things, statements relating to: § our expectations regarding the market for our products and services; § our expectations regarding the continued growth of the healthcareindustry in PRC; § our beliefs regarding the competitiveness of our products; § our expectations regarding the expansion of our manufacturing operations; § our expectations with respect to increased revenue growth and our ability to achieve profitability resulting from increases in our production volumes; § our future business development, results of operations and financial condition; and § competition from othercompanies engages in manufacturing and distribution of pharmaceutical products. Also, forward-looking statements represent our estimates and assumptions only as of the date of this prospectus. You should read this prospectus and the documents that we reference in this prospectus, or that we filed as exhibits to the registration statement of which this prospectus is a part, completely and with the understanding that our actual future results may be materially different from what we expect. Except as required by law, we assume no obligation to update any forward-looking statements publicly, or to update the reasons actual results could differ materially from those anticipated in any forward-looking statements, even if new information becomes available in the future. Use of Proceeds We will not receive any of the proceeds from the sale of our common stock by the selling stockholders. The selling stockholders will receive all of the net proceeds from the sales of common stock offered by them under this prospectus. To the extent that the selling stockholders exercise in cash all of the Warrants covering the 2,111,235 shares of common stock registered for resale under this prospectus, we would receive $7,776,336 in the aggregate from such exercises. However, there is no assurance that such Warrants will be exercised. In addition, we will not receive any additional proceeds to the extent theWarrants are exercised on a cashless exercise basis. We intend to use such proceeds for working capital and other general corporate purposes. We will have complete discretion over how we may use the proceeds, if any, from any cash exercise of the Warrants. 21 Table of Contents Selling Stockholders We are registering for resale shares of our common stock that are issued and outstanding held by the selling stockholders identified below. We are registering the shares to permit the selling stockholders and their pledgees, donees, transferees and other successors-in-interest that receive their shares from a selling stockholder as a gift, partnership distribution or other non-sale related transfer after the date of this prospectus to resell the shares when and as they deem appropriate in the manner described in the “Plan of Distribution”.As of the date of this prospectus there are 38,119,340 shares of common stock issued and outstanding. The following table sets forth: § the name of the selling stockholders, § the number of shares of our common stock that the selling stockholders beneficially owned prior to the offering for resale of the shares under this prospectus, § the maximum number of shares of our common stock that may be offered for resale for the account of the selling stockholders under this prospectus, and § the number and percentage of shares of our common stock to be beneficially owned by the selling stockholders after the offering of the shares (assuming all of the offered shares are sold by the selling stockholders). May Davis Partners, LLC (“May Davis”), American Capital Partners, LLC (“American Capital”) and Charles Vista, LLC are broker dealers and received the securities registered herein for their services to us acting as placement agent in our Private Placement. Except for May Davis, American Capital and Charles Vista, LLC, none of the selling stockholders is a broker dealer or an affiliate of a broker dealer.None of the selling stockholders had any agreement or understanding, directly or indirectly, to distribute any of the shares being registered at the time of purchase. None of the selling stockholders has been an officer or director of the Company or any of its predecessors or affiliates within the last three years and, except for May Davis, American Capital and Charles Vista, LLC acting in their capacities as our placement agent, no selling stockholder has had a material relationship with the Company. We entered into a placement agency agreement (the “Placement Agent Agreement”) with May Davis and American Capital on October 21, 2009 whereby May Davis and American Capital received as compensation for acting as placement agent in the Private Placement (i) a total cash fee anda non-accountable marketing allowance in the amount of approximately $0.86 million; and (ii) Agent Warrants to purchase up to 302,521 shares of common stock.Pursuant to participating agent agreements by and among Charles Vista, LLC, May Davis and American Capital, Charles Vista, LLC received as compensation for acting as a sub-agent in the Private Placement (i) a cash fee in the amount of approximately $0.22 million; and (ii) Agent Warrants to purchase up to 49,413 shares of common stock at an exercise price of $3.65 per share.The Co-Placement Agents were responsible for raising the minimum offering amount of $5,820,000 of Units and were compensated as set forth above.The funds in connection with the Private Placement were held with Signature Bank, acting as escrow agent, and were released to us upon the consummation of each closing under the Subscription Agreement. Each selling stockholder may offer for sale all or part of the shares from time to time. The table below assumes that the selling stockholders will sell all of the shares offered for sale. A selling stockholder is under no obligation, however, to sell any shares pursuant to this prospectus. 22 Table of Contents Name Shares of Common Stock Beneficially Owned prior to Offering (1) Maxim Number of Shares of Common Stock to be Offered (2) Number of Shares of Common Stock Beneficially Owned after Offering Percent Ownership after Offering (3) Common Stock and Investor Warrants Renald Anelle (4a) 0 0 % Renald Anelle and Catherine Anelle *(4) 0 0 % Stratos Antoniadis (5) 0 0 % Steven Benkovsky (6) 0 0 % Warren Boyer (7) 0 0 % Vincent Caracci (8a) 0 0 % Vincent Caracci and Denise Caracci *(8) 0 0 % Steve Carver (9) 0 0 % Vincent Cicero (10) 0 0 % Joseph Denora (11) 0 0 % Daniel Faubion (12) 0 0 % Mark Feingold (13) 0 0 % Vito Gargano (14a) 0 0 % Vito Gargano and Teresa Gargano *(14) 0 0 % Gary Gatto (15) 0 0 % Albert Gentile (16) 0 0 % David Gibbs (17) 0 0 % Vishal Goolcharan (18) 0 0 % Viveka Goolcharan (19) 0 0 % Reshma Goolcharan (20) 0 0 % Thomas Gormley (21a) 0 0 % Thomas Gormley and Norva Gormley *(21) 0 0 % Gary House (22) 0 0 % Larry Imamshah (23) 0 0 % Larry Juette (24) 0 0 % David Kass (25) 0 0 % Brian Keller (26a) 0 0 % Brian Keller and Debbie Keller *(26) 0 0 % James Lorenzo (27) 0 0 % Carmelo Luppino (28) 0 0 % Frank Mazza (29) 0 0 % Duane Meyer (30) 0 0 % Robert Mezzatesta (31a) 0 0 % Robert Mezzatesta and Maria Mezzatesta *(31) 0 0 % Jim Moon (32) 0 0 % Roslyn Parmasad (33a) 0 0 % Roslyn Parmasad and Vishal Goolcharan *(33) 0 0 % Arlene Phillips (34) 0 0 % David Roberts (35) 0 0 % Marc Rotter (36) 0 0 % Dan Ruda (37) 0 0 % Andrew Savage (38) 0 0 % 23 Table of Contents Name Shares of Common Stock Beneficially Owned prior to Offering (1) Maxim Number of Shares of Common Stock to be Offered (2) Number of Shares of Common Stock Beneficially Owned after Offering Percent Ownership after Offering (3) Bryan Schiff (39) 0 0 % Richard Smee (40) 0 0 % Aart Snijders (41) 0 0 % Eugene Spiegal (42a) 0 0 % Eugene Spiegal and Frances Spiegal *(42) 0 0 % Alex Stanyek (43a) 0 0 % Alex Stanyek and Carolyn Stanyek *(43) 0 0 % Weijia Su (44) 0 0 % Elliot Tuckel (45) 0 0 % Michael Van den Driessche (46) 0 0 % Pieter Visser (47) 0 0 % Steven Wallitt (48) 0 0 % Wade Walter (49) 0 0 % Kevin Bedassie (50) 0 0 % Nikita Zdanow (51) 0 0 % David J. Beyer (52) 0 0 % Lewis, David and Inez (53) 0 0 % Thomas M. DePuy (54) 0 0 % Thomas H. Burke (55) 0 0 % Steven and Donna Cortese (56) 0 0 % Bruce R. Shafer (57) 0 0 % Richard W. Lewis (58) 0 0 % Stephen Bushansky (59) 0 0 % Dennis Deromedi PSP (60) 0 0 % Neil T. Gutekunst (61) 0 0 % LJW Limited Partnership (62) 0 0 % Hermes Payne (63) 0 0 % Wade and Tracy Harris (64) 0 0 % Randy Ackman (65) 0 0 % Ruthmarie Zimmerman (66) 0 0 % Roy C Neuman (67) 0 0 % Craig E. Harrison (68) 0 0 % Andrew & Janet Pace (69) 0 0 % Donald H. Gregory (70) 0 0 % Gregory M. Chubon (71) 0 0 % Jeffrey T. Webster (72) 0 0 % Randall Toig (73) 0 0 % Warren Zimmerman (74) 0 0 % Victor W. and Lynn B. Gumper* (75) 0 0 % Howard Reinsch (76) 0 0 % Larry V. Coleman (77) 0 0 % Dean N. Browning (78) 0 0 % John M. Gentry (79) 0 0 % George C. Eilers (80) 0 0 % 24 Table of Contents Name Shares of Common Stock Beneficially Owned prior to Offering (1) Maxim Number of Shares of Common Stock to be Offered (2) Number of Shares of Common Stock Beneficially Owned after Offering Percent Ownership after Offering (3) Scott Duffney (81) 0 0 % Tom J. Atkinson (82) 0 0 % Dale Cripps (83) 0 0 % Harry O. Unger, Jr. (84) 0 0 % Robert L. Van Horn (85) 0 0 % Daniel & Deborah Gibson (86) 0 0 % Stubbs, Steven & Renee (87) 0 0 % John Trone (88) 0 0 % Lee Polster (89) 0 0 % Christine D. Whelan (90) 0 0 % Gregory T. and Anne A. Jones* (91) 0 0 % Linda Mae Alexander (92) 0 0 % Anton Kimball (93) 0 0 % Kevin Bell (94) 0 0 % Edward P Aguilar (95) 0 0 % John J. Hubbard (96) 0 0 % Lisa Ehlers (97) 0 0 % John J. DiLorenzo (98) 0 0 % Robert L. Oetter (99) 0 0 % Troy Stubbs (100) 0 0 % Pam & Cliff Halbert (101) 0 0 % Hans Apel (102) 0 0 % Marco A. Aguilar (103) 0 0 % Daybreak Special Situations Master Fund, Ltd.(104) 0 0 % Paragon Capital, LP (105) 0 0 % Jayhawk Private Equity Fund, LP(106) 0 0 % Jayhawk Private Equity Fund II, LP(106) 0 0 % Chestnut Ridge Partners, LP (107) 0 0 % Stephen Grant (108) 0 0 % Arthur Mitchell (109) 0 0 % Paul Sipple (110) 0 0 % Akita Capital LLC (111) 0 0 % Buyers Advantage Inc. (112) 0 0 % Andrew Cimmino & Carla Cimino* (113) 0 0 % Steve Furer (114) 0 0 % Albert & Heidi Gentile * (115) 0 0 % Mark Goodridge (116) 0 0 % Kevin C. Kopp Trust (117) 0 0 % Terrance Lalchan (118) 0 0 % Claude Kerry McCan, Jr. (119) 0 0 % Hansraji Nandlal and Siew Nandlal* (120) 0 0 % Darryl Persad (121) 0 0 % Daniel C. Ruda Irr. Tr. (122) 0 0 % Andrew J. & Kim M. Savage * (123) 0 0 % Cary A. Williams & Suzanne Marie Williams* (124) 0 0 % Paulette Zdanow (125) 0 0 % Bradley Siegel (126) 0 0 % Robert Bagshaw (127) 0 0 % Ralph Arch (128) 0 0 % Richmond Capital LP (129) 0 0 % Luppino Landscaping LLC(130) 0 0 % Placement Agent Warrants May Davis Partners, LLC (131) 0 0 % Charles Vista, LLC (132) 0 0 % American Capital Partners, LLC (133) 0 0 % Total 0 * The shares are owned by respective holders as joint tenants with right of survivorship. 25 Table of Contents Beneficial ownership is determined in accordance with the rules and regulations of the SEC. In computing the number of shares beneficially owned by a person and the percentage ownership of that person, securities that are currently convertible or exercisable into shares of our Common Stock, or convertible or exercisable into shares of our Common Stock within 60 days of the date hereof are deemed outstanding. Such shares, however, are not deemed outstanding for the purposes of computing the percentage ownership of any other person. Except as indicated in the footnotes to the following table, each stockholder named in the table has sole voting and investment power with respect to the shares set forth opposite such stockholder’s name. The percentage of beneficial ownership is based on 38,119,340 shares of Common Stock outstanding as of May 21, 2010. Includes the number of shares set forth opposite each Selling Stockholders’ name, and the number of shares that may be issued pursuant to the Warrants. Pursuant to the terms of the Warrants, the number of shares of our Common Stock that may be acquired by the warrant holder upon any exercise of the Investor Warrant (or otherwise in respect hereof) will be limited to the extent necessary to insure that, following such exercise (or other issuance), the total number of shares of Common Stock then beneficially owned by such holder and its affiliates and any other persons whose beneficial ownership of Common Stock would be aggregated with the Holder’s for purposes of Section 13(d) of the Securities Exchange Act of 1934, as amended does not exceed 4.9% of the total number of issued and outstanding shares of our Common Stock. (4a) Consists of 3,937 shares of our Common Stock and 1,968 shares of our Common Stock underlying Warrants to purchase up to 1,968 shares of our Common Stock, subject to a 4.9% limitation on beneficial ownership of our Common Stock as more fully described in note 3 above. Consists of 3,937 shares of our Common Stock and 1,968 shares of our Common Stock underlying Warrants to purchase up to 1,968 shares of our Common Stock, subject to a 4.9% limitation on beneficial ownership of our Common Stock as more fully described in note 3 above. Consists of 3,988 shares of our Common Stock and 1,994 shares of our Common Stock underlying the Warrants to purchase up to 1,994 shares of our Common Stock, subject to a 4.9% limitation on beneficial ownership of our Common Stock as more fully described in note 3 above. Consists of 39,370 shares of our Common Stock and 19,685 shares of our Common Stock underlying the Warrants to purchase up to 19,685 shares of our Common Stock, subject to a 4.9% limitation on beneficial ownership of our Common Stock as more fully described in note 3 above. Consists of 7,874 shares of our Common Stock and 3,936 shares of our Common Stock underlying the Warrants to purchase up to 3,936 shares of our Common Stock, subject to a 4.9% limitation on beneficial ownership of our Common Stock as more fully described in note 3 above. (8a) Consists of 10,000 shares of our Common Stock and 4,999 shares of our Common Stock underlying the Warrants to purchase up to 4,999 shares of our Common Stock, subject to a 4.9% limitation on beneficial ownership of our Common Stock as more fully described in note 3 above. 26 Table of Contents Consists of 10,000 shares of our Common Stock and 4,999 shares of our Common Stock underlying the Warrants to purchase up to 4,999 shares of our Common Stock, subject to a 4.9% limitation on beneficial ownership of our Common Stock as more fully described in note 3 above. Consists of 10,000 shares of our Common Stock and 4,999 shares of our Common Stock underlying the Warrants to purchase up to 4,999 shares of our Common Stock, subject to a 4.9% limitation on beneficial ownership of our Common Stock as more fully described in note 3 above. Consists of 3,937 shares of our Common Stock and 1,968 shares of our Common Stock underlying the Warrants to purchase up to 1,968 shares of our Common Stock, subject to a 4.9% limitation on beneficial ownership of our Common Stock as more fully described in note 3 above. Consists of 5,906 shares of our Common Stock and 2,953 shares of our Common Stock underlying the Warrants to purchase up to 2,953 shares of our Common Stock, subject to a 4.9% limitation on beneficial ownership of our Common Stock as more fully described in note 3 above. Consists of 3,937 shares of our Common Stock and 1,968 shares of our Common Stock underlying the Warrants to purchase up to 1,968 shares of our Common Stock, subject to a 4.9% limitation on beneficial ownership of our Common Stock as more fully described in note 3 above. Consists of 9,921 shares of our Common Stock and 4,959 shares of our Common Stock underlying the Warrants to purchase up to 4,959 shares of our Common Stock, subject to a 4.9% limitation on beneficial ownership of our Common Stock as more fully described in note 3 above. (14a) Consists of 10,000 shares of our Common Stock and5,000 shares of our Common Stock underlying the Warrants to purchase up to5,000 shares of our Common Stock, subject to a 4.9% limitation on beneficial ownership of our Common Stock as more fully described in note 3 above. Consists of 10,000 shares of our Common Stock and 5,000 shares of our Common Stock underlying the Warrants to purchase up to 5,000 shares of our Common Stock, subject to a 4.9% limitation on beneficial ownership of our Common Stock as more fully described in note 3 above. Consists of 10,000 shares of our Common Stock and 5,000 shares of our Common Stock underlying the Warrants to purchase up to 5,000 shares of our Common Stock, subject to a 4.9% limitation on beneficial ownership of our Common Stock as more fully described in note 3 above. Consists of 3,937 shares of our Common Stock and 1,968 shares of our Common Stock underlying the Warrants to purchase up to 1,968 shares of our Common Stock, subject to a 4.9% limitation on beneficial ownership of our Common Stock as more fully described in note 3 above. Consists of 20,000 shares of our Common Stock and 9,997 shares of our Common Stock underlying the Warrants to purchase up to 9,997 shares of our Common Stock, subject to a 4.9% limitation on beneficial ownership of our Common Stock as more fully described in note 3 above. 27 Table of Contents Consists of 12,000 shares of our Common Stock and 5,998 shares of our Common Stock underlying the Warrants to purchase up to 5,998 shares of our Common Stock, subject to a 4.9% limitation on beneficial ownership of our Common Stock as more fully described in note 3 above. Consists of 3,937 shares of our Common Stock and 1,968 shares of our Common Stock underlying the Warrants to purchase up to 1,968 shares of our Common Stock, subject to a 4.9% limitation on beneficial ownership of our Common Stock as more fully described in note 3 above. Consists of 3,937 shares of our Common Stock and 1,968 shares of our Common Stock underlying the Warrants to purchase up to 1,968 shares of our Common Stock, subject to a 4.9% limitation on beneficial ownership of our Common Stock as more fully described in note 3 above. (21a) Consists of 100,000 shares of our Common Stock and 49,987 shares of our Common Stock underlying the Warrants to purchase up to 49,987 shares of our Common Stock, subject to a 4.9% limitation on beneficial ownership of our Common Stock as more fully described in note 3 above. Consists of 100,000 shares of our Common Stock and 49,987 shares of our Common Stock underlying the Warrants to purchase up to 49,987 shares of our Common Stock, subject to a 4.9% limitation on beneficial ownership of our Common Stock as more fully described in note 3 above. Consists of 37,874 shares of our Common Stock and 18,934 shares of our Common Stock underlying the Warrants to purchase up to 18,934 shares of our Common Stock, subject to a 4.9% limitation on beneficial ownership of our Common Stock as more fully described in note 3 above. Consists of 12,000 shares of our Common Stock and 5,998 shares of our Common Stock underlying the Warrants to purchase up to 5,998 shares of our Common Stock, subject to a 4.9% limitation on beneficial ownership of our Common Stock as more fully described in note 3 above. Consists of 7,874 shares of our Common Stock and 3,936 shares of our Common Stock underlying the Warrants to purchase up to 3,936 shares of our Common Stock, subject to a 4.9% limitation on beneficial ownership of our Common Stock as more fully described in note 3 above. Consists of 99,991 shares of our Common Stock and 49,987 shares of our Common Stock underlying the Warrants to purchase up to 49,987shares of our Common Stock, subject to a 4.9% limitation on beneficial ownership of our Common Stock as more fully described in note 3 above (26a) Consists of 3,937 shares of our Common Stock and 1,968 shares of our Common Stock underlying the Warrants to purchase up to 1,968 shares of our Common Stock, subject to a 4.9% limitation on beneficial ownership of our Common Stock as more fully described in note 3 above. Consists of 3,937 shares of our Common Stock and 1,968 shares of our Common Stock underlying the Warrants to purchase up to 1,968 shares of our Common Stock, subject to a 4.9% limitation on beneficial ownership of our Common Stock as more fully described in note 3 above. 28 Table of Contents Consists of 10,000 shares of our Common Stock and 5,000 shares of our Common Stock underlying the Warrants to purchase up to 5,000 shares of our Common Stock, subject to a 4.9% limitation on beneficial ownership of our Common Stock as more fully described in note 3 above. Consists of 39,370 shares of our Common Stock and 19,683 shares of our Common Stock underlying the Warrants to purchase up to 19,683 shares of our Common Stock, subject to a 4.9% limitation on beneficial ownership of our Common Stock as more fully described in note 3 above. Consists of 299,999 shares of our Common Stock and 149,992 shares of our Common Stock underlying the Warrants to purchase up to 149,992 shares of our Common Stock, subject to a 4.9% limitation on beneficial ownership of our Common Stock as more fully described in note 3 above. Consists of 33,622 shares of our Common Stock and 16,810 shares of our Common Stock underlying the Warrants to purchase up to 16,810 shares of our Common Stock, subject to a 4.9% limitation on beneficial ownership of our Common Stock as more fully described in note 3 above. (31a) Consists of 10,000 shares of our Common Stock and 4,999 shares of our Common Stock underlying the Warrants to purchase up to 4,999 shares of our Common Stock, subject to a 4.9% limitation on beneficial ownership of our Common Stock as more fully described in note 3 above. Consists of 10,000 shares of our Common Stock and 5,000 shares of our Common Stock underlying the Warrants to purchase up to 5,000 shares of our Common Stock, subject to a 4.9% limitation on beneficial ownership of our Common Stock as more fully described in note 3 above. Consists of 3,937 shares of our Common Stock and 1,968 shares of our Common Stock underlying the Warrants to purchase up to 1,968 shares of our Common Stock, subject to a 4.9% limitation on beneficial ownership of our Common Stock as more fully described in note 3 above. (33a) Consists of 8,000 shares of our Common Stock and 4,000 shares of our Common Stock underlying the Warrants to purchase up to 4,000shares of our Common Stock, subject to a 4.9% limitation on beneficial ownership of our Common Stock as more fully described in note 3 above. Consists of 8,000 shares of our Common Stock and 4,000 shares of our Common Stock underlying the Warrants to purchase up to 4,000 shares of our Common Stock, subject to a 4.9% limitation on beneficial ownership of our Common Stock as more fully described in note 3 above. Consists of 3,937 shares of our Common Stock and 1,968 shares of our Common Stock underlying the Warrants to purchase up to 1,968 shares of our Common Stock, subject to a 4.9% limitation on beneficial ownership of our Common Stock as more fully described in note 3 above. Consists of 9,843 shares of our Common Stock and 4,920 shares of our Common Stock underlying the Warrants to purchase up to 4,920 shares of our Common Stock, subject to a 4.9% limitation on beneficial ownership of our Common Stock as more fully described in note 3 above. Consists of 5,906 shares of our Common Stock and 2,952 shares of our Common Stock underlying the Warrants to purchase up to 2,952 shares of our Common Stock, subject to a 4.9% limitation on beneficial ownership of our Common Stock as more fully described in note 3 above. Consists of 39,370 shares of our Common Stock and 19,685 shares of our Common Stock underlying the Warrants to purchase up to 19,685 shares of our Common Stock, subject to a 4.9% limitation on beneficial ownership of our Common Stock as more fully described in note 3 above. Consists of 39,370 shares of our Common Stock and 19,683 shares of our Common Stock underlying the Warrants to purchase up to 19,683 shares of our Common Stock, subject to a 4.9% limitation on beneficial ownership of our Common Stock as more fully described in note 3 above. 29 Table of Contents Consists of 19,685 shares of our Common Stock and 9,842 shares of our Common Stock underlying the Warrants to purchase up to 9,842 shares of our Common Stock, subject to a 4.9% limitation on beneficial ownership of our Common Stock as more fully described in note 3 above. Consists of 3,937 shares of our Common Stock and 1,968 shares of our Common Stock underlying the Warrants to purchase up to 1,968 shares of our Common Stock, subject to a 4.9% limitation on beneficial ownership of our Common Stock as more fully described in note 3 above. Consists of 11,811 shares of our Common Stock and 1,542 shares of our Common Stock underlying the Warrants to purchase up to 1,542 shares of our Common Stock, subject to a 4.9% limitation on beneficial ownership of our Common Stock as more fully described in note 3 above. (42a) Consists of 3,937 shares of our Common Stock and 1,968 shares of our Common Stock underlying the Warrants to purchase up to 1,968 shares of our Common Stock, subject to a 4.9% limitation on beneficial ownership of our Common Stock as more fully described in note 3 above. Consists of 3,937 shares of our Common Stock and 1,968 shares of our Common Stock underlying the Warrants to purchase up to 1,968 shares of our Common Stock, subject to a 4.9% limitation on beneficial ownership of our Common Stock as more fully described in note 3 above. (43a) Consists of 25,000 shares of our Common Stock and 12,500 shares of our Common Stock underlying the Warrants to purchase up to 12,500 shares of our Common Stock, subject to a 4.9% limitation on beneficial ownership of our Common Stock as more fully described in note 3 above. Consists of 25,000 shares of our Common Stock and 12,500 shares of our Common Stock underlying the Warrants to purchase up to 12,500 shares of our Common Stock, subject to a 4.9% limitation on beneficial ownership of our Common Stock as more fully described in note 3 above. Consists of 25,000 shares of our Common Stock and 12,500 shares of our Common Stock underlying the Warrants to purchase up to 12,500 shares of our Common Stock, subject to a 4.9% limitation on beneficial ownership of our Common Stock as more fully described in note 3 above. Consists of 5,906 shares of our Common Stock and 2,952 shares of our Common Stock underlying the Warrants to purchase up to 2,952 shares of our Common Stock, subject to a 4.9% limitation on beneficial ownership of our Common Stock as more fully described in note 3 above. Consists of 3,937 shares of our Common Stock and 1,968 shares of our Common Stock underlying the Warrants to purchase up to 1,968 shares of our Common Stock, subject to a 4.9% limitation on beneficial ownership of our Common Stock as more fully described in note 3 above. Consists of 3,937 shares of our Common Stock and 1,968 shares of our Common Stock underlying the Warrants to purchase up to 1,968 shares of our Common Stock, subject to a 4.9% limitation on beneficial ownership of our Common Stock as more fully described in note 3 above. Consists of 11,811 shares of our Common Stock and 5,906 shares of our Common Stock underlying the Warrants to purchase up to 5,906 shares of our Common Stock, subject to a 4.9% limitation on beneficial ownership of our Common Stock as more fully described in note 3 above. Consists of 3,937 shares of our Common Stock and 1,968 shares of our Common Stock underlying the Warrants to purchase up to 1,968 shares of our Common Stock, subject to a 4.9% limitation on beneficial ownership of our Common Stock as more fully described in note 3 above. 30 Table of Contents Consists of 3,937 shares of our Common Stock and 1,968 shares of our Common Stock underlying the Warrants to purchase up to 1,968 shares of our Common Stock, subject to a 4.9% limitation on beneficial ownership of our Common Stock as more fully described in note 3 above. Consists of 11,811 shares of our Common Stock and 5,906 shares of our Common Stock underlying the Warrants to purchase up to 5,906 shares of our Common Stock, subject to a 4.9% limitation on beneficial ownership of our Common Stock as more fully described in note 3 above. Consists of 3,937 shares of our Common Stock and 1,968 shares of our Common Stock underlying the Warrants to purchase up to 1,968 shares of our Common Stock, subject to a 4.9% limitation on beneficial ownership of our Common Stock as more fully described in note 3 above. Consists of 59,055 shares of our Common Stock and 29,520 shares of our Common Stock underlying the Warrants to purchase up to 29,520 shares of our Common Stock, subject to a 4.9% limitation on beneficial ownership of our Common Stock as more fully described in note 3 above. Consists of 39,370 shares of our Common Stock and 19,680 shares of our Common Stock underlying the Warrants to purchase up to 19,680 shares of our Common Stock, subject to a 4.9% limitation on beneficial ownership of our Common Stock as more fully described in note 3 above. Consists of 39,370 shares of our Common Stock and 19,680 shares of our Common Stock underlying the Warrants to purchase up to 19,680 shares of our Common Stock, subject to a 4.9% limitation on beneficial ownership of our Common Stock as more fully described in note 3 above. Consists of 19,685 shares of our Common Stock and 9,840 shares of our Common Stock underlying the Warrants to purchase up to 9,840 shares of our Common Stock, subject to a 4.9% limitation on beneficial ownership of our Common Stock as more fully described in note 3 above. Consists of 7,876 shares of our Common Stock and 3,936 shares of our Common Stock underlying the Warrants to purchase up to 3,936 shares of our Common Stock, subject to a 4.9% limitation on beneficial ownership of our Common Stock as more fully described in note 3 above. Consists of 3,937 shares of our Common Stock and 1,968 shares of our Common Stock underlying the Warrants to purchase up to 1,968 shares of our Common Stock, subject to a 4.9% limitation on beneficial ownership of our Common Stock as more fully described in note 3 above. Consists of 3,937 shares of our Common Stock and 1,968 shares of our Common Stock underlying the Warrants to purchase up to 1,968 shares of our Common Stock, subject to a 4.9% limitation on beneficial ownership of our Common Stock as more fully described in note 3 above. Consists of 11,811 shares of our Common Stock and 5,906 shares of our Common Stock underlying the Warrants to purchase up to 5,906 shares of our Common Stock, subject to a 4.9% limitation on beneficial ownership of our Common Stock as more fully described in note 3 above. Consists of 39,370 shares of our Common Stock and 19,680 shares of our Common Stock underlying the Warrants to purchase up to 19,680 shares of our Common Stock, subject to a 4.9% limitation on beneficial ownership of our Common Stock as more fully described in note 3 above. 31 Table of Contents Consists of 106,299 shares of our Common Stock and 53,136 shares of our Common Stock underlying the Warrants to purchase up to 53,136 shares of our Common Stock, subject to a 4.9% limitation on beneficial ownership of our Common Stock as more fully described in note 3 above. Robert W. Lucas, President of LJW Partnership LLC and has voting and dispositive power over the shares held by LJW Partnership LLC.Robert W. Lucas may be deemed to beneficially own the shares of Common Stock held by LJW Partnership LLC. Robert W. Lucas disclaims beneficial ownership of such shares. The address for this selling stockholder is 7409 S. Russet Dr., Sioux Fall, SD 57108. Consists of 19,685 shares of our Common Stock and 9,841 shares of our Common Stock underlying the Warrants to purchase up to 9,841 shares of our Common Stock, subject to a 4.9% limitation on beneficial ownership of our Common Stock as more fully described in note 3 above. Consists of 98,425 shares of our Common Stock and 49,200 shares of our Common Stock underlying the Warrants to purchase up to 49,200 shares of our Common Stock, subject to a 4.9% limitation on beneficial ownership of our Common Stock as more fully described in note 3 above. Consists of 3,937 shares of our Common Stock and 1,968 shares of our Common Stock underlying the Warrants to purchase up to 1,968 shares of our Common Stock, subject to a 4.9% limitation on beneficial ownership of our Common Stock as more fully described in note 3 above. Consists of 7,874 shares of our Common Stock and 3,936 shares of our Common Stock underlying the Warrants to purchase up to 3,936 shares of our Common Stock, subject to a 4.9% limitation on beneficial ownership of our Common Stock as more fully described in note 3 above. Consists of 3,937 shares of our Common Stock and 1,968 shares of our Common Stock underlying the Warrants to purchase up to 1,968 shares of our Common Stock, subject to a 4.9% limitation on beneficial ownership of our Common Stock as more fully described in note 3 above. Consists of 3,937 shares of our Common Stock and 1,968 shares of our Common Stock underlying the Warrants to purchase up to 1,968 shares of our Common Stock, subject to a 4.9% limitation on beneficial ownership of our Common Stock as more fully described in note 3 above. Consists of 3,937 shares of our Common Stock and 1,968 shares of our Common Stock underlying the Warrants to purchase up to 1,968 shares of our Common Stock, subject to a 4.9% limitation on beneficial ownership of our Common Stock as more fully described in note 3 above. Consists of 19,685 shares of our Common Stock and 9,840 shares of our Common Stock underlying the Warrants to purchase up to 9,840 shares of our Common Stock, subject to a 4.9% limitation on beneficial ownership of our Common Stock as more fully described in note 3 above. Consists of 137,795 shares of our Common Stock and 68,880 shares of our Common Stock underlying the Warrants to purchase up to 68,880 shares of our Common Stock, subject to a 4.9% limitation on beneficial ownership of our Common Stock as more fully described in note 3 above. Consists of 19,685 shares of our Common Stock and 9,840 shares of our Common Stock underlying the Warrants to purchase up to 9,840 shares of our Common Stock, subject to a 4.9% limitation on beneficial ownership of our Common Stock as more fully described in note 3 above. Consists of 39,370 shares of our Common Stock and 19,680 shares of our Common Stock underlying the Warrants to purchase up to 19,680 shares of our Common Stock, subject to a 4.9% limitation on beneficial ownership of our Common Stock as more fully described in note 3 above. 32 Table of Contents Consists of 7,874 shares of our Common Stock and 3,936 shares of our Common Stock underlying the Warrants to purchase up to 3,936 shares of our Common Stock, subject to a 4.9% limitation on beneficial ownership of our Common Stock as more fully described in note 3 above. Consists of 9,843 shares of our Common Stock and 4,921 shares of our Common Stock underlying the Warrants to purchase up to 4,921 shares of our Common Stock, subject to a 4.9% limitation on beneficial ownership of our Common Stock as more fully described in note 3 above. Consists of 7,874 shares of our Common Stock and 3,936 shares of our Common Stock underlying the Warrants to purchase up to 3,936 shares of our Common Stock, subject to a 4.9% limitation on beneficial ownership of our Common Stock as more fully described in note 3 above. Consists of 3,937 shares of our Common Stock and 1,968 shares of our Common Stock underlying the Warrants to purchase up to 1,968 shares of our Common Stock, subject to a 4.9% limitation on beneficial ownership of our Common Stock as more fully described in note 3 above. Consists of 3,937 shares of our Common Stock and 1,968 shares of our Common Stock underlying the Warrants to purchase up to 1,968 shares of our Common Stock, subject to a 4.9% limitation on beneficial ownership of our Common Stock as more fully described in note 3 above. Consists of 11,811 shares of our Common Stock and 5,904 shares of our Common Stock underlying the Warrants to purchase up to 5,904 shares of our Common Stock, subject to a 4.9% limitation on beneficial ownership of our Common Stock as more fully described in note 3 above. Consists of 11,811 shares of our Common Stock and 5,904 shares of our Common Stock underlying the Warrants to purchase up to 5,904 shares of our Common Stock, subject to a 4.9% limitation on beneficial ownership of our Common Stock as more fully described in note 3 above. Consists of 3,937 shares of our Common Stock and 1,968 shares of our Common Stock underlying the Warrants to purchase up to 1,968 shares of our Common Stock, subject to a 4.9% limitation on beneficial ownership of our Common Stock as more fully described in note 3 above. Consists of 3,937 shares of our Common Stock and 1,968 shares of our Common Stock underlying the Warrants to purchase up to 1,968 shares of our Common Stock, subject to a 4.9% limitation on beneficial ownership of our Common Stock as more fully described in note 3 above. Consists of 11,811 shares of our Common Stock and 5,904 shares of our Common Stock underlying the Warrants to purchase up to 5,904 shares of our Common Stock, subject to a 4.9% limitation on beneficial ownership of our Common Stock as more fully described in note 3 above. Consists of 3,937 shares of our Common Stock and 1,968 shares of our Common Stock underlying the Warrants to purchase up to 1,968 shares of our Common Stock, subject to a 4.9% limitation on beneficial ownership of our Common Stock as more fully described in note 3 above. Consists of 3,937 shares of our Common Stock and 1,968 shares of our Common Stock underlying the Warrants to purchase up to 1,968 shares of our Common Stock, subject to a 4.9% limitation on beneficial ownership of our Common Stock as more fully described in note 3 above. Consists of 19,685 shares of our Common Stock and 9,840 shares of our Common Stock underlying the Warrants to purchase up to 9,840 shares of our Common Stock, subject to a 4.9% limitation on beneficial ownership of our Common Stock as more fully described in note 3 above. 33 Table of Contents Consists of 59,055 shares of our Common Stock and 29,528 shares of our Common Stock underlying the Warrants to purchase up to 29,528 shares of our Common Stock, subject to a 4.9% limitation on beneficial ownership of our Common Stock as more fully described in note 3 above. Consists of 39,370 shares of our Common Stock and 19,680 shares of our Common Stock underlying the Warrants to purchase up to 19,680 shares of our Common Stock, subject to a 4.9% limitation on beneficial ownership of our Common Stock as more fully described in note 3 above. Consists of 7,874 shares of our Common Stock and 3,936 shares of our Common Stock underlying the Warrants to purchase up to 3,936 shares of our Common Stock, subject to a 4.9% limitation on beneficial ownership of our Common Stock as more fully described in note 3 above. Consists of 7,874 shares of our Common Stock and 3,936 shares of our Common Stock underlying the Warrants to purchase up to 3,936 shares of our Common Stock, subject to a 4.9% limitation on beneficial ownership of our Common Stock as more fully described in note 3 above. Consists of 15,748 shares of our Common Stock and 7,872 shares of our Common Stock underlying the Warrants to purchase up to 7,872 shares of our Common Stock, subject to a 4.9% limitation on beneficial ownership of our Common Stock as more fully described in note 3 above. Consists of 11,811 shares of our Common Stock and 5,904 shares of our Common Stock underlying the Warrants to purchase up to 5,904 shares of our Common Stock, subject to a 4.9% limitation on beneficial ownership of our Common Stock as more fully described in note 3 above. Consists of 7,874 shares of our Common Stock and 3,936 shares of our Common Stock underlying the Warrants to purchase up to 3,936 shares of our Common Stock, subject to a 4.9% limitation on beneficial ownership of our Common Stock as more fully described in note 3 above. Consists of 3,937 shares of our Common Stock and 1,968 shares of our Common Stock underlying the Warrants to purchase up to 1,968 shares of our Common Stock, subject to a 4.9% limitation on beneficial ownership of our Common Stock as more fully described in note 3 above. Consists of 3,937 shares of our Common Stock and 1,968 shares of our Common Stock underlying the Warrants to purchase up to 1,968 shares of our Common Stock, subject to a 4.9% limitation on beneficial ownership of our Common Stock as more fully described in note 3 above. Consists of 19,685 shares of our Common Stock and 9,842 shares of our Common Stock underlying the Warrants to purchase up to 9,842 shares of our Common Stock, subject to a 4.9% limitation on beneficial ownership of our Common Stock as more fully described in note 3 above. Consists of 3,837 shares of our Common Stock and 1,968 shares of our Common Stock underlying the Warrants to purchase up to 1,968 shares of our Common Stock, subject to a 4.9% limitation on beneficial ownership of our Common Stock as more fully described in note 3 above. Consists of 3,937 shares of our Common Stock and 1,968 shares of our Common Stock underlying the Warrants to purchase up to 1,968 shares of our Common Stock, subject to a 4.9% limitation on beneficial ownership of our Common Stock as more fully described in note 3 above. Consists of 7,873 shares of our Common Stock and 3,936 shares of our Common Stock underlying the Warrants to purchase up to 3,936 shares of our Common Stock, subject to a 4.9% limitation on beneficial ownership of our Common Stock as more fully described in note 3 above. 34 Table of Contents Consists of 106,299 shares of our Common Stock and 55,136 shares of our Common Stock underlying the Warrants to purchase up to 55,136 shares of our Common Stock, subject to a 4.9% limitation on beneficial ownership of our Common Stock as more fully described in note 3 above. Consists of 7,874 shares of our Common Stock and 3,936 shares of our Common Stock underlying the Warrants to purchase up to 3,936 shares of our Common Stock, subject to a 4.9% limitation on beneficial ownership of our Common Stock as more fully described in note 3 above. Consists of 55,118 shares of our Common Stock and 27,552 shares of our Common Stock underlying the Warrants to purchase up to 27,552 shares of our Common Stock, subject to a 4.9% limitation on beneficial ownership of our Common Stock as more fully described in note 3 above. Consists of 3,937 shares of our Common Stock and 1,968 shares of our Common Stock underlying the Warrants to purchase up to 1,968 shares of our Common Stock, subject to a 4.9% limitation on beneficial ownership of our Common Stock as more fully described in note 3 above. Consists of 118,110 shares of our Common Stock and 15,420 shares of our Common Stock underlying the Warrants to purchase up to 15,420 shares of our Common Stock, subject to a 4.9% limitation on beneficial ownership of our Common Stock as more fully described in note 3 above. Larry Butz and John Prinz, managing partners of this selling stockholder share voting and dispositive power over the shares held by this selling stockholder.Larry Butz and John Prinz may be deemed to beneficially own the shares of Common Stock held by this selling stockholder. Larry Butz and John Prinz disclaim beneficial ownership of such shares. The address for this selling stockholder is 100 E. Cook Ave, Suite 100, Libertyville, IL 60048. Consists of 78,740 shares of our Common Stock and 39,370 shares of our Common Stock underlying the Warrants to purchase up to 39,370 shares of our Common Stock, subject to a 4.9% limitation on beneficial ownership of our Common Stock as more fully described in note 3 above. Alan Donenfeld, managing member of this selling stockholder and has voting and dispositive power over the shares held by this selling stockholder.Mr. Donenfeld may be deemed to beneficially own the shares of Common Stock held by this selling stockholder. Mr. Donenfeld disclaims beneficial ownership of such shares. The address for this selling stockholder is 110 East 59th St. 29th Fl., New York, NY 10022. Consists of (i) 393700 shares of our Common Stock and 196850 shares of our Common Stock underlying the Warrants to purchase up to 196850 shares of our Common Stock owned by Jayhawk Private Equity Fund, L.P., subject to a 4.9% limitation on beneficial ownership of our Common Stock as more fully described in note 3 above and (ii)196850 shares of our Common Stock and 98425 shares of our Common Stock underlying the Warrants to purchase up to 98425 shares of our Common Stock owned by Jayhawk Private Equity Fund II, L.P., subject to a 4.9% limitation on beneficial ownership of our Common Stock as more fully described in note 3 above Kent C. McCarthy has voting and dispositive power over the shares held by these selling stockholders, Mr. McCarthy may be deemed to beneficially own the shares of Common Stock held by these selling stockholders. Mr. McCarthy disclaims beneficial ownership of such shares. The address for this selling stockholder is 930 Tahoe Blvd 802-281, Incline Village, NV 89451. Consists of 196,850 shares of our Common Stock and 98,425 shares of our Common Stock underlying the Warrants to purchase up to 98,425 shares of our Common Stock, subject to a 4.9% limitation on beneficial ownership of our Common Stock as more fully described in note 3 above. Kenneth Holz, CFO of this selling stockholder, has voting and dispositive power over the shares held by Chestnut Ridge Partners, LP.Kenneth Holz may be deemed to beneficially own the shares of Common Stock held by this selling stockholder. Kenneth Holz disclaims beneficial ownership of such shares. The address for this selling stockholder is 10 Forest Avenue, Ste 220, Paramus, NJ 7652. 35 Table of Contents Consists of 3,937 shares of our Common Stock and 1,968 shares of our Common Stock underlying the Warrants to purchase up to 1,968 shares of our Common Stock, subject to a 4.9% limitation on beneficial ownership of our Common Stock as more fully described in note 3 above. Consists of 7,874 shares of our Common Stock and 3,936 shares of our Common Stock underlying the Warrants to purchase up to 3,936 shares of our Common Stock, subject to a 4.9% limitation on beneficial ownership of our Common Stock as more fully described in note 3 above. Consists of 3,937 shares of our Common Stock and 1,968 shares of our Common Stock underlying the Warrants to purchase up to 1,968 shares of our Common Stock, subject to a 4.9% limitation on beneficial ownership of our Common Stock as more fully described in note 3 above. Consists of 20,000 shares of our Common Stock and 9,999 shares of our Common Stock underlying the Warrants to purchase up to 9,999 shares of our Common Stock, subject to a 4.9% limitation on beneficial ownership of our Common Stock as more fully described in note 3 above. Cary A. Gotto and Mark D. Samson, Members of this selling stockholder, share voting and dispositive power over the shares held by the selling stockholder.Messrs. Gotto and Samson may be deemed to beneficially own the shares of Common Stock held by this selling stockholder. Messrs. Gotto and Samson disclaim beneficial ownership of such shares. The address for this selling stockholder is 3101 N. Central Ave #1400, Phoenix, AZ 85012. Consists of 5,000 shares of our Common Stock and 2,500 shares of our Common Stock underlying the Warrants to purchase up to 2,500 shares of our Common Stock, subject to a 4.9% limitation on beneficial ownership of our Common Stock as more fully described in note 3 above.Claus Demeus, President of the selling stockholder has voting and dispositive power over the shares held by this selling stockholder.Mr. Demeus may be deemed to beneficially own the shares of Common Stock held by the selling stockholder. Mr. Demeus disclaims beneficial ownership of such shares. The address for this selling stockholder is 123 Riviera Drive, Brick, NJ 8724. Consists of 3,937 shares of our Common Stock and 1,968 shares of our Common Stock underlying the Warrants to purchase up to 1,968 shares of our Common Stock, subject to a 4.9% limitation on beneficial ownership of our Common Stock as more fully described in note 3 above. Consists of 3,937 shares of our Common Stock and 1,968 shares of our Common Stock underlying the Warrants to purchase up to 1,968 shares of our Common Stock, subject to a 4.9% limitation on beneficial ownership of our Common Stock as more fully described in note 3 above. Consists of 20,000 shares of our Common Stock and 11,968 shares of our Common Stock underlying the Warrants to purchase up to 11,968 shares of our Common Stock, subject to a 4.9% limitation on beneficial ownership of our Common Stock as more fully described in note 3 above. Consists of 7,874 shares of our Common Stock and 3,937 shares of our Common Stock underlying the Warrants to purchase up to 3,937 shares of our Common Stock, subject to a 4.9% limitation on beneficial ownership of our Common Stock as more fully described in note 3 above. Consists of 10,000 shares of our Common Stock and 5,000 shares of our Common Stock underlying the Warrants to purchase up to 5,000 shares of our Common Stock, subject to a 4.9% limitation on beneficial ownership of our Common Stock as more fully described in note 3 above. Kevin C Kopp, Trustee of Kevin C. Kopp Trust and has voting and dispositive power over the shares held by Kevin C. Kopp Trust.Kevin C. Kopp may be deemed to beneficially own the shares of Common Stock held by Kevin C. Kopp Trust. Kevin C. Kopp disclaims beneficial ownership of such shares. The address for this selling stockholder is 480 81st Street, Burr Ridge, IL 60527. 36 Table of Contents Consists of 3,937 shares of our Common Stock and 1,968 shares of our Common Stock underlying the Warrants to purchase up to 1,968 shares of our Common Stock, subject to a 4.9% limitation on beneficial ownership of our Common Stock as more fully described in note 3 above. Consists of 29,527 shares of our Common Stock and 14,764 shares of our Common Stock underlying the Warrants to purchase up to 14,764 shares of our Common Stock, subject to a 4.9% limitation on beneficial ownership of our Common Stock as more fully described in note 3 above. Consists of 8,000 shares of our Common Stock and 4,000 shares of our Common Stock underlying the Warrants to purchase up to 4,000 shares of our Common Stock, subject to a 4.9% limitation on beneficial ownership of our Common Stock as more fully described in note 3 above. Consists of 3,976 shares of our Common Stock and 1,988 shares of our Common Stock underlying the Warrants to purchase up to 1,988 shares of our Common Stock, subject to a 4.9% limitation on beneficial ownership of our Common Stock as more fully described in note 3 above. Consists of 59,055 shares of our Common Stock and 29,523 shares of our Common Stock underlying the Warrants to purchase up to 29,523 shares of our Common Stock, subject to a 4.9% limitation on beneficial ownership of our Common Stock as more fully described in note 3 above. Daniel C. Ruda, Trustee of Daniel C. Ruda Revocable Trust and has voting and dispositive power over the shares held by Daniel C. Ruda Revocable Trust.Daniel C. Ruda may be deemed to beneficially own the shares of Common Stock held by Daniel C. Ruda Revocable Trust. Daniel C. Ruda disclaims beneficial ownership of such shares. The address for Daniel C. Ruda Revocable Trust is ildwood Drive, Branson, Mo 65616. Consists of 139,370 shares of our Common Stock and 69,680 shares of our Common Stock underlying the Warrants to purchase up to 69,680 shares of our Common Stock, subject to a Consists of 3,937 shares of our Common Stock and 1,968 shares of our Common Stock underlying the Warrants to purchase up to 1,968 shares of our Common Stock, subject to a 4.9% limitation on beneficial ownership of our Common Stock as more fully described in note 3 above. Consists of 3,937 shares of our Common Stock and 1,968 shares of our Common Stock underlying the Warrants to purchase up to 1,968 shares of our Common Stock, subject to a 4.9% limitation on beneficial ownership of our Common Stock as more fully described in note 3 above. Consists of 3,937 shares of our Common Stock and 1,968 shares of our Common Stock underlying the Warrants to purchase up to 1,968 shares of our Common Stock, subject to a 4.9% limitation on beneficial ownership of our Common Stock as more fully described in note 3 above. Consists of 5,906 shares of our Common Stock and 2,953 shares of our Common Stock underlying the Warrants to purchase up to 2,953 shares of our Common Stock, subject to a 4.9% limitation on beneficial ownership of our Common Stock as more fully described in note 3 above. Consists of 3,937 shares of our Common Stock and 1,968 shares of our Common Stock underlying the Warrants to purchase up to 1,968 shares of our Common Stock, subject to a 4.9% limitation on beneficial ownership of our Common Stock as more fully described in note 3 above. Consists of 100,000 shares of our Common Stock and 50,000 shares of our Common Stock underlying the Warrants to purchase up to 50,000 shares of our Common Stock, subject to a 4.9% limitation on beneficial ownership of our Common Stock as more fully described in note 3 above. David B. Kass, managing member of the selling stockholder has voting and dispositive power over the shares held by the selling stockholder.Mr. Kass may be deemed to beneficially own the shares of Common Stock held by the selling stockholder. Mr. Kass disclaims beneficial ownership of such shares. The address for the selling stockholder is One Hawthorne Lane, Westport, CT 06880. 37 Table of Contents Consists of 39,370 shares of our Common Stock and 19,680 shares of our Common Stock underlying the Warrants to purchase up to 19,680 shares of our Common Stock, subject to a 4.9% limitation on beneficial ownership of our Common Stock as more fully described in note 3 above. Consists of 111,940 shares of our Common Stock underlying the Warrants to purchase up to 111,940 shares of our Common Stock, subject to a 4.9% limitation on beneficial ownership of our Common Stock as more fully described in note 3 above. Owen May has voting and dispositive power over the shares held by the selling stockholder.Mr. May may be deemed to beneficially own the shares of Common Stock held by the selling stockholder. Mr. May disclaims beneficial ownership of such shares. The address for the selling stockholder is 825 Third Avenue, 2nd Floor, Suite 231, New York, NY 10022. Consists of 49,413 shares of our Common Stock underlying the Warrants to purchase up to 49,413 shares of our Common Stock, subject to a 4.9% limitation on beneficial ownership of our Common Stock as more fully described in note 3 above.Gregg Lorenzo has voting and dispositive power over the shares held by the selling stockholder.Mr. Lorenzo may be deemed to beneficially own the shares of Common Stock held by the selling stockholder.Mr. Lorenzo disclaims beneficial ownership of such shares. The address for the selling stockholder is 100 William Street 18th Floor, New York, NY 10038. Consists of 190,581 shares of our Common Stock underlying the Warrants to purchase up to 190,581 shares of our Common Stock, subject to a 4.9% limitation on beneficial ownership of our Common Stock as more fully described in note 3 above. Anthony M. Gardini has voting and dispositive power over the shares held by the selling stockholder.Mr. Gardini may be deemed to beneficially own the shares of Common Stock held by the selling stockholder. Mr. Gardini disclaims beneficial ownership of such shares. The address for the selling stockholder is 205 Oser Avenue, Hauppauge, NY 11788. 38 Table of Contents Plan of Distribution This prospectus relates to the resale of up to 5,630,575 shares (i) issued or (ii) to be issued upon the exercise of certain outstanding Warrants, each held by certain selling stockholders. May Davis and American Capital are registered broker dealers and FINRA member firm and each is listed as a selling stockholder in this prospectus. Neither May Davis or American Capital have an underwriting agreement with us and/or the selling stockholders and no selling stockholder is required to execute transactions through May Davis and American Capital. Further, other than any existing brokerage relationship as customers with May Davis and American Capital, no selling stockholders has any pre-arranged agreement, written or otherwise, with May Davis or ACP to sell their securities through May Davis or American Capital. The selling stockholders may sell all or a portion of the shares of common stock beneficially owned by them and offered hereby from time to time directly or through one or more underwriters, broker-dealers or agents. If the shares of common stock are sold through underwriters or broker-dealers, the selling stockholders will be responsible for underwriting discounts or commissions or agent’s commissions. The shares of common stock may be sold in one or more transactions at fixed prices, at prevailing market prices at the time of the sale, at varying prices determined at the time of sale, or at negotiated prices. These sales may be effected in transactions, which may involve crosses or block transactions, § on any national securities exchange or quotation service on which the securities may be listed or quoted at the time of sale; § in the over-the-counter market; § in transactions otherwise than on these exchanges or systems or in the over-the-counter market; § through the writing of options, whether such options are listed on an options exchange or otherwise; § ordinary brokerage transactions and transactions in which the broker-dealer solicits purchasers; § block trades in which the broker-dealer will attempt to sell the shares as agent but may position and resell a portion of the block as principal to facilitate the transaction; § purchases by a broker-dealer as principal and resale by the broker-dealer for its account; § an exchange distribution in accordance with the rules of the applicable exchange; § privately negotiated transactions; § short sales; § Sales pursuant to Rule 144; § broker-dealers may agree with the selling stockholders to sell a specified number of such shares at a stipulated price per share; § a combination of any such methods of sale; and § any other method permitted pursuant to applicable law. 39 Table of Contents If the selling stockholders effect such transactions by selling shares of common stock to or through underwriters, broker-dealers or agents, such underwriters, broker-dealers or agents may receive commissions in the form of discounts, concessions or commissions from the selling stockholders or commissions from purchasers of the shares of common stock for whom they may act as agent or to whom they may sell as principal (which discounts, concessions or commissions as to particular underwriters, broker-dealers or agents may be in excess of those customary in the types of transactions involved). In connection with sales of the shares of common stock or otherwise, the selling stockholders may enter into hedging transactions with broker-dealers, which may in turn engage in short sales of the shares of common stock in the course of hedging in positions they assume. The selling stockholders may also sell shares of common stock short and deliver shares of common stock covered by this prospectus to close out short positions and to return borrowed shares in connection with such short sales. The selling stockholders may also loan or pledge shares of common stock to broker-dealers that in turn may sell such shares. The selling stockholders may pledge or grant a security interest in some or all of the shares of common stock owned by them and, if they default in the performance of their secured obligations, the pledgees or secured parties may offer and sell the shares of common stock from time to time pursuant to this prospectus or any amendment to this prospectus under Rule 424(b)(3) or other applicable provision of the Securities Act of 1933, as amended, amending, if necessary, the list of selling stockholders to include the pledgee, transferee or other successors in interest as selling stockholders under this prospectus. The selling stockholders also may transfer and donate the shares of common stock in other circumstances in which case the transferees, donees, pledgees or other successors in interest will be the selling beneficial owners for purposes of this prospectus. The selling stockholders and any broker-dealer participating in the distribution of the shares of common stock may be deemed to be “underwriters” within the meaning of the Securities Act, and any commission paid, or any discounts or concessions allowed to, any such broker-dealer may be deemed to be underwriting commissions or discounts under the Securities Act. At the time a particular offering of the shares of common stock is made, a prospectus supplement, if required, will be distributed which will set forth the aggregate amount of shares of common stock being offered and the terms of the offering, including the name or names of any broker-dealers or agents, any discounts, commissions and other terms constituting compensation from the selling stockholders and any discounts, commissions or concessions allowed or reallowed or paid to broker-dealers. Under the securities laws of some states, the shares of common stock may be sold in such states only through registered or licensed brokers or dealers. In addition, in some states the shares of common stock may not be sold unless such shares have been registered or qualified for sale in such state or an exemption from registration or qualification is available and is complied with. There can be no assurance that any selling stockholder will sell any or all of the shares of common stock registered pursuant to the registration statement, of which this prospectus forms a part. The selling stockholders and any other person participating in such distribution will be subject to applicable provisions of the Securities Exchange Act of 1934, as amended, and the rules and regulations thereunder, including, without limitation, Regulation M of the Exchange Act, which may limit the timing of purchases and sales of any of the shares of common stock by the selling stockholders and any other participating person. Regulation M may also restrict the ability of any person engaged in the distribution of the shares of common stock to engage in market-making activities with respect to the shares of common stock. All of the foregoing may affect the marketability of the shares of common stock and the ability of any person or entity to engage in market-making activities with respect to the shares of common stock. We will pay all expenses of the registration of the shares of common stock pursuant to the registration rights agreement, estimated to be approximately $135,192 in total, including, without limitation, Securities and Exchange Commission filing fees and expenses of compliance with state securities or “blue sky” laws; provided, however, that a selling stockholder will pay all underwriting discounts and selling commissions, if any. We will indemnify the selling stockholders against liabilities, including some liabilities under the Securities Act, in accordance with the registration rights agreements, or the selling stockholders will be entitled to contribution. We may be indemnified by the selling stockholders against civil liabilities, including liabilities under the Securities Act, that may arise from any written information furnished to us by the selling stockholder specifically for use in this prospectus, in accordance with the related registration rights agreement, or we may be entitled to contribution. Once sold under the registration statement, of which this prospectus forms a part, the shares of common stock will be freely tradable in the hands of persons other than our affiliates. 40 Table of Contents DESCRIPTION OF SECURITIES Common Stock Our authorized capital stock consists of 100,000,000 shares of common stock, par value $0.001. The holders of shares of our common stock currently (i) have equal ratable rights to dividends from funds legally available therefore, when, as and if declared by the board of directors of the company; (ii) are entitled to share ratably in all of the assets of the company available for distribution to holders of common stock upon liquidation, dissolution or winding up of the affairs of the company; (iii) do not have preemptive, subscription or conversion rights and there are no redemption or sinking fund provisions or rights applicable thereto; and (iv) are entitled to one non-cumulative vote per share on all matters on which stockholders may vote. Please refer to the Articles of Incorporation. Please refer to our By-Laws which have been filed with the SEC on August 22, 2007 as an exhibit to our Registration Statement on Form SB-2, and the applicable statutes of the State of Delaware for a more complete description of the rights and liabilities of holders of the company’s securities. The holders of shares of our common stock do not have cumulative voting rights, which means that the holders of more than 50% of such outstanding shares, voting for the election of directors, can elect all of the directors to be elected, if they so choose, and, in such event, the holders of the remaining shares will not be able to elect any of the company’s directors. Preferred Stock Currently, we do not have any shares of preferred stock authorized.In the event we wanted to issue preferred stock, we would be required to obtain shareholder consent to designate a class of preferred stock. Holders As of the date hereof, we have 177 shareholders holding 38,119,340 shares of our issued and outstanding common stock. Warrants Investor Warrants Currently we have outstanding Investor Warrants which are exercisable for 1,759,301 shares of our common stock at an exercise price of $3.81 per share and outstanding Agent Warrants which are exercisable for 351,934 shares of our common stock at an exercise price of $3.05 per share.The Investor Warrants at the option of the holder, may be exercised by cash payment of the exercise price or, commencing six months following the original issuance date, if a registration statement under the Securities Act of 1933, as amended, covering the shares of common stock underlying the Investor Warrants is not then declared effective by the SEC, in lieu of exercising the Investor Warrants by payment of cash, a holder may exercise the Investor Warrant by a cashless exercise by surrender of the Investor Warrant, in which event we will issue to the holder a number of shares of our common stock computed using the following formula: X Y - (A)(Y) B Where X The number of shares of common stock to be issued to the Holder. Y The number of shares of common stock issuable upon exercise of this Warrant in accordance with the terms of this Warrant by means of a cash exercise rather than a cashless exercise. A The Exercise Price. B The Per Share Market Value of one share of common stock on the Business Day immediately preceding the date of such election. 41 Table of Contents We will not receive any additional proceeds to the extent that Investor Warrants are exercised by cashless exercise. The exercise price and number of shares of our common stock issuable upon exercise of the Investor Warrants may be adjusted in certain circumstances, including in the event of a stock dividend, or our recapitalization, reorganization, merger or consolidation and the issuance of rights to purchase additional shares of our common stock or to receive other securities convertible into additional shares of common stock. In the event we issue any additional stock at a price per share less than $2.54 or without consideration, then the exercise price then in effect upon each such trigger issuance shall be changed to a price equal to 150% of the consideration per share received by us in respect of the shares issued in such trigger issuance.Such adjustment shall be made successively whenever such an issuance is made. Pursuant to the terms of the Investor Warrants, the number of shares of common stock that may be acquired by the warrant holder upon any exercise of the Investor Warrant (or otherwise in respect hereof) will be limited to the extent necessary to insure that, following such exercise (or other issuance), the total number of shares of common stock then beneficially owned by such holder and its affiliates and any other persons whose beneficial ownership of common stock would be aggregated with the Holder’s for purposes of Section 13(d) of the Securities Exchange Act of 1934, as amended does not exceed 4.9% of the total number of issued and outstanding shares of our common stock. Placement Agent Warrants Similarly, the Agent Warrants at the option of the holder, may be exercised by cash payment of the exercise price or, commencing six months following the original issuance date, if a registration statement under the Securities Act of 1933, as amended, covering the shares of common stock underlying the Agent Warrants is not then declared effective by the SEC, in lieu of exercising the Agent Warrants by payment of cash, a holder may exercise the Agent Warrants by a cashless exercise by surrender of the Agent Warrants, in which event we will issue to the holder a number of shares of our common stock computed using the following formula: X Y - (A)(Y) B Where X the number of shares of common stock to be issued to the Holder. Y the number of shares of common stock issuable upon exercise of this Warrant in accordance with the terms of this Warrant by means of a cash exercise rather than a cashless exercise. A the Exercise Price. B the Per Share Market Value of one share of common stock on the Business Day immediately preceding the date of such election. We will not receive any additional proceeds to the extent that Agent Warrants are exercised by cashless exercise. The exercise price and number of shares of our common stock issuable upon exercise of the Agent Warrants may be adjusted in certain circumstances, including in the event of a stock dividend, or our recapitalization, reorganization, merger or consolidation and the issuance of rights to purchase additional shares of our common stock or to receive other securities convertible into additional shares of common stock. Pursuant to the terms of the Agent Warrants, the number of shares of common stock that may be acquired by the warrant holder upon any exercise of the Agent Warrant (or otherwise in respect hereof) will be limited to the extent necessary to insure that, following such exercise (or other issuance), the total number of shares of common stock then beneficially owned by such holder and its affiliates and any other persons whose beneficial ownership of common stock would be aggregated with the Holder’s for purposes of Section 13(d) of the Securities Exchange Act of 1934, as amended does not exceed 4.9% of the total number of issued and outstanding shares of our common stock. 42 Table of Contents Options As of the date hereof, we do not have any options issued and outstanding. Dividend During the fiscal years ended December 31, 2009 and 2008, Liuzhou BCT declared and paid to its original shareholders cash dividends in the aggregate amount of nil and $6,940,000, respectively. The declaration or payment of any future cash dividend will be at the discretion of our board of directors and will depend upon the earnings (if any), capital requirements and financial position of the company, general economic conditions, and other pertinent factors. It is our present intention not to declare or pay any cash dividends in the foreseeable future, but rather to reinvest earnings (if any), in our business operations. Interests of Named Experts and Counsel No expert or counsel named in this prospectus as having prepared or certified any part of this prospectus or having given an opinion upon the validity of the securities being registered or upon other legal matters in connection with the registration or offering of the common stock was employed on a contingency basis, or had, or is to receive, in connection with the offering, a substantial interest, direct or indirect, in the registrant or any of its parents or subsidiaries. Nor was any such person connected with the registrant or any of its parents or subsidiaries as a promoter, managing or principal underwriter, voting trustee, director, officer, or employee. The financial statements included in this prospectus and the registration statement have been audited by PKF, Certified Public Accountants, Hong Kong, China, a member firm of PKF International Limited network of legally independent firms,to the extent and for the periods set forth in their report appearing elsewhere herein and in the registration statement, and are included in reliance upon such report given upon the authority of said firm as experts in auditing and accounting. 43 Table of Contents BUSINESS We are engaged in pharmaceutical distribution, retail pharmacy and manufacturing of pharmaceuticals through our two wholly-owned subsidiaries Liuzhou BCT and Hefeng Pharmaceutical, and BCT Retail, a retail company that we control through a series of contractual arrangements, each of which is located in Guangxi province, China. § Pharmaceutical distribution Pharmaceutical distribution is our principal business.We conduct our wholesale business through Liuzhou BCT by purchasing pharmaceutical products from suppliers and then distributing them to our wholesale customers, including hospitals, retail drug stores, other pharmaceutical wholesalers, clinics, medical centers, and individuals. Our pharmaceutical distribution business is focused on the market of Guangxi province, which includes major cities such as Nanning, Liuzhou and Guilin and which has a population of approximately 50 million people.According to a Report from the Guanxi Tax Bureau there is an annual market demand for pharmaceutical distributors in Guangxi province of approximately $4 billion per year.We operate a large regional wholesale networks in Guanxi Province supported by strategically placed warehouse facilities. For the year ended December 31, 2009, revenue generated from our pharmaceutical distribution segment was $97.1 million, or 71.4% of our total revenues for the year. We distribute over 8,000 products from nearly 4,000 suppliers through our wholesale distribution in compliance with PRC regulations.Hefeng Pharmaceutical which is one of our wholly-owned subsidiaries is also one of our suppliers. In 2009 revenue derived from the distribution of third-party products constituted 99% of our pharmaceutical distribution segment revenue.The terms of our distribution agreements vary between supplier and vary in terms of payment period, arrangement of delivery, pricing and quality requirements.Our top 10 suppliers in our pharmaceutical distribution segment accounted for 27% of our purchases in 2009. Liuzhou BCT’s GSP Certificate, which is a certification that drugstores in China are required to obtain was issued on September 18, 2009 and will expire on September 17, 2013, subject to renewal of an additional five-year term. § Retail Pharmacy Established in 2001, BCT Retail operates what we believe is the largest regional retail network in Guangxi province, consisting of 114 directly owned retail stores in Guangxi province under the registered name “Baicaotang 百草堂.”BCT Retail’s GSP Certificate was issued on February 18, 2009 and will expire on February 17, 2014, subject to renewal of additional five-year term. Our retail stores provide convenient, high quality and professional pharmaceutical services, and supply a wide variety of medicines, including western medicine, TCM, dried Chinese herbal medicine, roughly processed Chinese herbal medicine, family planning products, and seasonal medicine.For the year ended December 31, 2009, revenue generated from our retail pharmacy segment was $31.2 million, or 22.9% of our revenues for the year. Among the 114 stores, there are 19 stores that are medi-care qualified stores, where customers are able to make their purchase either by cash or by using their medi-care insurance card for payment.With respect to medi-care insurance card payments, we issue an invoice to the national medi-care for reimbursement for those drugs included under the medi-care insurance catalogueOnly medi-care card payments from these 19 stores are entitled to reimbursement.The medi-care insurance catalogue used are provincial-based and developed and based on the national insurance catoalogue. § Manufacturing Pharmacy Hefeng Pharmaceutical has a manufacturing facility located on approximately 40,000 square meters of land, and manufactures four products units: 44 Table of Contents § A Chinese herbal medicine abstraction unit for raw material and medicine paste with 100 tons of annual abstraction capacity; § A granular formulation unit with an annual production capacity of 2 billion packages; § A pill formulation unit with an annual production capacity of 3 billion pills; and § A liquid formulation unit with an annual production capacity of 0.1 billion injections. The above capacity figures have been derived based on maximum monthly capacity figures in 2009 confirmed by our production department. Hefeng Pharmaceutical produces and sells pharmaceutical products under the registered name “Asio (亚太)” including: traditional anti-inflammatory and antibacterial drugs, cancer treatment drugs, cardio-vascular disease drugs and hepatitis drugs. Hefeng Pharmaceutical’s best-selling products include: § Tabellae Sarcandrae, a TCM drug that has similar anti-inflammatory and antibacterial effects as anti-biotics in Western medicine; § Corydalis Saxicola Bunting (Yanhuanglian), an important component in various hepatitis prescriptions in TCM; § Hydroxycamptotbecine Injection; which is used to treat cancers such as esophagus cancer, carcinoma ventriculi, carcinoma hepatis and colon cancer. § Yinge Tongmai Tea, which is made of gingko biloba, kudzu rot and Chinese tea and is used to clear up blood vessels and treat cardio-vascular diseases.; and § Levodopa, a TCM drug that is used to treat stiffness, tremors, spasms and poor muscle control related to Parkinson’s disease. In addition, Hefeng Pharmaceutical collaborates with several renowned medical research universities in China to continuously improve its raw material abstraction efficiency and production process, and to develop alternative formula for existing drugs.For the year ended December 31, 2009, revenue generated from our manufacturing pharmacy segment was $7.7 million , or 5.7% of our total revenues for the year. Hefeng Pharmaceutical’s GMP Certificate was issued on July 14, 2009 and will expire on July 13, 2014, and its GMP Certificate for Small Volume Parental Solution was issued on July 10, 2006 and will expire on July 9, 2011, both of which will be subject to renewal of additional five-year term.The renewal process requires us to apply through the State Food and Drug Administration and furnish an application form together with relevant supporting documents, such as our product license, business registration certificate, a summary of our management over drugs manufacturing, a self quality control report, an organization chart, education graphic data, a floor plan, assembly line, production flow and control points, inspection detail over key processes and a list of products produced. The Food and Drugs Administration will consider and issue the notice of acceptance upon the formality check and then carry out inspection on our technical know-how. Thereafter, GMP inspection unit will undertake an on-site inspection and issue an on-site inspection report in compliance with the GMP inspection standards.The State Food and Drug Administration then reviews the on-site inspection report and announce the result of inspection to us. The State Food and Drug Administration will issue the GMP certificate renewal if the reports are satisfactory. The following table sets forth a breakdown of our external segment revenue after elimination of inter-segment sales, and each segment revenue item as a percentage of our total revenue, as well as our inter-segment sales for the year ended December 31, 2009 and December 31, 2008.For the year ended December 31, 2009, we had approximately $22.5 million of inter-segment revenue, which includes approximately $21.7 million in sales from our pharmaceutical distribution segment to our retail pharmacy segment, and approximately $762,000 in sales from our manufacturing pharmacy segment to our retail pharmacy segmentExternal segment revenue refers to segment revenue after inter-segment elimination. 45 Table of Contents December 31 External Segment revenue ‘000 % ‘000 % Pharmaceutical distribution $ $ Retail pharmacy Manufacturing pharmacy 7 Inter-segment revenue eliminated N/A N/A Our Products Products Offered by Hefeng Pharmaceutical Manufacturing both Chinese medicine and Western medicine, Hefeng Pharmaceutical maintains valid production licenses for 76 drugs. Below is the description of the five (5) best-selling drugs. § Corydalis Saxicola Bunting (Yanhuanglian) Corydalis Saxicola Bunting is an important component in various prescriptions in TCM. Yanhuanglian has been demonstrated to possess many pharmacological activities, including antibacterial, antiviral and anticancer activities. The active fractions are dehydrocavidine, coptisine, dehydroapocavidine and tetradehydroscoulerine. Systemic clearance of the four active alkaloids in plasma was over 93% of hepatic blood flow, indicating they may be quickly eliminated via hepatic clearance. Less than 10% of the drug was excreted via urine following intravenous and oral administration, suggesting that these four alkaloids may undergo significant metabolism in the body or the drug may be excreted via other routes other than urine. Intravenous administration of Yanhuanglian is the most common clinical practice, because it can improve absorption of the four active alkaloids into systemic circulation. We are the sole licensed producer for this drug in China, and the market demand for this drug has been extremely strong due to the effectiveness of the drug to treat hepatic diseases. § Tabellae Sarcandrae Tabellae Sarcandrae, a TCM protected drug, has similar anti-inflammatory and antibacterial effects as anti-biotics in Western medicine. Tabellae Sarcandrae possessed marked inhibition effect to auricular inflammation in mice caused by croton oil, footpad inflammation in rats caused by carragheenin and granuloma in mice by cotton ball. It could also relieve obviously abdominal pain caused by acetic acid and inhibit bacterial growth.The TCM protection is valid from December 19, 2006 to August 1, 2012 and is renwable. 46 Table of Contents § Hydroxycamptotbecine Injection Hydroxycamptotbecine Injection is used to treat cancers such as esophagus cancer, carcinoma ventriculi, carcinoma hepatis and colon cancer. We are one of three licensed producers of this drug in China. § Levodopa Levodopa is used to treat the stiffness, tremors, spasms, and poor muscle control of Parkinson’s disease. Levodopa is also used to treat these same muscular conditions when they are caused by drugs such as chlorpromazine (Thorazine), fluphenazine (Prolixin), perphenazine (Trilafon), and others. As traditional Chinese medicine has become more and more popular worldwide, especially in South-east Asian countries whose cultures are similar to that of the Chinese, we have exported roughly processed Levodopa raw material to Japan and Thailand. Ethacridine Lactate Injection This family planning drug very popular in China; it’sused for second trimester pregnancy termination from week 12-26 at hospitals.We are one of three licensed producers in China. Products and services offered by Retail Chain Retail Chain provides our customers with high-quality, professional and convenient pharmaceutical services and supplies of a wide variety of medicines, including Western medicine, TCM, raw materials of dried herbal products, roughly processed herbal medicine, family planning products, as well as convenient seasonal and promotional items.A typical retail drug store of Retail Chain carries approximately 2,800 to 3,200 different products. Management regularly reviews and refines the product selection in order to respond to change in demographics, lifestyles, shopping habits and product preferences of our customers. Our product selection is designed to offer choices and convenience to our customers and to achieve high gross margins for us. We offer our customers a broader range of choices in two respects. First, we offer a wide range of complementary products in each therapeutic category so that customers have more choices to suit their needs. For example, a customer looking for a cough remedy will be able to find a wide variety of choices including different OTC drugs, nutritional supplements and herbal products. Second, for products with the same therapeutic purpose, we offer choices in each of the high, medium and low price ranges to suit the needs of customers with different spending power. § Packaged Western and TCM. We offer approximately 2,750 packaged drugs including prescription and OTC drugs. We accept prescriptions only from licensed healthcare providers and do not prescribe medications or otherwise practice medicine. Our in-store pharmacists verify the validity, accuracy and completeness of all prescription drug orders. We ask all prescription drug customers to provide us with information regarding drug allergies, current medical conditions and current medications. § Chinese Herbal Medicine. We offer approximately 450 types of various drinkable herbal remedies and packages of assorted herbs for making soup, which are used by consumers as health supplements. Herbal products typically have higher margins than prescription and OTC drugs. 47 Table of Contents § Family Planning Products. We offer approximately 40 family planning products, which include family care products such as portable medical devices for family use, birth control and early pregnancy test products and convenience products. Our family planning products also include seasonal and promotional items tailored to local consumer demand for convenience and quality. We believe offering these products increases customer visits by increasing the shopping convenience for our customers. Products offered by our wholesaler Our wholesale business provides Retail Chain with the majority of the pharmaceutical products sold in retail drugstores. Approximately 95% of the packaged Western medicine and TCM, 100% of the Chinese Herbal Medicine and 100% of the family planning products are supplied by our wholesale business. Besides providing procurement to our retail business, the majority of the sales revenue of our wholesale business arises from supplying pharmaceutical products to hospitals, clinics and healthcare centers at provincial, city, county and district levels. In addition, our wholesale business also exchanges our products with other wholesale networks to obtain products that we do not produce. Further, our wholesale business also distributes our products to other retail networks. §Increasing coverage of social medical insurance in China The National Medical Insurance Program (“National Program”), which was introduced in 1999, is the largest medical insurance program in China. The National Program is funded with varying levels of contributions from the PRC Government, individual program participants and their employers. The National Program provides guidance on which prescription and over-the-counter medicines are included in the program and to what extent the purchases of these medicines are reimbursable. We believe that only a small percentage of the Chinese population can afford commercial insurance plans. Therefore, the National Program coverage is expected to expand in the future. Provincial and municipal authorities who are responsible for administering social medical insurance funds to cover such reimbursements have been gradually increasing funding in recent years. According to the PRC Ministry of Labor and Social Security, total funding under the national insurance program reached RMB225.7 billion, or $28.9 billion, in 2008, representing an increase of 29.2% from 2007. The availability of funding is expected to increase significantly in the near future, primarily as a result of increased financial and policy support from various levels of the PRC Government. As a major portion of sales from our pharmaceutical distribution segment are derived from hospitals, the increase in coverage of social medical insurance and the roll-out of the New Rural Cooperative Medicare Plan has increased the demand for drugs by hospitals as more patients visit hospitals for treatment, knowing that thecosts related to the treatment will be reimbursed under the social medical insurance scheme.In addition, we also believe that our retail business segment will benefit if the social medical insurance scheme covers a larger population base. §Increasing access to healthcare in rural areas At the fifth meeting of the tenth National People’s Congress held in March 2007, the PRC Government announced its goal to accelerate the reform and development of healthcare services in the PRC and focus on building a basic healthcare system that covers both rural and urban areas. The PRC Government’s plans include providing expanded healthcare services for its rural citizens and establishing comprehensive community healthcare service centers that would provide basic medical treatment and pharmaceutical services, as well as upgrading existing class-two hospitals and state owned medical facilities. The public health service centers would be allocated based on demand and population. In addition, the PRC Government has actively promoted the implementation of the New Rural Cooperative Medical Insurance Scheme (“New Rural Insurance Scheme”), which seeks to provide healthcare services to the vast rural areas of China. The program extends to cover approximately 2,729 counties in the PRC, which account for 95.4% of the total number of counties in the PRC. In addition, the program covers approximately 814 million rural residents, which accounts for approximately 91.5% of the total population engaged in the agricultural industry in China as of December 31, 2008. 48 Table of Contents Because we operate in Guangxi Province, which has a large percentage of small cities and rural areas, we believe that the New Rural Insurance Scheme will have a positive impact on the demand for our products. §PRC Healthcare Reform Plan In September 2008, the State Council published a draft plan to ease the difficulties and minimize the costs for PRC citizens to obtain proper healthcare treatment. On 17 March 2009, the PRC Government issued the Opinion on Deepening the Healthcare System Reform (the “Opinion”). The State Council subsequently released the Notice on Important Implementing Plans for the Healthcare System Reform 2009-2011 (the “Implementing Plan”). The goal of the healthcare reform plan is to establish a basic, universal healthcare framework to provide Chinese citizens with safe, efficient, convenient and affordable healthcare. The Opinion calls for healthcare reform to be carried out in two steps: § Step One, which will be completed by 2011, aims to increase the accessibility while reducing the cost of healthcare. During this phase, the PRC Government will build up a network of basic healthcare facilities, expand coverage of the public medical insurance system to cover 90% or more of the population, and reform the drug supply and public hospital system. § Step Two, which will take place between 2011 and 2020, envisions the establishment of a universal healthcare system. The entire population should be covered by public medical insurance; drugs and medical services should be accessible and affordable to citizens in all public healthcare facilities. While the PRC Government has neither provided a concrete timetable nor steps to implement certain tasks, such as the public hospital reform, it has released execution guidance for other tasks. Most notably, the PRC Government has announced it will spend an additional approximately RMB 850 billion, or $125 billion from 2009 to 2011 on the healthcare industry. A significant portion will be expended to establish a basic healthcare medical insurance regime, which aims to cover over 90% of the national population by 2011, mainly through the Urban Worker Program, Urban Resident Program and the New Rural Insurance Scheme. The PRC Government further announced that the annual subsidy for each participant will be increased from approximately RMB 40, or $5.90 to approximatelyRMB120, or $17.60 for Urban Resident Program participants, and from approximately RMB 80, or $11.76 to approximately RMB120 RMB, or $17.60 for New Rural Insurance Scheme participants, starting from 2010. The reform plan will also raise the cap on claim payments from four times the local average annual income to six times such income. Another significant part of the spending plan focuses on healthcare facilities. The PRC Government plans to build 29,000 rural clinics in 2009. In the next three years, the PRC government plans to build an additional 5,000 rural clinics, 2,000 county-level hospitals and 2,400 urban community clinics in under-developed areas. This substantial increase in healthcare spending is expected to expedite the growth of the healthcare industry in China. Under the healthcare reform plan, the additional funding for the healthcare industry will primarily target four fundamental healthcare systems in China: § The public health services system. This system focuses on preventing disease and promoting health as a complementary alternative to medical treatment. The public health services system will provide services such as immunizations, regular physical check-ups (for senior citizens over 65 years of age and children under three years of age), pre-natal and post-natal check-ups for women, prevention of infectious or chronic diseases and other preventative and fitness activities. § The public medical insurance system. This system covers drugs and medical treatments for the majority of the population. The healthcare reform plan will retain the framework of the current public medical insurance schemes under the National Program, but will expand them to cover more of the population and increase the scope of treatments, raise the cap on claim payments and cover more claims at higher percentages. § The public healthcare delivery system. One of the primary goals of the Implementing Plan is to build more healthcare facilities and to improve the training of healthcare professionals. Beyond additional public wellness centers, the reform plan aims to place a medical clinic in every village and a hospital in every county by 2011. In addition, the PRC Government will encourage private investors to establish public non-profit hospitals. 49 Table of Contents § The drug supply system. This system regulates pricing and how drugs will be procured prescribed and dispensed in healthcare facilities. The healthcare reform plan will focus on pricing, procurement, prescription and dispensing of essential drugs. Although the healthcare reform plan is expected to benefit our pharmaceutical distribution, retail pharmacy and other business operations and improve our competitive position, the full effect of the healthcare reform plan on our operations is as yet unclear. Industry Overview We operate in the large and growing pharmaceutical wholesale and retail industry in China, which we believe offers compelling industry fundamentals and benefits from favorable demographics. With approximately one-fifth of the world’s population and one of the world’s fastest growing economies, China presents significant potential for the retail drugstore industry. According to the PRC State Information Center and Beijing Duhuida Consulting’s Research Report, total expenditure on pharmaceutical products in China increased from RMB175.6 billion, or $23.1 billion in 2002 to RMB360.3 billion, or $47.3 billion in 2006, representing a compound annual growth rate of 19.7% in that period. Beijing Duhuida Consulting, an independent market research and consulting firm, expects expenditure on pharmaceutical products in China to grow at 23.5% annually between 2007 and 2011, and to reach RMB965.2 billion, or $126.8 billion, in 2011. The following chart sets forth the historical and projected expenditure on pharmaceutical products in China by category of pharmaceutical products for the periods indicated: (In RMB billions) OTC drugs E E E Western medicine 16 Traditional Chinese medicine Subtotal Prescription drugs Western medicine Traditional Chinese medicine Subtotal Nutritional supplements 59 Herbal products Total expenditure on pharmaceutical products (Source: PRC State Information Center and Beijing Duhuida Consulting’s “Research over the decision of mergers & acquisitions, and investment finance in the PRC pharmacy industry”, Beijing 2008.) The growth potential of the pharmaceutical wholesale and drugstore industry in China is further demonstrated by the rapid growing expenditure on pharmaceutical products per capita. According to the PRC National Bureau of Statistics, expenditure on pharmaceutical products per capita in China was $42.6 in 2006,which lags far behind many developed countries such as the United States, Germany, France, Australia and Japan. However, it is projected that expenditure on pharmaceutical products per capita in China is to grow at 18.0% annually between 2007 and 2011 and reach $99.2 by 2011. This growth rate is significantly higher than in many developed countries such as the United States, Germany, France, Australia and Japan, where the growth rate of the expenditure on pharmaceutical products is projected to be between 4.8% and 13.7% from 2007 to 2011. The following charts set forth expenditure on pharmaceutical products per capita of various countries in 20061 and the projected growth rate of expenditure on pharmaceutical products per capita of various countries from 2007 to 2011. 50 Table of Contents (Source: PRC National Bureau of Statistics and Beijing Duhuida Consulting’s Research Report) Market Overview In China, retail pharmaceutical and other healthcare related products could be purchased at either hospital pharmacies or non-hospital drugstores, including independent drugstores and drugstore chains. Historically, sales by hospital pharmacies accounted for a larger percentage of retail sales of pharmaceutical products in China. This is because out-patients typically purchase their prescription drugs at hospital pharmacies in accordance with doctors’ prescriptions. However, if a medical condition can be treated with OTC drugs, many Chinese people typically choose to purchase OTC drugs from non-hospital drugstores instead of consulting a doctor in a hospital for prescription medicines. (inRMB billions) 2010E 2011E Hospital pharmacies Non-hospital drugstores Total retail drug sales Non-hospital drugstore (Source: PRC State Information Center and Beijing Duhuida Consulting’s “Research over the decision of mergers & acquisitions, and investment finance in the PRC pharmacy industry”, Beijing 2008.) 51 Table of Contents In recent years, the PRC government has promulgated a number of measures to regulate the pharmaceutical industry, directly or indirectly, which are expected to favor non-hospital drugstores more than hospital pharmacies. According to 2007-2008 Research on Financing and M&A Strategy of China Pharmaceutical Chain Store for Beijing Duhuida Consulting Limited sales from non-hospital drugstores are expected to constitute 41.0% of total drug sales in 2011, compared to 28.4% in 2006. The above table sets forth historical and projected retail drug sales by hospital pharmacies and non-hospital drugstores, which include independent drugstores and drugstore chains, for the periods indicated: Fragmentation of the Pharmaceutical Chain Store Industry and the Trend for Consolidation The drugstore industry in China is highly fragmented. Retail pharmacies in China include chain drugstores, individual stores, and OTC counters in retail chain stores and supermarkets. While pharmacy chain stores and retail chain stores with OTC counters are expanding quickly, neither format has developed a nationwide presence in China. The NDRC reported that as of December 31, 2004, 7,445 pharmaceutical product wholesalers, 1,410 pharmacy chain stores and 58,065 individual pharmaceutical product retailers have obtained Good Supply Practices certification. According to a White Paper entitled “Status Quo of Drug Supervision in China” dated July 18, 2008 and issued by the PRC Information Office of the State Council, there were more than 340,000 retail pharmaceutical stores in China in 2007. Given the level of fragmentation and increased regulatory requirements, the Company believes retailers with an effective nationwide presence and a strong reputation are most likely to thrive. Non-Pharmaceutical Sales Opportunity at Retail Pharmacies We believe drugstore non-pharmaceutical merchandise, combined with prescription and non-prescription drugs, provides customers with a complete wellness solution. Non-pharmaceutical merchandise includes nutrition supplements, beauty, cosmetics and fragrance products, personal care products, as well as consumable, seasonal, promotional and other non-prescription products. Challenges for the Drugstore Industry in China and Increased Competition While the Chinese economy in general and the drugstore industry in particular have grown significantly in the past decade, such growth may not continue in the future. The drugstore industry in China faces a number of challenges, including: § Competition in the retail drugstore market in China may also intensify; § Industry reforms aimed to meet China’s commitments under WTO may foster increased competition from multinational pharmacy chains at the expense of China-based pharmacy chains; and § Current PRC laws and regulations limit any foreign investor’s ownership of drugstores to 49.0% if the foreign investor owns interests in more than 30 drugstores in China that sell a variety of branded pharmaceutical products sourced from different suppliers. If this restriction is relaxed or eliminated, there may be increasing competition from large foreign drugstore chains which intend to enter into the drugstore industry in China. The growth profile of Guanxi province is based on the following three factors: the population growth rate inGuangxi is approximately 13% per year based upon a “2006 National Sample Survey on Population Changes”, the inflation rate in China in 2010 is projected to be 3.5% to 4% based upon the World Bank “China Quarterly Update” from March 17, 2010, and thegeneral pharmaceutical industry growth rate resulting from the RMB850 billion healthcarereform bill passed by the Chinese government. 52 Table of Contents Production Facility Our production plant maintains Good Manufacturing Practice (“GMP”) certification authorized by the national accreditation bodies of the PRC.A GMP-certified facility operates under the GMP parameters prescribed by the institution granting such certification. GMP parameters are operating standards that are formed to ensure product quality, by regulating the manufacturing space, the storage warehouse for raw materials and finished products, and laboratory areas of the production facility. Hefeng Pharmaceutical operates our production line and holds a general GMP Certificate that was issued on July 14, 2009 and will expire on July 13, 2010, and also holds a GMP Certificate for Small Volume Parental Solution that was issued on July 10, 2006 and will expire on July 9, 2011. Both GMP Certificates will be subject to renewal of additional five-year term. Target Market Our business operations are located in Guangxi province which hosts many second- and third- tier cities with less competition in the market of manufacture and distribution of pharmaceutical products. Through our experience in operating in such a business environment, we have accumulated extensive business operating experience in developing a market in second- and three-tier cities and rural areas, and have built a strong reputation and brand name awareness in Guangxi province.Moreover, we have not only gained valuable experience in operational management, but also built up a strong sales network in Guangxi provision. With the brand name and leading position we have established in Guangxi province, we will continue building and expanding our retail and wholesale business in the second- and third-tier cities and the rural areas in Guangxi province through our current retail stores and the new stores that we may acquire in the future.Based upon on continued forecasted growth in Guangxi province, we may apply the business model we have establish in Guangxi province to our business expansion in the second- and third-tier cities and the rural areas of our contiguous provinces, such as Yunnan or Huainan provinces. Competition Retail and Wholesale The pharmaceutical industry in China is intensely competitive, rapidly evolving and highly fragmented. In many large cities in China, we need to not only compete with other retail drugstores, but also face increasing competition pressure from discount stores, convenience stores and supermarkets. In order to maintain our competitive position in the market, we have increasingly diversified products and services by offering some non-drug products that are provided in regular convenience stores. In addition, we also increased our competitiveness through careful selection of store location, merchandise, and services. With the continuous consolidation of the pharmaceutical industry and opening of new drugstore chains in large cities, we will face more competition in the industry. However, in many of our targeted second- and third- tier cities and rural areas, we are facing less competition because major drugstore chains have not entered into the market. We are in a good position to establish our standing and reputation in these targeted markets. In addition, the pharmaceutical industry has entrance barriers for new entrants due to the requirements for capital, brand name, management expertise, etc. Further, PRC laws and regulations limit a foreign investor’s ownership in retail drugstores to the maximum of 49.0% if such investor holds ownership interest in more than 30 drug stores that sell a variety of branded drugs sourced from different suppliers. This limitation, together with the complexity of the Chinese market, creates a barrier for foreign retail drugstore chain operators to enter into the PRC market. As a result, currently we do not face notable competition from foreign owned drugstore chains. Because our network covers many cities and areas, and many of drugstores are regional, our competitors vary from region to region. Each region can have its own, among others, distinct demographics, local regulations and shopping style. We do not consider any individual regional drugstore as our major competitor, but we compete with them on an aggregate basis. Our main competitors in Guangxi province are Sinopharma Liuzhou Branch and Sinopharma Nanning Branch, Liuzhou Medical and Pharmaceutical Limited on wholesale side; Shenzhen Accordance Pharm. Chain Store Inc., and Hunan Laobaixing Pharmacy Chain on retail side. In the pharmaceutical manufacturing business, we compete with Harbin Pharmaceutical Group Co. Ltd., Sixth Pharma Factory, Guangdong Boluo Xianfeng Pharmaceutical Group and Jiangsu Chia Tai Tianqing Pharmaceutical. With respect to competition in our drug production business, we compete with other manufacturers in each specific drug category. For instance, although we are the sole authorized producer of Corydalis Saxicola Bunting (Yanhuanglian), which is the preferred drug treating chronic hepatitis A, B and C, there are drugs that have a similar medical effect for treating hepatitis. 53 Table of Contents Government Regulation We are subject to various Chinese laws and regulations pertaining to the pharmaceutical industry. We have attained certificates, permits, and licenses required for the operation of a pharmaceutical enterprise and the manufacturing of pharmaceutical products in China. In 1998, the PRC State Food and Drug Administration (“SFDA”) introduced the GMP Certificate in order to promote quality and safety of pharmaceutical production Good Manufacturing Practices have been revised in July and October, 2004. We are required to meet GMP standards in order to continue manufacturing pharmaceutical products and health foods. For each new product, we prepare documentation of pharmacological, toxicity, pharmacokinetics and drug metabolism studies in addition to providing samples of the drug. The documentation and samples are then submitted to the provincial food and drug administration. This process typically takes approximately three months. After the documentation and samples have been approved by the provincial food and drug administration, the provincial administration submits the approved documentation and samples to the SFDA. The SFDA examines the documentation and tests the samples and presents the findings to the New Drug Examination Committee for approval. If the application is approved by the SFDA, the SFDA will issue a clinical trial license to the applicant for clinical trials. This clinical trial license approval typically takes one year, followed by approximately two years of trials, depending on the category and class of the new drug. The SFDA then examines the documentation from the trial and, if approved, issues the new drug license to the applicant. This process usually takes eight months. The entire process takes anywhere from three to four years. The GMP certificate is valid for a term of five years, the pharmaceutical products production permits are subject to renewal every five years, and the health food production permits are valid for three-year terms, and each must be renewed before its expiration, if applicable. If our GMP certificate expires without renewal, we will not be able to continue manufacturing pharmaceutical products, which will cause our production operations to be terminated. In addition, a distributor of pharmaceutical products in China must obtain a pharmaceutical distribution permit from the relevant provincial or local SFDA branches. The distribution permit is granted if the relevant SFDA provincial branch receives satisfactory inspection results of the distributor’s facilities, warehouse, hygiene environment, quality control systems, personnel and equipment.A pharmaceutical distribution permit is valid for five years. The SFDA applies Good Supply Practice (“GSP”) standards to all pharmaceutical wholesale distributors as well as our retail to ensure the quality of distribution in China. The currently applicable GSP standards require pharmaceutical distributors to implement controls on the distribution of medicine, including standards regarding staff qualifications, distribution premises, warehouses, inspection equipment and facilities, management and quality control. A certificate for GSP standards, or GSP certificate, is valid for five years, except for a newly established pharmaceutical distribution company, for which the GSP certificate is valid for only one year. If our GSP certificate expires without renewal, we will not be able to continue distributing pharmaceutical products, which will cause our wholesale and retail distribution to be terminated. Competitive Advantage As the leading pharmaceutical distributor in the region, we are well-positioned to benefit from the strong growth, consolidation, and regulatory reform in the PRC pharmaceutical and healthcare industry. The PRC healthcare market is one of the fastest-growing healthcare markets in the world, driven by China’s rapidly growing economy, rising living standards, increased health consciousness, large aging population and proactive government policies. Furthermore, the PRC Government recently announced a reform plan to spend RMB850 billion on healthcare in addition to the regular healthcare budget from 2009 to 2011, in order to increase the availability of healthcare, basic medicines and health insurance coverage for people in China. As a comparison, in 2007, the total healthcare expenditure in China was approximately RMB1.1 trillion, of which approximately RMB230 billion was government spending, according to the Ministry of Health. The healthcare reform plan is expected to accelerate growth in the PRC pharmaceutical industry not only by the increased government spending, but also by the expected increases in private healthcare spending stimulated by larger government subsidies to PRC residents, as per capita healthcare spending remains much lower than in developed countries. We are well-positioned to capture business opportunities resulting from this fast growing market. 54 Table of Contents Building up a modernized logistic center in 2010 and 2011, streamlined supply chain and increased capital entrance barrier for smaller competitors to further strengthen our leading position and differentiate in the region In addition, China’s pharmaceutical distribution market is highly fragmented and is characterized by inefficient supply chains. The highly fragmented pharmaceutical distribution industry has recently commenced a process of consolidation, which has led to an increase in market share of the pharmaceutical distributors in the market, we expect the PRC pharmaceutical distribution market to continue to consolidate into one with larger and more efficient distributors. In addition, we expect the healthcare reform plan to promote further consolidation, as it calls for reducing the number of layers between manufacturers and consumers of medicines. We believe that we have the scale, industry standing, brand and financial strength to compete effectively during this process of consolidation. The PRC Government has also adopted measures to raise the operating standards of pharmaceutical companies and promote the quality of distribution of pharmaceutical products in China, in order to ensure a stable supply of safe, effective medicines at reasonable prices. We believe we will benefit from future regulatory reforms, which require pharmaceutical manufacturers and distributors to implement more stringent standards on the manufacturing and distribution of pharmaceutical products. Unlike smaller distributors, we have a large-scale distribution network, high quality equipment and facilities, leading management and qualified personnel, which are required to satisfy the higher standards. These attributes also provide us with a competitive edge over our competitors. We plan to commence constructions of a modernized logistics center by the end of 2010 and expect to complete construction by the end of 2011.We estimate the costs of the center to be approximately RMB 150 million. Leading Product and Brand Name in Diversified Area Over the years, we have developed and introduced a number of pharmaceutical products under the brand name Asio (亚太), which we believe are the leading products in their respective market segments, including Levodopa, which treats the stiffness, tremors, spasms, and poor muscle control of Parkinson’s disease; Hydroxycamptotbecine Injection, which we believe is one of the best choices to fight cancers of various kinds with minimal side effects; Tabellae Sarcandrae, which is called Chinese anti-biotic and has similar anti-inflammatory and antibacterial effects as anti-biotics used in Western medicine; Corydalis Saxicola Bunting (Yanhuanglian), which treats hepatitis, liver cirrhosis, liver ascites and liver cancer; and Yinge Tongmai Tea, which improves cardio-vascular condition and blood circulation, and can be taken as a normal healthy drink on a daily basis. As a result, “Asio (亚太)” has become a widely recognized brand name for our self-developed drugs in China. Among our five best-selling drugs, we are the sole producer of Corydalis Saxicola Bunting (Yanhuanglian) and Hydroxycamptotbecine Injection. In addition, our sales and marketing teams are specialized in promoting products in different therapeutic categories. The teams have strong relationships with healthcare executives, doctors and pharmacies in their respective target markets and possess extensive sales and marketing experience in promoting prescription and non-prescription pharmaceutical products. Strong Research and Development Capability Our research and development department relies upon a research institute jointly formed by us and several renowned Chinese medicine universities, including China Medicine University located in Nanjing China,which focuses on utilizing Guangxi’s natural herbal medicine resources to produce drugs that meet the demand of the Chinese domestic market.Currently we pay for such research and development on a project by project basis, which helps us to reduce costs related to an in-house research and development team and to have access to the latest advances in this area.In 2008 and 2009 spent approximately $0.1 million and $0.7 million, respectivelyon research and development. 55 Table of Contents Guangxi is a province with a wealth of natural resources for developing traditional Chinese medicine. In addition, they also used great efforts to discover advanced production process of Levodopa and Corydalis Saxicola Bunting (Yanhuanglian), to develop better understanding of the composition of Hydroxycamptotbecine and its derivatives, to develop key technology of figure print quality control, and to research the production technology of herbal medicine in limestone mountainous areas. Extensive Wholesale and Retail Distribution Network and medi-care qualified stores We operate wholesale and retail distribution networks covering major cities, townships, and counties of Guangxi province. Our wholesale network offers more than 10,000 pharmaceutical products to our clients. Further, BCT Retail offers more than 3,200 pharmaceutical products in114 retail stores, holding the leading market position in many major cities of Guangxi province. Among the 114 stores, there are 19 stores are covered by medi-care insurance plan for citizens and employees. We’ve also signed an MOU with local authorities to be authorized to open 30 retail stores under the New Rural Co-operation Health Issuance Plan. Economic Scope and Integration Ability We believe we have the potential to expand our scale by acquiring more wholesale and retail networks. By acquisition of a production facility in 2008, we have established a full-integrated operation.Established in the early 1970s, our production facility has accumulated a large reserve of production licenses, established an experienced management team, formed a strong research and development team, and developed solid relationships with local raw material providers.This integration enables us to enjoy economies of scale and also provides us with an ability to increase our operation efficiency in order to sustain strong profit margins and favorable growth rates. Experienced Management Team with Proven Track Record Over the past decade, Mr. Hui Tian Tang, Chairman of our board of directors and other members of our senior management team have taken a successful leadership in our operations and increased our revenue and profit. Many members of our senior management team have worked with us since our inception or otherwise have broad experience in the retail industry, and have developed extensive expertise in operating a national chain of drugstores, which is important to our future development. The Chief Operating Officer of Liuzhou BCT, Jing Hua Li, has extensive experience in chain store retailing, gained from his four years service with Meidong Bio-technology (AOB), a publicly held multinational pharmaceutical corporation.In addition, the majority of our mid-level managers and managers of our regional operations and stores have been with us for many years. These managers have obtained extensive experience through our internal management training system and real practice in managing retail stores and distribution centers. Well-established Good Supply Practices (GSP) control system Our logistics system is established in line with GSP. We also have a full-time GSP supervision body comprised of professionals with professional pharmacist qualification or pharmacist-in-charge titles. They are familiar with national laws and regulations on medicine quality, and have extensive knowledge and practical experience in the implementation of GSP in the enterprise. Professional storage, advanced transportation equipment, comprehensive management system and detailed flow records are integrated with hardware and software of the pharmaceutical business. The medicine warehouse occupies an area of 4,800 square meters, including warehouses of room temperature (0-30°C), cool (<20°C) and cold (2-8°C), stock control and subsidiary operation area, chemical laboratory and has advanced instruments and facilities. GSP, which can be called a total quality control system for the pharmaceutical industry, is strictly observed from purchase to sale to storage, forming a secure tunnel for the medicine transportation and guaranteeing medicine quality. 56 Table of Contents Growth Strategy Expanding of Our Wholesale and Retail Networks targeting the Second and Third Tier Cities and Rural Markets We believe that maintaining a large number of retail stores in desirable geographic markets is essential to our competitiveness and our ability to increase our profitability. We are attempting to significantly expand our market presence in our contiguous provinces in China by effectively leveraging our existing operating infrastructure. Maintain and Improve Customer Loyalty with Effective Marketing and Promotional Programs We believe that a strong brand name is critical to obtaining customers’ trust in our business, as well as building customer loyalty and increasing customer visits to our stores. As a result, we intend to continue promoting aggressively and effectively both our brand name and our private label products. Specifically, we will continue to deploy the following marketing and promotional initiatives: 1. adopting advanced category management by focusing on seasonal and cross-merchandising, and offering a wider selection of products; 2. offering services that are carefully tailored to our customers’ healthcare needs, including integrated health programs focused on health supplements, weight management, diabetes, infant care and birth control; 3. enhancing our customer loyalty by organizing community-based activities and targeted promotion programs; 4. using data mining techniques to tailor relevant promotional offers to our target customers, especially our loyalty members; 5. enlarging the number of our promotional partners and developing additional promotional campaigns with these partners; and 6. advertising our brand and private label products in selected newspapers that service our targeted cities. Selectively Pursue Complementary Acquisitions of Chain Stores and Wholesale Networks We currently plan to selectively acquire drugstore chains or independently operated drugstores that complement our existing store network or help us to establish a presence in new markets. In particular, we plan to grow through first acquiring similar businesses in the cities in Guangxi province and then acquiring business targets outside of the Guangxi province. We target retail chains or individual stores in prime locations and with good brand names, well-developed facilities and customer bases that are complementary to ours, and which are commercially attractive. We believe that our relationship with many industry participants and our knowledge of, and operational expertise in, the drugstore market in China will assist us in making acquisitions. We also believe that we can rapidly and successfully integrate newly acquired stores into our current distribution network and quickly realize operating and financial benefits. Invest in a more advanced logistics and information management systems to improve cost and operating efficiencies. We intend to invest in an advanced logistic system and taken significant steps to reengineer and integrate our logistics process and reorganize our logistic network to ensure our competitiveness as efficient logistics and information management systems are critical to our business and networks. In Liuzhou city first, we plan to establish regional and provincial logistics facilities equipped with leading technology and information systems. These improvements have provided a direct and high-speed information exchange channel that connects us to our customers and suppliers throughout China, covering each stage of our pharmaceutical distribution operations, including electronic order entry, invoice preparation, purchasing, inventory tracking, GSP-certified warehousing and logistics and delivery arrangements. As a result, we have shortened delivery lead-times, increased responsiveness to customer demands and reduced distribution and selling expenses. 57 Table of Contents Continue to build upon our integrated business platform in order to enhance the synergies between our pharmaceutical distribution, retail pharmacy and other businesses. We will continue to build upon our integrated business platform in order to enhance the synergies that arise from our pharmaceutical operations spanning the distribution, retail and manufacturing of pharmaceutical and healthcare products and expand our reach to end-customers. We plan to leverage our existing businesses to capitalize on particular opportunities that may arise and create efficiencies and cost savings in our business operations. We also plan to utilize our extensive distribution network to provide reliable supply channels for our retail drug stores which, in turn, will sell the pharmaceutical and healthcare products supplied by our distribution network. Further, we intend to utilize our pharmaceutical manufacturing operations to produce private-label products for our retail pharmacy operations. We expect to maintain the flexibility to reallocate manufacturing capacity of our products in response to potential changes in supply and demand, as well as to control inventory in a way that enables us to meet expected demand for our products. With operations in multiple segments of the pharmaceutical industry, we are able to maintain control over the quality, supply chain management and marketing of our products. We believe that our integrated business platform maximizes the synergies between our businesses by optimizing our operational efficiency while reducing the costs of our customers, allowing us to further solidify our leadership in the PRC pharmaceutical distribution industry. Intellectual Property We believe our rights to our trade names and trademarks are the most important factors in implementing our marketing strategy. Our company’s name, Baicaotang (百草堂), means “Place for all kind of Chinese Herbal Medicines” in Chinese. We registered “Baicaotang (百草堂)” as the trademark for our business group, and Asio (亚太) as the trademark for the medicines that our production plant produces. The extension of the Baicaotang (百草堂) trademark was granted on May 5, 2008 and expires on July 13, 2018.The Asio (亚太)trademark was granted on August 15, 2005 and expires on August 15, 2015. We do not currently have any patents. Under the PRC law, we have the exclusive right to use a trademark for products and services for which the trademark has been registered with the State Administration for Industry and Commerce. Trademark registration is valid for 10 years,starting from the day the registration is approved.For renewal of registration, an application shall be made within 6 months before the expiration of such 10 years. If no application is made within that period, an extension of 6 months may be granted. One of our products, Tabellae Sarcandrae, has protection as a Traditional Chinese Medicine which was granted on December 19, 2006 and expires on August 1, 2012 and is renewable. During the period of the protection, only the company which has been granted the right of protection can manufacture the specified product during the protection period. When we undertake the renewal process, we have to the local authority and then to the Ministry of Public Health which assigns the National Committee on the Assessment of the Protected TCM Products to inspect our facilities and announce whether their report satisfies the renewal criteria. In order to apply this certificate, we need to provide certain information such as GMP certificate, research data, details ofthe protected drugs, and a safety assessment. We also rely on trade secrets to protect our know-how and other proprietary information. Like other retailers, we generate proprietary information in connection with our operations, such as pricing, purchasing, promotional strategies, customer lists and supplier lists. We believe this proprietary information is essential to the operations of our business and the success of our competition strategies. Therefore, we strive to protect such information. For example, the key members of our management team have signed a confidentiality agreement with us pursuant to which they have committed not to disclose the confidential information acquired during their employment with us and not to compete with us for three years after their employment terminates.If we believe that any operator has infringed upon our trade secrets, we may, through appropriate administrative and/or civil procedures, institute proceedings to request the relevant authority for an injunction or to resolve the infringement through negotiation or litigation with the infringer. The relevant authority also has power to impose certain amount of fine upon the infringer. 58 Table of Contents Employees Currently, we have 816 full time employees and no part-time employees DESCRIPTION OF PROPERTY All land in the PRC is owned by the government and cannot be sold to any individual or entity. Instead, the government grants or allocates landholders a “land use right,” which we sometimes refer to informally as land ownership. There are four ways of acquiring land use rights in the PRC: § Grant of the right to use land; § Assignment of the right to use land; § Lease of the right to use land; and § Allocation of the right to use land. Granted land use rights are provided by the government in exchange for a grant fee, and carry the rights to pledge, mortgage, lease and transfer the land within the term of the grant. Land is granted for a fixed term, generally 70 years for residential use, 50 years for industrial use, and 40 years for commercial and other use. The term is renewable in theory. Unlike in western nations, granted land must be used for the specific purpose for which it was granted. Allocated land use rights are generally provided by the government for an indefinite period (usually to state-owned entities) and cannot be pledged, mortgaged, leased, or transferred by the user unless otherwise approved by the competent government authorities. Allocated land can be reclaimed by the government at any time. Allocated land use rights may be converted into granted land use rights upon the payment of a grant fee to the government. Our land use rights are set forth below: Liuzhou BCT Liuzhou BCT owns a 2,753.5 square meter land use rights, the term of which is to be expired on November 14, 2053, located at No. 102, Chengzhan Road, Liuzhou City, Guangxi Province, PRC, as its corporate headquarter. In addition, Liuzhou Baicaotang also owns other properties listed below: 59 Table of Contents 1 Approximately 321.7 square meter land use rights, the term of which is o be expired on March 8, 2047, located at Building 2, 197 No. 3 Middle Road, Liuzhou City, Guangxi province; 2 Approximately 10.7 square meter land use rights, the term of which is to be expired on December 28, 2044, located at No. 1-3 XingLong Building, Zhongshan Middle Rd., Liuzhou City, Guangxi province; 3 Approximately 75.2 square meter land use rights, the term of which is to be expired on August 4, 2043, located at Floor 1, 197 No. 3 Middle Road, Liuzhou City, Guangxi province; 4 Approximately 346.85 square meter land use rights, located at No. 10 Shizi Rd., Luzhai Town, Luzhai County, Guangxi province; 5 Approximately 5,655.6 square meter land use rights, the term of which is to be expired on November 14, 2053, located at No. 6 Changfeng Rd. Liuzhou City, Guangxi province; 6 Approximately 886.7 square meter land use rights, located at No. 4 Changfeng Rd., Liuzhou City, Guangxi province; 7 Approximately 1,308.5 square meter land use rights, the term of which is to be expired on August 4, 2053, located at No. 4 Changfeng Rd., Liuzhou City, Guangxi province; 8 Approximately 1,084.5 square meter land use rights, the term of which is to be expired on November 14, 2053, located at No. 4 Changfeng Rd., Liuzhou City, Guangxi province; 9 Approximately 1,558.05 square meter land use rights, the term of which is to be expired on May 28, 2057, located at Desheng Village, Litang Town Bingyang County, Guangxi province; 10 Approximately 380.6 square meter land use rights, the term of which is to be expired on August 4, 2043, located at No. 15 May First Rd,, Liuzhou City, Guangxi province; and 9 Approximately 2,048 square meter land use rights, the term of which is to be expired on January 16, 2074, located at 9 District, Liupai Zhen, Tian’e County, Guangxi province. Hefeng Pharmaceutical Hefeng Pharmaceutical owns a 44,982.18 square meter business facility located at 3 Development District, Donglan County, which is used as its principal executive offices and plant. BCT Retail The principal executive offices of BCT Retail are located at No. 102, Chengzhan Road, Liuzhou City, Guangxi Province, PRC. Such office space that BCT Retail is using is owned by Liuzhou BCT.BCT Retail has used the office space free of charge and without any lease agreement.BCT Retail currently operates 114 retail chain stores. Most of the chain stores managed by BCT Retail are located inthe following towns, counties and municipal cities: Liuzhou City, Ronghui County, Sangjiang County, Liujiang County, Nandan County, Yongfu County, Bama County, Binyang County, Yongan County, Laibin City, and Rongan County. The space of the retail chain stores ranges in size from 85 square meters to 168 square meters. Except for two retail storeswhich are owned by Liuzhou BCT and used by BCT Retail free of charge and without any lease agreement, all other chain stores arelease. The monthly rents of the chain stores range from approximately $140.00 to $250.00, and most of the leases have a three year term. All the lease agreements have similar terms and provisions. 60 Table of Contents LEGAL PROCEEDINGS We are currently not involved in any litigation that we believe could have a material adverse effect on our financial condition or results of operations. To our knowledge, there is no action, suit, proceeding, inquiry or investigation before or by any court, public board, government agency, self-regulatory organization or body pending or, to the knowledge of our executive officers or any of our subsidiaries, threatened against or affecting our company, our common stock, any of our subsidiaries or any of our companies or our company’s subsidiaries’ officers or directors in their capacities as such, in which an adverse decision could have a material adverse effect. 61 Table of Contents CORPORATE STRUCTURE AND HISTORY We were originally incorporated in the State of Delaware on November 30, 2006 under the name Purden Lake Resource Corp. to engage in the acquisition, exploration and development of natural resource properties.We ceased our operations because we had not commenced any exploration activities, and as a result prior to December 30, 2009 we were a “blank check” company with nominal assets. On December 24, 2009, we changed our name to China Baicaotang Medicine Limited and to China BCT Pharmacy Group, Inc. on March 25, 2010. Our wholly-owned subsidiary, Ingenious, was incorporated under the laws of the British Virgin Islands on May 29, 2008.Ingenious owns 100% of the issued and outstanding capital stock of Forever Well, a Hong Kong company incorporated on January 10, 2008.Forever Well is the sole shareholder of Liuzhou BCT a PRC limited company established on April 3, 1986.Liuzhou BCT contributed 100% of the registered capital Hefeng Pharmaceutical, a PRC company established on September 18, 2000 and 49% of the registered capital of BCT Retail, a PRC company established on October 30, 2001. The remaining 51% of the registered capital of BCT Retail was contributed by Property Management, an affiliate of Liuzhou BCT. The chart below illustrates the current structure of the Company: 62 Table of Contents The Reorganization In 2008, the shareholders of Liuzhou BCT (the “Liuzhou BCT Shareholders”) and Xiaoyan Zhang, our CFO, developed a restructuring plan (the “Restructuring”). The goal of the Restructuring was to enter into a transaction with a public shell company in the United States so that we, the public shell company, would acquire operations based in the PRC, all in compliance with PRC law. At that time, Ms. Zhang, who is a citizen of Hong Kong, was the sole shareholder of Ingenious, which had no assets or operations and owned 100% of Forever Well. The first step was for Forever Well to acquire 100% of the equity interests of Liuzhou BCT and its subsidiaries (the “PRC Operating Companies”). Liuzhou BCT was owned at that time by certain former and current employees and directors of Liuzhou BCT. After the acquisition of the PRC Operating Companies by Forever Well was consummated, the second step was for Ingenious to enter into and complete a transaction with a U.S. public reporting company whereby that company would acquire Ingenious. The acquisition of Liuzhou BCT was structured to comply with the PRC M&A Laws.Under the PRC M&A Laws, the acquisition of PRC companies by foreign companies that are controlled by PRC citizens who are affiliated with the PRC companies is strictly regulated and requires approval from the Ministry of Commerce, which approval is burdensome to obtain.Such restrictions however, do not apply to foreign entities which are controlled by foreign persons.These restrictions apply only at a “snapshot in time” that occurs at the time PRC companies are acquired by a foreign entity.In our case this was on March 18, 2008 when Forever Well acquired 100% of the equity interest of Liuzhou BCT from the 15 Liuzhou BCT Shareholders for aggregate consideration of RMB10,000,000 (approximately $1,470,588) which was the registered and fully paid up capital of Liuzhou BCT.At that time Forever Well was owned by Ingenious, and a majority of Ingenious’ equity was owned by Ms. Zhang, a Hong Kong citizen. Since PRC M&A Laws would have prohibited Liuzhou BCT Shareholders who were PRC citizens from immediately receiving a controlling interest in Ingenious in a share exchange as consideration for the sale of their interest in Liuzhou BCT, Liuzhou BCT Shareholders holding a majority of the equity interest in Liuzhou BCT and Ms. Zhang instead agreed that they would enter into an Earn-In Agreement to grant those Liuzhou BCT Shareholders a call right to acquire up to all of Ms. Zhang’s interest in Ingenious (or a public parent company of Ingenious, as the case may be) after the acquisition of Liuzhou BCT was consummated in compliance with PRC law.The Earn-In Agreement was originally entered into by Ms. Zhang and certain Liuzhou BCT Shareholders on October 22, 2009 and amended on December 30, 2009 to extend the performance targets from 2009 and 20010 fiscal years to 2010 and 2011 fiscal years.The Earn-in Agreement was further amended on May 19, 2010 to decrease the performance targets for the 2010 and 2011 fiscal years. The Earn-in Agreement enables those Liuzhou BCT Shareholders to purchase shares of Ingenious (or its public parent company) from Ms. Zhang for a nominal amount per share provided that the Company meets certain performance targets for fiscal 2010 and 2011.For the 2010 and 2011 fiscal years the performance targets for the Company are $15 million and $19 million after tax audited net income, respectively.If the 2010 performance target is met, the Liuzhou BCT Shareholders have the right to acquire 50% of shares held by Ms. Zhang over which they have a call right.If the 2011 performance target is met, the Liuzhou BCT Shareholders have the right to acquire the other 50% of the shares held by Ms. Zhang over which they have a call right.The number of shares which can be acquired by the Liuzhou BCT Shareholders under the Earn-In Agreement is in proportion to their former relative ownership interest in Liuzhou BCT. On December 30, 2009, the goal of the Restructuring was realized when we entered into a share exchange agreement with Ingenious, pursuant to which we acquired 100% of the equity of Ingenious in exchange for the issuance of an aggregate of 32, 000,000 shares of our common stock to Ms. Zhang and to certain Liuzhou BCT Shareholders.As of the date of this prospectus, Ms. Zhang owns 58.9% of our common stock.As a result of this transaction, we are a holding company which, through our direct and indirect ownership of Ingenious, Forever Well, Liuzhou BCT, Hefeng Pharmaceutical and BCT Retail, now has operations based in the PRC. 63 Table of Contents Private Placement Simultaneously with the closing of the Share Exchange, we completed the Initial Closing the Private Placement of approximately $6.3 million or 632.3 Units. Each Unit consists of (i) 3,937 shares of common stock, and (ii) a Warrant to purchase 1,968 shares of common stock at an exercise price of $3.81 per share.Upon the Initial Closing of the Private Placement, we issued an aggregate of 2,489,370 shares of our common stock and Warrants exercisable for 1,224,368 shares of our common stock at an exercise price of $3.81 per share. In addition, in connection with the Initial Closing of the Private Placement, we issued Agent Warrants to the Co-Placement Agents that are exercisable for 248,937 shares of common stock at an exercise price of $3.05 per share, on a cash or cashless basis.The closing of the Share Exchange was a condition precedent to the closing of the Private Placement. On February 1, 2010, we completed the Second Closing of the Private Placement of approximately $2.6 million or 261.61 Units with the issuance of a total of 1,029,970 shares of our common stock and Investor Warrants exercisable for 514,933 shares of our common stock at an exercise price of $3.81.In connection with the Second Closing of the Private Placement, we issued Agent Warrants to the Co-Placement Agents that are exercisable for 102,997 shares of common stock at an exercise price of $3.05 per share, on a cash or cashless basis. Contractual Arrangements with Property Management We do not 100% ownership interest in BCT Retail due to the restriction of foreign investment in pharmacy chains with 30 or more drugstores.We have entered into contractual arrangements with Property Management pursuant to which the shareholders of Property Management pledged to us their equity interests in BCT Retail and provide us with the ability to effectively control BCT Retail. The contractual agreements entered into by us and the shareholders of Property Management include: Share Transfer Agreement. Under this agreement dated April 1, 2008 by and between Liuzhou BCT, which held 100% equity interests of BCT Retail, and Property Management, Property Management acquired from Liuzhou BCT 51% equity interests in BCT Retail.The total amount of transfer price was RMB153,000.Within twenty (20) business days from the date when Property Management paid the transfer price, all the parties were to amend the articles of association of BCT Retail and register such equity transfer with the competent Authority of Industry and Commerce.Such amendment was made and equity transfer was registered on June 18, 2008. Shares Pledge Agreement. Under this agreement dated May 3, 2008 and amended on May 19, 2010 among Liuzhou BCT and Property Management, Property Management pledged all of their equity interests in BCT Retail to Liuzhou BCT to guarantee its obligations to repay a loan in the amount of RMB153,000 made from Liuzhou BCT to Property Management.The loan must be repaid by December 31, 2015 and may only be paid by transfer by Property Management of its equity interest in BCT retail to Liuzhou BCT.During the term of the Agreement, Liuzhou BCT has the right to receive any dividends that would have been paid by BCT Retail to Property Management. Share Repurchase Agreement. Under this agreement dated July 31, 2008 by and between Liuzhou BCT and Property Management, Liuzhou BCT was granted a preemption right to repurchase the 51% equity interests in BCT Retail held by Property Management.The term of the preemption right is two years from the date that Property Management deregisters the pledge as a result of paying off loans under the related share pledge agreements.The repurchase price shall be equal to 51% of the registered capital of BCT retail at the time of the repurchase. Shares Pledge Agreement. Under this agreement dated March 31, 2009 and amended on May 19, 2010 among Liuzhou BCT and Property Management, Property Management pledged all of its equity interests in BCT Retail to Liuzhou BCT to guarantee its obligations under a loan in the amount of RMB 1.377 million made from Liuzhou BCT to Property Management.The loan must be repaid by December 31, 2015 and may only be paid by transfer by Property Management of its equity interest in BCT retail to Liuzhou BCT. During the term of the Agreement, Liuzhou BCT has the right to receive any dividends that would have been paid by BCT Retail to Property Management. 64 Table of Contents Agreement terminating the Shares Pledge Agreements.Under this agreement, dated March 2, 2010 by and between Liuzhou BCT, the shareholders of Property Management and Property Management, Shares Pledge Agreements entered into on May 3, 2008 and March 31, 2009 between Liuzhou BCT and the shareholders of Property Management were terminated because they were entered into by error and were duplicative of the Shares Pledge Agreements entered into by Property Management. Proxy Agreement. Underthis agreement, dated May 19, 2010 by and between Liuzhou BCT and Property Management, Property Management agreed to grant an irrevocable proxy to Liuzhou BCT to appoint the directors, officers and management of BCT Retail and to vote all shares of capital stock of BCT Retail. The Proxy Agreement was entered into in order to make the contractual relationship between the parties consistent with past practices and understandings between the parties as it relates to the transfer of 51% of the equity interest of China BCT to Property Management in April 2008. Additional Provisions Relating to the Private Placement Registration Rights Pursuant to the Subscription Agreement, on or prior to March 3, 2010 (the “Registration Statement Filing Date”), we were required to file with the Securities and Exchange Commission (the “SEC”) a registration statement (the “Registration Statement”) under the Securities Act of 1933, as amended (the “Securities Act”), (i) registering for resale by the Investors (a) the shares of common stock issued to the Investors in the Private Placement and (b) the shares of common stock underlying the Investor Warrants; and (ii) registering for resale for the Co-Placement Agents of the Private Placement and other agents, the shares of common stock underlying the Agent Warrants (all of the foregoing securities being collectively referred herein as the “Registrable Securities”). We shall use our best efforts to have the Registration Statement declared effective prior to the 150th day following the Second Closing, provided, however, that in the event of a “full review” by the SEC, we shall be afforded an additional 30 days and shall have the Registration Statement declared effective prior to the 180th day following the Second Closing (the “Registration Effective Date”). In the event that (i) the Registration Statement has not been (x) filed on or prior to the Registration Filing Date or (y) declared effective by the SEC on or before the Registration Effective Date; and (ii) the Registrable Securities included in such Registration Statement are not saleable under Rule 144, we shall pay to each Investor as liquidated damages, a cash payment equal to 1% of the aggregated amount invested by such Investor in the Private Placement for the first 30 days and 1% of the aggregated amount vested by such Investors in the Private Placement for every 30-day period thereafter until the Registration Statement has been filed and/or declared effective, or such proportionate percentage for any period less than 30 days. Make Good Escrow In addition, pursuant to the Subscription Agreement, at the closing of the Private Placement, Xiaoyan Zhang, our CFO placed 4,000,000 shares of our common stock owned by her (the “Make Good Shares”) in an escrow account administrated by an escrow (the “Make Good Escrow Agent”). In the event we fail to achieve a performance target of $26,000,000 recurring operating net income under the U.S. GAAP before any extra-ordinary gain and excluding any non-cash expenses for our fiscal year ending December 31, 2010 (the “Performance Target”), the Make Good Escrow Agent shall distribute 1,000,000 Make Good Shares to all Investors on a pro rata basis for every $1,000,000 shortfall under the Performance Target.The Make Good shares attach solely to the Investors and not to the securities issued in the Private Placement. Any Make Good Shares release to Investors would not be included in the Registration Statement of which this prospectus forms a part of.If the Performance Target is met, the Make Good Shares shall be returned to Ms. Zhang. 65 Table of Contents Anti-Dilution Protection As a result of anti-dilution protection included in the Subscription Agreement, we may be obligated to issue additional shares of common stock to the Investors .Pursuant to the Subscription Agreement, the Investors have certain anti-dilution protection from February 1, 2009 until the date that is the earlier of: (i) the effectiveness of the Registration Statement of which the prospectus forms a part, or (ii) the date on which the shares being registered on the Registration Statement may be sold under rule 144 (the “Anti-Dilution Period”).During the Anti-Dilution Period, if we sell additional shares of common stock (subject to certain exceptions) at a price per share of less than $2.54 per share (“Additional Shares”), then we are obligated to issue to each Investor that is still a holder of shares issued in the Private Placement, that number of shares of common stock, equal to the difference between (i) the aggregate purchase price aid by such Investor for each share of common stock underlying Units purchased in the Private Placement divided by the Weighted Average Adjusted Price, less (ii) the number of shares of common stock underlying Units actually purchased in the Private Placement by such Investor. The “Weighted Average Adjusted Price” equals the quotient obtained by dividing (i) an amount equal to the sum of the aggregate purchase price of all of the shares of common stock underling Units sold in the Private Placement plus the aggregate consideration received by us for such issuance of Additional Shares during the Anti Dilution Period,; by (ii) an amount equal to the sum of the aggregate number of shares of common stock underlying Units sold in the Private Placement plus the aggregate number of Additional Shares sold by us during the Anti-Dilution Period. Placement Agency Agreement We entered into a placement agency agreement (the “Placement Agent Agreement”) with the Co-Placement Agents on October 21, 2009 whereby the Co-Placement Agents received as compensation for acting as placement agent in the Private Placement (i) a total cash fee anda non-accountable marketing allowance in the amount of approximately $0.86 million; and (ii) Agent Warrants to purchase up to 302,521 shares of common stock.Pursuant to participating agent agreements by and among Charles Vista, LLC, May Davis and American Capital, Charles Vista, LLC received as compensation for acting as a sub-agent in the Private Placement (i) a cash fee in the amount of approximately $0.22 million; and (ii) Agent Warrants to purchase up to 49,413 shares of common stock at an exercise price of $3.65 per share. The Co-Placement Agents were responsible for raising the minimum offering amount of $5,820,000 of Units and were compensated as set forth above. The funds in connection with the Private Placement were held with Signature Bank, acting as escrow agent, and were released to us upon the consummation of each closing under the Subscription Agreement. 66 Table of Contents MARKET PRICE OF AND DIVIDENDS ON COMMON EQUITY AND OTHER SHAREHOLDER MATTERS Our common stock is currently quoted on the OTCBB under the trading symbol “CNBI” and is not traded. No public market currently exists for shares of our common stock, and there can be no assurance that an active market will develop. The last reported price for our common stock on the OTCBB on May 21, 2010 was $4.04 per share. The following table sets forth the high and low bid information for our common stock for the period from January 1, 2008 through May 21, 2010. The OTC Bulletin Board quotations reflect inter-dealer prices, are without retail markup, markdowns or commissions, and may not represent actual transactions. Common Stock High Low First quarter 2008* $ $ Second quarter 2008* $ $ Third quarter 2008* $ $ Fourth quarter 2008* $ $ First quarter 2009* $ $ Second quarter 2009* $ $ Third quarter 2009* $ $ Fourth quarter 2009* $ $ First quarter 2010 (commencing on March 3, 2010) $ $ Second quarter 2010 through May 21, 2010 $ $ *No bid information is available for such period.Trading commenced on March 3, 2010. As of May 21, 2010, there were 177 holders of record of our common stock. During the fiscal years ended December 31, 2008 and 2007, Liuzhou BCT declared and paid to its original shareholders cash dividends in the aggregate amount of $6,940,000 and $2,044,056 respectively. The declaration or payment of any future cash dividend will be at the discretion of our board of directors and will depend upon the earnings (if any), capital requirements and financial position of the company, general economic conditions, and other pertinent factors. It is our present intention not to declare or pay any cash dividends in the foreseeable future, but rather to reinvest earnings (if any), in our business operations. 67 Table of Contents MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following discussion should be read along with our financial statements and notes thereto. This section includes a number of forward-looking statements that reflect our current views with respect to future events and financial performance. Forward-looking statements are often identified by words like believe, expect, estimate, anticipate, intend, project and similar expressions, or words which, by their nature, refer to future events. You should not place undue certainty on these forward-looking statements. These forward-looking statements are subject to certain risks and uncertainties that could cause actual results to differ materially from our predictions. Business Review We are engaged in pharmaceutical distribution, retail pharmacy and manufacture of pharmaceuticals through our three subsidiaries Liuzhou BCT, Hefeng Pharmaceutical, and BCT Retail, each of which is located in Guangxi Province, China. We have integrated operations in the following three business segments. Pharmaceutical distribution segment: We provide a comprehensive offering of pharmaceutical and healthcare product, included branded and generic prescription medicines, over-the counter medicines, Western and Chinese medicines, as well as personal care products and medical supplies, Chinese herbs,and medical instrument from manufacturers and suppliers through distribution to its customers, including hospitals, retail drug stores, other pharmaceutical wholesalers, clinics, medical centers, and individuals located mainly in Guangxi Province except for the other pharmaceutical wholesalers. Over 8,000 products are distributed in compliance with China’s regulations over the pharmaceutical industry.For the year ended December 31, 2009, our pharmaceutical distribution segment accounted for approximately 71.4% of our total revenue after elimination of inter-segment sales. Revenue derived from Chinese herbal medicine, family planning products, medical instruments, injection drugs and other packaged medicine drugsconstituted 0.96%, 0.1%, 0.49%, 19.06% and 79.38% of our pharmaceutical distribution segment’s total revenue in 2009, respectively.The terms of our distribution agreements vary between supplier and vary in terms of payment period, arrangement of delivery, pricing and quality requirements.Our top 10 suppliers in our pharmaceutical distribution segment accounted for 27% of our purchases in 2009. Retail pharmacy segment: BCT Retail operates what we believe to be the largest regional retail pharmacy network of stores in Guangxi province, consisting of 114 directly owned retail stores in Guangxi province under the registered name “Baicaotang 百草堂.” Our retail stores provide high-quality convenient and professional pharmaceutical services, and supply a wide variety of medicines for selling prescription medicines, over-the-counter medicines, Chinese herbal medicine, roughly processed Chinese herbal medicine, family planning products, and other pharmaceutical products and healthcare products. Revenue from the retail pharmacy segment is generated by cash sales or medi-card reimbursement from the national insurance scheme.There is no difference in the sales price of our products based upon the type of payment.No co-payment is collected with respect to payments by medi-card. For the year ended December 31, 2009, our retail pharmacy segment accounted for approximately 22.9% of our total revenue afterelimination of the inter-segment sales. 68 Table of Contents The following table sets forth the breakdown of account receivables for our retail pharmacy segment as of December 31,2008 and 2009: (in thousands) As of March 31, As of December 31, Payor National Program $ - $ $ Our billing system does not currently have the capacity to generate an ageing schedule for our receivables.The payment from the National Program is made on a lump sum basis after they are approved.At the end of each month, we reconcile our records with those of the National Program.Once amounts are confirmed by the National Program, such amounts due for the current month are available for reimbursement.No allowance for bad debts has been made as med-card reimbursement under the national insurance scheme is assured. Manufacturing pharmacy segment: Located in Donglan District, Guangxi province and built on approximately 40,000 square meters of land which we own, Hefeng Pharmaceutical has four product processing units: (1) Chinese herbal medicine abstraction unit for raw material and medicine paste with 100 tons of annual abstraction capacity; (2) granular formulation unit with an annual production capacity of 2 billion packages; (3) pill formulation unit with annual production capacity of 3 billion pills, and (4) liquid formulation unit with an annual production capacity of 0.1 billion injections. We manufacture and sell both the generic and clinic drugs all over the China.For the year ended December 31, 2009, our manufacturing pharmacy segment accounted for approximately 5.7% of our total revenue after elimination of the inter-segment sales. Growth Strategy We currently plan to selectively acquire drugstore chains or independently operated drugstores that complement our existing store network or help us to establish a presence in new markets. In particular, we plan to grow through first acquiring similar businesses in the cities in Guangxi province and then acquiring business targets outside of the Guangxi province. We target retail chains or individual stores in prime locations and with good brand names, well-developed facilities and customer bases that are complementary to ours, and which are commercially attractive. We believe that our relationship with many industry participants and our knowledge of, and operational expertise in, the drugstore market in China will assist us in making acquisitions. We also believe that we can rapidly and successfully integrate newly acquired stores into our current distribution network and quickly realize operating and financial benefits. In March of 2010 we acquired 30 existing retail stores under the New Rural Co-operation Health Issuance Plan for approximately $2.4 million.In April of 2010 we acquired another 18 retail pharmacy stores in Hezhou City, Guanxi Province for $1.3 million in cash. We intend to expend a total of RMB 174 million, or approximately $25.5 million for the opening of 360 additional chain stores (including the estimated 48 new stores already acquired this year) in 2010 and 2011.In order to satisfy and fully implement our growth strategy, we will need to raise money, through equity or debt financing, either in a private placement or a public offering.However, there are no assurances that such financing will be available or available on terms acceptable to us.To the extent that we require additional financing in the future and are unable to obtain such additional financing, we may not be able to fully implement our growth strategy. RESULTS OF OPERATIONS Three Months Ended March 31, 2010 Compared to Three Months Ended March 31, 2009 The following table sets forth the key components of our results of operations for the periods indicated . 69 Table of Contents Three months ended March 31 ‘000 % of total sales ‘000 % of total sales Sales revenue $ $ Cost of sales Gross profit Operating expenses Administrative expenses Selling expenses Income from operations Interest income 51 - - Other income 98 - - Change in fair value of warrants-liabilities ) - Other expenses ) (3 ) Finance costs ) ) Income before income taxes Income taxes ) ) Net income $ Other comprehensive income Foreign currency translation adjustments 25 - ) Total comprehensive income $ $ The table below sets forth a breakdown of our external segment revenue after elimination of inter-segment sales, and each segment revenue item as a percentage of our total revenue, as well as our inter-segment sales for the three months ended March 31, 2010 and March 31, 2009.For the 3 months ended March 31, 2010, we had approximately $6.6 million of inter-segment revenue, which includes approximately $6.4 million in sales from our pharmaceutical distribution segment to our retail pharmacy segment, and approximately $0.2 million in sales from our manufacturing pharmacy segment to our distribution pharmacy segment. External segment revenue refers to segment revenue after inter-segment elimination. March 31 External Segment revenue ‘000 % ‘000 % Pharmaceutical distribution $ $ Retail pharmacy Manufacturing pharmacy Inter-segment revenue $ N/A $ N/A Sales Revenue. During the three months ended March 31, 2010, we had sales revenue of $34.0 million, as compared to sales revenue of $32.3 million during the three months ended March 31, 2009, an increase of $1.7 million or approximately 5.2%. This increase was mainly attributable to an increase in sales revenue of $2.0 million from our retail segments during the period Pharmaceutical distribution segment We derive the majority of our revenue from our pharmaceutical distribution segment from sales of pharmaceutical products to our customers. We distribute a comprehensive offering of pharmaceutical and health care products, including branded and generic prescription medicines, over-the-counter medicines, Western and TCM medicines, as well as personal care products and medical supplies. 70 Table of Contents The following table sets forth revenue from our pharmaceutical distribution operations by category of customers: Three months ended March 31, 2010 ‘000 % of Sales 2009 ‘000 % of Sales Hospitals $ $ Other drug stores 60 Clinics and health care centre Distributors and others Total $ $ Revenue from our pharmaceutical distribution segment decreased slightly by 1.3% from $23.5 million for the three months ended March 31, 2009 to $23.2 million for the three months ended March 31, 2010. The slightly decrease in sales revenue from our pharmaceutical distribution segment was attributed primarily to the decrease of $3.7 million in sales to distributors as a result of more of our resources being allocated for the development of hospital customers. In addition, the 2011 centralized tendering season started in the first quarter of 2010.In order to be competitive in the bidding process, we shortened our trade payable period, gave better credit terms to our hospital clients and increased the number of products available through our distribution network.As a result there was an increased demand for cash from our operating activities during the first quarter of 2010.We also deferred some of our sales to the second quarter of 2010 in order to postpone the payment of VAT tax. Retail pharmacy segment. Revenue from our retail pharmacy segment increased by 29.0% from $6.9 million for the three months ended March 31, 2009 to $8.9 million for the three months March 31, 2010. The increase was partly contributed by the sales derived through medi-care insurance cards as a result of an increase in the portion of pharmacy products entitled to be reimbursed by the PRC government, as well as an increase in the number of people covered by insurance. Further, in the first quarter of 2010 we held increased marketing campaigns with our vendors to boost sales. In addition, revenues derived from six stores which opened in the second half of 2009 also contributed to the growth of the sales. 71 Table of Contents The following table sets forth revenue from our retail pharmacy segment by existing stores and new opened during each period. Three months ended March 31, 2010 ‘000 2009 ‘000 Existing stores $ $ New stores 570 0 Total $ $ No of stores 66 61 Manufacturing pharmacy segment Revenue from our manufacturing pharmacy segment decreased by 5% from $2.0 million for the three months ended March 31, 2009 to $1.9 million for the three months ended March 31, 2010. The reduction was mainly due to the shift of partial sales through our Pharmaceutical distribution network.For the three months ended March 31, 2010, $0.2 million of inter-segment sales was derived from our manufacturing pharmacy segment selling to our distribution segment., which did not occur during the same period of 2009. Cost of Sales. Cost of Sales was $25.2 million for the three months ended March 31, 2010 as compared to $23.5 million for the three months ended March 31, 2010. Our cost of sales consist the cost of merchandise and raw materials and other costs. Other costs include direct labor, depreciation and other costs. The increase was primarily due to an increase in the costs of purchasing merchandise following the increase in our revenue. Gross Profit. Gross profit was $8.9 million for the three months ended March 31, 2010 as compared to $8.8 million for the three months ended March 31, 2009, representing an increase of $0.1 million or approximately 0.2%.Our gross profit margin was 26.0% and 27.4% for the three months ended March 31, 2010 and March 31, 2009 respectively. The gross profit margin was relatively stable in which we maintain the margin between our cost of purchasing pharmaceutical products from our suppliers and our prices of pharmaceutical products sold to our hospital, pharmaceutical distributor and other customers. For hospital customers, we establish a pricing range aligned with our suppliers through the PRC Government-mandated collective tender process. For other pharmaceutical product distributors, we arrange three party negotiations with distributors and suppliers. The slightly decrease in profit margin was mainly attributed to the reduction of gross profit margin from our distribution segment. Pharmaceutical distribution segment The respective gross profit margin for our pharmaceutical distribution segment was approximately 20.8% and 22.5% for the three months ended March 31, 2010 and 2009, respectively. In order to penetrate and capture the growth of the medical insurance scheme, we attempted to satisfy the demand of hospital customers by both the high profit margin and low profit margin products. Further, we did procure from other eligible supplier within the medicine catalogue but at lower margins because of pre-determined/set pricing under the medicine catalogue. This resulted in slight decrease in the gross profit margin for the three months ended March 31, 2010 compared to the same period in 2009. Retail pharmacy segment The respective gross margin for our retail pharmacy segment was approximately 31.5% and 34.2% for the three months ended March 31, 2010 and 2009, respectively. The decrease in gross profit margin was primarily attributed to our marketing sales campaign during the three months ended March 31, 2010. 72 Table of Contents Manufacturing pharmacy segment The respective gross profit margin for our manufacturing segment was approximately 64.1% and 61.0% for the three months ended March 31, 2010 and 2009, respectively.The increase was mainly due to the concentration of more products with a higher profit margin. Selling and Administrative Expenses. Selling and administrative expenses totaled $2.7 million for the three months ended March 31, 2010, as compared to $1.9 million for the three months ended March 31, 2009, representing an increase of $0.8 million or approximately 42.1%. The increase was attributed to the increase of administrative expenses and selling expenses by $0.6 million and $0.2 million respectively. Selling Expenses Selling expenses increased by 19.6% from $0.9 million for the three months ended March 31, 2009 to $1.0 million for the three months ended March 31, 2010. The increase was primarily due to the increase in our marketing staff’s wages and salaries, payment for staff welfare in connection with our increased sales and marketing activities. The percentage of our distribution and selling expenses to our total revenue gradually increased from 2.7% to 3.0% and was primarily due to the increase of our efforts to penetrate and capture market share and the development of our acquisition strategy. Administrative expenses Administrative expenses increased by 64.9% from $1.0 million for the three months ended March 31, 2009 to $1.6 million for the three months ended March 31, 2010. The increase in administrative expenses for the three monthsended March 31, 2010 was primarily due to an increase in staff cost inclusive of wages and salaries and staff benefits, and the rental expenditures resulted from the renewal of lease and the opening of new stores. Further, there was increase in the incurrence of fees in connection with the compliance of being a public company. The percentage of our administrative expenses to our total revenue increased slightly from 3.1% in 2009 to 4.8% in 2010. Change in fair value of warrants For the three months ended March 31, 2010, we incurred a non-cash charge of $0.3 million unrelated to the our operations which resulted from the change in fair value of warrants issued to investor in conjunction with the Company’s issuance of warrants in December 2009 and February 2010 pursuant to provisions of FAB ASC Topic 85, “Derivative and Hedging”The accounting treatment of the warrants resulted from a provision providing anti-dilution protection to the warrant holders. Income before income tax As a result of the foregoing, our income before income tax decreased by 13.4% to $5.8 million for the three months ended march 31, 2010 compared to was $6.7 million for the same period in 2009.Despite the increase in our sales, the reduction in income before income tax was mainly attributed to: § improved cash management; § a decrease in our wholesale pharmacy segment’s gross profit margin to 17% for the first quarter of 2010 from 18.5% in the first quarter of 2009.This decrease was caused by our expansion of our product portfolio sold to hospitals in order to stimulate sales; § an increase in our staff costs related toexpanding our business; § costs associated with soliciting acquisition targets; § an increase in costs related to being a public company; and § charges related to the changes in fair value of warrants. 73 Table of Contents Pharmaceutical distribution segment Our income before income tax from distribution operations decreased by 12.5% from $4.0 million for the three months ended March 31, 2009, to $3.5 million for the three months ended March 31, 2010. The profit margin decreased to 14.7% from 17.4% Retail pharmacy segment Our income before income tax from retail pharmacy segment operations increased by 9.8% from $1.6 million for the three months ended March 31, 2009, to $1.8 million for the three months ended March 31, 2010. The profit margin decreased to 21.0% from 23.8%. Manufacturing pharmacy segment Our income before income tax from manufacturing pharmacy segment operations remained the same in the amount of $1.0 million for the three months ended March 31, 2010 and 2009 respectively. The profit margin was increased to 52.9% from 49.8% Net Income. As a result of the above factors, we had net income of $4.2 million for the three months ended March 31, 2010 as compared to $5.0 million for the three months ended March 31, 2009, representing a decrease of $0.8 million or approximately 16%.For the three months ended March 31, 2009 our net income was impacted by a non-cash charge of $0.3 million unrelated to our operations.Excluding this $0.3 million non-cash charge, our net income for the three months ended March 31, 2010 would have been $4.5 million, representing a decrease of 10% from the same period in 2009. Earning per shareFor the three months ended March 31, 2010, our earnings per share was $0.11, representing a decrease of 31.3%, compared the same period in 2009. Year Ended December 31, 2009 Compared to Year Ended December 31, 2008 The following table sets forth the key components of our results of operations for the periods indicated . 74 Table of Contents Year ended December 31 ‘000 % of total sales ‘000 % of total sales Sales revenue $ $ Cost of sales Gross profit Operating expenses Administrative expenses Research and development expenses - Selling expenses Income from operations Interest income 16 - 29 - Other income - - Finance costs ) ) Income before income taxes Income taxes ) ) Net income $ $ Other comprehensive income Foreign currency translation adjustments 57 - Total comprehensive income $ $ The table below sets forth a breakdown of our external segment revenue after elimination of inter-segment sales, and each segment revenue item as a percentage of our total revenue, as well as our inter-segment sales for the year ended December 31, 2009 and December 31, 2008.For the year ended December 31, 2009, we had approximately $22.5 million of inter-segment revenue, which includes approximately $21.7 million in sales from our pharmaceutical distribution segment to our retail pharmacy segment, and approximately $762,000 in sales from our manufacturing pharmacy segment to our distribution pharmacy segmentExternal segment revenue refers to segment revenue after inter-segment elimination. 75 Table of Contents December 31 External Segment revenue ‘000 % ‘000 % Pharmaceutical distribution Retail pharmacy Manufacturing pharmacy Inter-segment revenue N/A N/A Sales Revenue. During the year ended December 31, 2009, we had sales revenue of $136.1 million, as compared to sales revenue of $109 million during the year ended December 31, 2008, an increase of $27.1 million or approximately 24.9%. This increase was mainly attributable to an increase in sales revenue of $24.3 million from our pharmaceutical distribution operations. Sales revenue derived from our pharmaceutical distribution segment amounted to $97.1million, which accounted for 71.4% of our total sales revenue. In addition, the respective increase of $2.6 million and $0.1 million of our retail and manufacturing segments also contributed to the increase in the sales revenue during the period Pharmaceutical distribution segment We derive the majority of our revenue from our pharmaceutical distribution segment from sales of pharmaceutical products to our customers.We distribute a comprehensive offering of pharmaceutical and health care products, including branded and generic prescription medicines, over-the-counter medicines, Western and TCM medicines, as well as personal care products and medical supplies. The following table sets forth revenue from our pharmaceutical distribution operations by category of customers: Year Ended December 31, 2009 ‘000 % of Sales 2008 ‘000 % of Sales Hospitals $ Other drug stores Clinics and health care centre Distributors and others Total Revenue from our pharmaceutical distribution segment increased by 33.4% from $72.8 million for the year ended December 31, 2008 to $97.1 million for the year ended December 31, 2009. The increase in sales revenue from our pharmaceutical distribution segment was the result of an increase in the quantity and range of products sold to our existing hospital clients, which was attributable to: 76 Table of Contents § China’s expansion of the healthcare security scheme coverage to city residents, including unemployed population, student and self-employed person, § the establishment of basic drugs catalogue by hospitals for full reimbursement basis upon medical social insurance scheme, § the increase of the reimbursement ratio covered by medical social insurance scheme, and § the implementation of New Rural Corporative-Medicare scheme for rural population as well. An additional factor contributing to the increase in our sales revenue from our pharmaceutical distribution segment was additional sales resulting from a six city and townships’ distribution business bid we won by middle of 2009.Further, the penetration of the group’s distribution network into community clinics and health care institutions also contributed to the increase in sales revenue. Retail pharmacy segment. Revenue from our retail pharmacy segmentincreased by 9.2% from $28.6 million for the year ended December 31, 2008 to $31.2 million for the year ended December 31, 2009. The increase was partly contributed by sales derivedthrough medi-care insurance cards as a result ofan increase in the portion of pharmacy products entitled to be reimbursed by the PRC government, as well as an increase in the number of people covered by insurance. Further, the prevalence of and concerns related to swine flu in 2009 also boosted the demand for pharmacy products at our drug stores. The following table sets forth revenue from our retail pharmacy segment by existing stores and new opened during each year: Year Ended December 31, 2009 ‘000 2008 ‘000 Existing stores $ $ New stores 951 0 Total No of stores 66 64 Manufacturing pharmacy segment Revenue from our manufacturing pharmacy segment increased by 2% from $7.6 million for the year ended December 31, 2008 to $7.7 million for the year ended December 31, 2009. Cost of Sales. Cost of Sales was $100.6 million for the year ended December 31, 2009 as compared to $79.4 millionfor the year ended December 31, 2009. Our cost of sales consist the cost of merchandise and raw materials and other costs. Other costs include direct labor, depreciation and other costs. The increase was primarily due to an increase in the costs of purchasing merchandise following the increase in the our revenue. Gross Profit. Gross profit was $35.5 million for the year ended December 31, 2009 as compared to $29.6 million for the year ended December 31, 2008, representing an increase of $5.9 million or approximately 19.8%.Our gross profit margin was 26.1% and 27.2% for the year ended December 31, 2009 and December 31, 2008 respectively. The gross profit margin was relatively stable in which we maintain the margin between our cost of purchasing pharmaceutical products from our suppliers and our prices of pharmaceutical products sold to our hospital, pharmaceutical distributor and other customers. For hospital customers, we establish a pricing range aligned with our suppliers through the PRC Government-mandated collective tender process. For other pharmaceutical product distributors, we arrange three party negotiations with distributors and suppliers. The slightly decrease in profit margin was mainly attributed to a larger percentage of wholesale accounts that we sold products to compared to 2008. 77 Table of Contents Pharmaceutical distribution segment The respective gross profit margin for our pharmaceutical distribution segment was approximately 20.8% and 23% for the year ended December 31, 2009 and 2008, respectively. In order to penetrate and capture the growth of the market upon medical insurance scheme, we attempted to satisfy the demand of hospital customers by procuring from other eligible supplier within the medicine catalogue but at lower margins because of pre-determined/set pricing under the medicine catalogue. This results in slight decrease in the gross profit margin between year 2009 and year 2008. . Retail pharmacy segment The respective gross margin for our retail pharmacy segment was approximately 32.7% and 28.4% for the year ended December 31, 2009 and 2008, respectively. The increase in gross profit margin was primarily attributed to our strategy of promoting higher profit margin goods and selling more private label products which have higher margins. Manufacturing pharmacy segment The respective gross profit margin for our manufacturing segment was approximately 65.9% and 63.1% approximately for the year ended December 31, 2009 and 2008, respectively.We believe this increase was do to management focus on optimizing our product portfolio to higher margin products Selling, Research and Development and Administrative Expenses. Selling, research and development and administrative expenses totaled $8.6 million for the year ended December 31, 2009, as compared to $6.2 million for the year ended December 31, 2008, representing an increase of $2.4 million or approximately 38.7%. The increase was partly attributable to the $1.8 million increase in selling expenses for the year ended December 31, 2009, which was primarily due to the increase in our marketing staff’s wages and salaries, payment for staff welfare, commission and transportation costs in connection with our increased sales and marketing activities. The percentage of our distribution and selling expenses to our total revenue gradually increased from 1.9% to 2.8% and was primarily due to the increase of our efforts to penetrate and capture market share. In addition, the increase of $1.3 million in administrative expenses also contributed to the increase in our operating expenses. The increase in administrative expenses for the year ended December 31, 2009 was primarily due to an increase in wages and salaries, staff benefits, post-employment benefits, and the rental expenditures resulted from the renewal of lease and the opening of new stores. The percentage of our administrative expenses to our total revenue increased slightly from 3.1% in 2008 to 3.4% in 2009. The increase was in total operating expenses was partially offset by the decrease of $0.7 million in research and development charges. Income before income tax As a result of the foregoing, our income before income tax was $ 25.7million for the year ended December 31, 2009, representing an increase of 15.2% from $22.3 million for the year ended December 31, 2008. Pharmaceutical distribution segment Our income before income tax from distribution operations increased by 8.5% from $14.0 million for the year ended December 31, 2008, to $15.2 million for the year ended December 31, 2009. The profit margin decreased to 15.6% from 19.2% Retail pharmacy segment Our income before income tax from retail pharmacy segment operations increased by 21.2% from $5.9 million for the year ended December 31, 2008, to $7.2 million for the year ended December 31, 2009. The profit margin increased to 23.1% from 20.8%. 78 Table of Contents Manufacturing pharmacy segment Our income before income tax from manufacturing pharmacy segment operations increased by 43.1% from $2.4 million for the year ended December 31, 2008 to $3.5 million for the year ended December 31, 2009. The profit margin was increased to 44.9% from 32% Net Income. As a result of the above factors, we had net income of $19.4 million for the year ended December 31, 2009 as compared to $16.7 million for the year ended December 31, 2008, representing an increase of $2.8 million or approximately 16.5%. Earning per shareFor the fiscal year ended December 31, 2009, our earnings per share was $0.61, representing an increase of 17.3%, compared the same period in 2008. Liquidity and Capital Resources Our principal source of funds are cash generated from operations and various short-term and long-term bank loan borrowings and certain credit facilities inclusive of bills payable, as well as cash contributions from certain directors and related companies.Our primary liquidity requirements are to finance working capital, to fund the payment of interest and principal due on indebtedness and to finance acquisitions or organic growth to expand our facilities and operations. As of March 31, 2010, $6.6 million of our indebtedness was due within one year and $3.6 million was due within longer than one year.During the period ended March 31, 2010 we did not experience any difficulties in renewing our bank loans with our lenders. Restricted cash and cash equivalents. Our restricted cash consists of collateral we provide for bills payable.As of March 31, 2010 and December 31, 2009, our restricted cash was approximately $0.8 million and $1.2 million, respectively.As of March 31, 2010 and 2009 we had cash of $13.0 million and $13.3 million, respectively. We believe that our existing sources of liquidity, along with cash expected to be generated from services will be sufficient to fund our operations, anticipated capital expenditures, working capital and other financing requirements for at least the next twelve months. We will continue to monitor our expenditures and cash flow position. For the three months For the Year Ended March 31, Ended December 31, ‘000 ‘000 ‘000 ‘000 Net cash provided by/(used in) operating activities $ $ ) $ $ Net cash (used in)/provided by investing activities ) ) ) Net cash (used in)/provided by financing activities ) ) Foreign currency translation 24 (3 ) 68 ) Net increase (decrease) in cash and equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period As of December 31, 2009 and 2008, our restricted cash was approximately $1.2 million and $1.2 million, respectively.As of December 31, 2009 and 2008 we had cash of $13.3 million and $1.3 million, respectively. We believe that our existing sources of liquidity, along with cash expected to be generated from services will be sufficient to fund our operations, anticipated capital expenditures, working capital and other financing requirements for at least the next twelve months. We will continue to monitor our expenditures and cash flow position. 79 Table of Contents Operating Activities We primarily derive our cash flow from operating activities from the sale of our products and services in our three segments.Our cash used in operating activities is primarily from the purchase of raw materials and products, distribution and selling expenses and general administrative expenses and taxes.Cash flows from our operations can be significantly affected by factors such as the timing of payment of accounts receivables and the payment of our accounts payables to suppliers. Cash from operating activities is primarily affected by our pharmaceutical distribution segment, which has a high demand on working capital while the retail pharmacy segment generates primarily cash and a minority of accounts receivable pending reimbursements for medi-card payments. Because our pharmaceutical manufacturing segment accounted for only 5.6% of our revenues in 2010, it does not have a significant impact on cash from operating activities. Cash provided by operating activities was $3.9 million for the three months ended 2010 compared to $4.0 million used in operating activities for fiscal 2009, representing an increase of $7.9 million. Operating cash flows for 2010 reflects primarily net cash receipts derived from business operations. For the three months ended March 31, 2009 the cash used in operating activities was mainly attributed to the slowdown of account receivable repayment attributable to an increase in the portion of our sales to hospital under our pharmaceutical distribution operation segment when the business to hospital started to grow rapidly. For the three months ended March 31, 2010, the growth became stable and the extent of affect is lesser and resulted in an substantial increase in cash provided by operating activities. Cash provided by operating activities was $5.9 million for the year ended 2009 compared to $11.7 million for fiscal 2008, representing a decrease of $5.8 million or approximately 49.6%. Operating cash flows for 2009 reflects primarily net cash receipts derived from business operations. Despite the increase in net income in 2009 as compared to the same period of 2008, the reduction in net cash from operating activities was primarily attributable to the slowdown of account receivable repayment, which increased to 95 days in 2009 as compared to 70 days in 2008. The increase in turnover days was attributable to an increase in the portion of our sales to hospital under our pharmaceutical distribution operations segment to 74% in 2009 from 53% in 2008.Hospitals, which are owned by the PRC government, have comparatively longer payment cycles, especially at the period of time when more investment was spent by hospital to meet the medical reform requirement promulgated by the PRC government. Such decrease was, to certain degree, offset by our delay in cash payments to vendors and the increase in our use of bills and restricted cash for creditor settlement. For ourpharmacy distribution segment, account receivable turnover days were 121 in 2009 compared to 94 in 2008.The increase was due to the increase in our sales to hospitals.For our manufacturing segment, the account receivables turnover days were 135 in 2009 compared to 108 in 2008.The increase was due to the extension of credit to our customers. 80 Table of Contents Investing Activities Our cash flow from investing activities primarily consists of purchases of property, plant and equipment and disposal of leasehold land. Cash used in investing activities was $1.8 million for the three months of 2010, compared to $3.7 million of cash provided by investing activities for the same period in 2009, representing an increase of $5.5 million. The increase in cash used was primarily due to the deposit paid for the acquisition of the chain stores and was partly offset by the proceeds from the disposal of land. Further, the reduction in repayment from related companies also contributed to the increase in cash used in investing activities. Cash used in investing activities was $0.3 million for fiscal 2009, compared to $0.8 million for fiscal year 2008. The decrease in cash used was primarily due to the proceeds obtained from the disposal of land in fiscal year 2009 and the reduction in the expenditures for the acquisition of property, plant and equipment. Financing Activities Our cash from financing activities is derived primarily from the proceeds and from repayment of bank borrowings and dividends paid to former shareholders of the company. Cash used in financing activities was $2.4 million for the three months of fiscal period 2010, compared to $3.4 million provided by financing activities for fiscal period 2009 represent an increase of cash used in financing activities by $5.8 million. The substantial increase was primarily due to the increase in net repayment of loans to bank, related and other parties. The increase was offset partially by the proceeds of a private placement of common stock and warrants amounting to $2.3 million in February 2010. Cash provided by financing activities was $6.4 million for the twelve months of fiscal year 2009, compared to $9.9 million used in financing activities for fiscal year 2008. The substantial increase was primarily due to the proceeds of the Private Placement of shares amounting to $5.3 million in December 2009. In addition, we did not declare nor pay any dividends in 2009.In 2008, a dividend of $6,940,000 was paid to former shareholders of Liuzhou BCT. Further, the increase was also attributable to the reduction in loan repayments to directors and other parties. Working capital Our working capital as of March 31, 2010 and December 31, 2009 was $35 million and $29.6 million respectively.Our working capital is critical to our financial performance.We must maintain sufficient liquidity and financial flexibility to continue our daily operations.Our sales practices with hospitals in our pharmaceutical distribution segment , which have a longer term of repayment when compared with other customers and the increase in the proportion of our sales to hospitals have resulted in a significant demand for working capital. We intend to expend a total of RMB 174 million, or approximately $25.5 million for the opening of 360 additional chain stores (including the estimated 48 stores already acquired this year) in 2010 and 2011.In order to satisfy and fully implement our growth strategy, we will need to raise money, through equity or debt financing, either in a private placement or a public offering.However, there are no assurances that such financing will be available or available on terms acceptable to us.To the extent that we require additional financing in the future and are unable to obtain such additional financing, we may not be able to fully implement our growth strategy. Critical Accounting Estimates This section should be read together with the Summary of Significant Accounting Policies included as Notes to the consolidated financial statements included in our financial statements Goodwill We account goodwill in accordance with the provisions of ASC 805, “Goodwill and Intangible Assets” (“ASC 805”). We conduct impairment test on an annual basis and, in addition, if we notice any indication of impairment, we conduct such test immediately. The application of the impairment test requires judgment, including the identification of reporting units, assignment of assets and liabilities to reporting units and the determination of the fair value of each reporting unit. Fair value is primarily determined by computing the future discounted cash flows expected to be generated by the reporting unit that are believed to be reasonable under current and forecasted circumstances, the results of which form the basis for making judgments about carrying values of the reported net assets of our reporting units. We conduct an impairment test as of December 31, 2009 and no impairment loss was identified. 81 Table of Contents Long-lived assets Long-lived assets are tested for impairment in accordance with ASC 360-10-45 “Impairment or Disposal of Long-Lived Assets” (previously SFAS No. 144). We periodically evaluates potential impairment whenever events or changes in circumstances indicate that the carrying amount of the assets may not be recoverable.The application of the impairment test requires judgment inclusive of the future cash flow attributable Depreciation Depreciation is provided on straight-line basis over their estimated useful lives.We determine the estimated useful lives, residual values and related depreciation charges for our property, plant and equipment.This estimate is based on the historical experience of the actual useful lives and residual values of property, plant and equipment of similar nature and functions. We will revise the depreciation charge where useful lives and residual values are different to those previously estimated, or it will write-off or write-down technically obsolete or non-strategic assets that have been abandoned or sold. Allowances for doubtful account We establishes the general provisioning policy to make allowance equivalent to 40% of gross amount of trade receivables due between half and one year and 100% of gross amount of accounts receivable due over 1 year.Additional specific provision is made against trade receivables whenever they are considered to be doubtful. We make judgments over the customer’s ability to pay their outstanding invoices on a timely basis and whether their financial position might deteriorate significantly in the future affecting their capability for repayment. Allowances for inventories In assessing the ultimate realization of inventories, we make judgments as to future demand requirements compared to current or committed inventory levels.We estimate the demand requirements based on market conditions, forecasts over the demand by its customers, sales contracts and orders in hand. Recognition of revenue Revenue is recognized when the significant risks and rewards of ownership have been transferred to the buyer at the time when the products are delivered to its customers, the sales price is fixed or determinable and collection is reasonably assured. The majority of company’s revenue results from the contracts with hospitals which are government-owned and large distributors, No sales return is allowed except in rare case where those drugs are damaged during delivery process. No allowances was granted to the customers should their goods are not being sold before the date of expiration. Off Balance Sheet Arrangements We have no off balance sheet arrangements. 82 Table of Contents CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE On December 30, 2009, the board of directors of China BCT Pharmacy Group, Inc.(f/k/a Baicaotang Medicine Limited) terminated Bernstein & Pinchuk LLP, an Independent Member of BDO SEIDMAN Alliance (“Bernstein”) as the independent registered accounting firm, and engaged PKF, Certified Public Accountants, Hong Kong, China, a member firm of PKF International Limited network of legally independent firms (“PKF”), to serve as the Company’s independent auditors. Pursuant to Item 304(a) of Regulation S-K under the Securities Act of 1933, as amended, and under the Securities Exchange Act of 1934, as amended: (a) (i) Bernstein was terminated as our independent registered public accounting firm effective on December 30, 2009. (ii) For the two most recent fiscal years ended March 31, 2009 and 2008, Bernstein’s report on the financial statements did not contain any adverse opinions or disclaimers of opinion, and were not qualified or modified as to uncertainty, audit scope, or accounting principles, other than for a going concern. (iii) The termination of Bernstein and engagement of PKF were approved by our board of directors. (iv) We and Bernstein did not have any disagreements with regard to any matter of accounting principles or practices, financial statement disclosure, or auditing scope or procedure for the audited financials for the fiscal years ended March 31, 2009 and 2008, and subsequent interim periods ended June 30 and September 30, 2009 and through the date of dismissal, which disagreements, if not resolved to the satisfaction of Bernstein, would have caused it to make reference to the subject matter of the disagreements in connection with its reports. (v) During our fiscal years ended March 31, 2009 and 2008, and subsequent interim periods ended June 30 and September 30, 2009 and through the date of dismissal, we did not experience any reportable events. (b) (i) On December 30, 2009, we engaged PKF to serve as its independent registered public accounting firm. (ii) Prior to engaging PKF, we had not consulted PKF regarding the application of accounting principles to a specified transaction, completed or proposed, the type of audit opinion that might be rendered on its financial statements or a reportable event, nor did we consult with PKF regarding any disagreements with its prior auditor on any matter of accounting principles or practices, financial statement disclosure, or auditing scope or procedure, which disagreements, if not resolved to the satisfaction of the prior auditor, would have caused it to make a reference to the subject matter of the disagreements in connection with its reports. (iii) We did not have any disagreements with PKF and therefore did not discuss any past disagreements with PKF. (c) Bernstein furnished us with a letter addressed to the SEC stating that it agrees with the statements made by us regarding Bernstein. 83 Table of Contents DIRECTORS, EXECUTIVE OFFICERS, PROMOTERS AND CONTROL PERSONS The following table sets forth the name and age of officers and director as of December 31, 2009. Our executive officers are elected annually by our board of directors. Our executive officers hold their offices until they resign, are removed by the Board, or his successor is elected and qualified. Directors and Executive Officers Name Age Position Hui Tian Tang 49 Chairman & Chief Executive Officer Xiao Yan Zhang 37 Director & Chief Financial Officer Mr. Hui Tian Tang Mr. Tang was appointed as our CEO on December 30, 2009 and as our Chairman on January 14, 2010.Mr. Tang is a registered pharmacist and has been the president of Liuzhou BCT since 2001.In 1993, he was hired as the general manager by Liuzhou BCT (f/k/a Guangxi Liuzhou Wholesaler) and was promoted to president of the company in 2001. Mr. Tang has over 25 years experience in the traditional Chinese medicine industry. As the president of Liuzhou BCT, Mr. Tang has been responsible for the formulation of strategies, decision-making on investment projects and development directions on the operations and overall business management, and led us successfully through the privatization process in 2001. Prior to his employment with Liuzhou BCT in 1993, Mr. Tang was employed by Guangxi Jinchengjiang Medicine Wholesaler Group from 1983 to 1993 where he was deputy general manager.In July 1983 Mr. Tang received a Bachelor of Chinese Pharmacy from Guangxi Chinese Medicine University. Ms. Xiao Yan Zhang Ms. Zhang joined Liuzhou BCT in May 2008 as our Corporate Strategy VP and was appointed as our CFO on December 30, 2009 and as a director on January 14, 2010.Prior to joining Liuzhou BCT, from 2006 to 2008 she was a corporate finance advisor to First Asia Finance Group, in Hong Kong.Ms. Zhang is an Associate Member of CPA Australia.She received a Masters degree in accounting from Curtin University of Technology, Australia in 2007, an MBA in International Business from CMSD Switzerland in 2001 and a BA (Honors) in Marketing from Portsmouth University, UK in 2004. Board Operations One person holds the positions of our principal executive officer and chairman of the board.The board of directors has no independent directors.Given the limited number of directors and the recent restructuring of the company at the end of 2009, we believe that the board of directors currently has an appropriate structure.We intend to develop policies relating to overseeing the management of our risks as we expand our board of directors to include independent directors. Family Relationship There are no family relationships between any of our directors or executive officers and any other directors or executive officers. 84 Table of Contents Corporate Governance Director Independence We do not currently have any independent directors serving on our board of directors. Board Committees Currently we do not have any board of committees. Our board of directors currently performs the functions that would be delegated to the audit committee. Code of Ethics We have adopted a set of code of ethics that applies to our officers, employees and directors, including our Chief Executive Officer and senior executives.A copy of the Code of Ethics is included as Exhibit 14.1 to our Current Report on Form 8-K, filed with the SEC on December 31, 2009. A printed copy of the Code of Ethics may also be obtained free of charge by writing to us at our headquarters located at No. 102, Chengzhan Road, Liuzhou City, Guangxi Province, PRC 545007, Attention: Company Secretary. Involvement in Certain Legal Proceedings There have been no events under any bankruptcy act, no criminal proceedings and no judgments, injunctions, orders or decrees material to the evaluation of the ability and integrity of any director, executive officer, promoter or control person of our Company during the past ten years. Director Compensation None of the directors has received compensation for their respective services rendered to the Company for the year ended December 31, 2009 Conflicts of Interest Our board of directors consists of only two members, both of whom work together and are responsible for approving interested transactions in compliance with our policies and procedures.Ms. Zhang, one of our directors and our chief financial officer, also controls approximately 58.9% of our outstanding shares of common stock that are entitled to vote on all corporate actions. These stockholders, acting together, could have a substantial impact on matters requiring the vote of the shareholders, including the election of our directors and most of our corporate actions. This control could delay, defer or prevent others from initiating a potential merger, takeover or other change in our control, even if these actions would benefit our shareholders and us. This control could adversely affect the voting and other rights of our other shareholders and could depress the market price of our common stock. Certain potential conflicts of interest are inherent in the relationships between our officers and directors, and us. From time to time, one or more of our affiliates may form or hold an ownership interest in and/or manage other businesses both related and unrelated to the type of business that we own and operate. These persons expect to continue to form, hold an ownership interest in and/or manage other businesses which may compete with ours with respect to operations, including financing and marketing, management time and services and potential customers. These activities may give rise to conflicts between or among the interests of us and other businesses with which our affiliates are associated. Our affiliates are in no way prohibited from undertaking such activities, and neither we nor our shareholders will have any right to require participation in such other activities. Further, because we intend to transact business with some of our officers, directors and affiliates, as well as with firms in which some of our officers, directors or affiliates have a material interest, potential conflicts may arise between the respective interests of us and these related persons or entities. We believe that such transactions will be effected on terms at least as favorable to us as those available from unrelated third parties. 85 Table of Contents With respect to transactions involving real or apparent conflicts of interest, we have adopted policies and procedures which require that: (i) the fact of the relationship or interest giving rise to the potential conflict be disclosed or known to the directors who authorize or approve the transaction prior to such authorization or approval, (ii) the transaction be approved by a majority of our disinterested outside directors, and (iii) the transaction be fair and reasonable to us at the time it is authorized or approved by our directors. EXECUTIVE COMPENSATION Compensation Discussion and Analysis We strive to provide our named executive officers with a competitive base salary that is in line with their roles and responsibilities when compared to peer companies of comparable size in the same or similar locality. It is not uncommon for companies with operations primarily in China operations to have base salaries and bonuses as the sole and only form of compensation. The base salary level is established and reviewed by our Chairman, Mr. Tang, based on the level of responsibilities, the experience and tenure of the individual and the current and potential contributions of the individual. The base salary is compared to similar positions within comparable peer companies and with consideration of the executive’s relative experience in his or her position. Based on an evaluation of available information with respect to the base salaries of executives of our competitors, the base salary and bonus paid to our named executive officers is in line with our competitors. Base salaries are reviewed periodically and at the time of promotion or other changes in responsibilities. We plan to implement a more comprehensive compensation program appropriate for executives of a public company, which takes into account other elements of compensation, including without limitation, short and long term compensation, cash and non-cash, and other equity-based compensation such as stock options. We expect that such compensation programs shall be comparative to our peers in the industry and aimed to retain and attract talented individuals. Summary Compensation Table— Fiscal Years Ended December 31, 2009 and 2008 The following table sets forth information concerning all cash and non-cash compensation awarded to, earned by or paid to the named person for services rendered in all capacities during the noted periods. 86 Table of Contents Name and Principal Position (1) Year Ended December 31 Salary Bonus Stock Awards ($) Option Awards ($) Non-Equity Incentive Plan Compensation Earnings ($) Non- Qualified Deferred Compensation Earnings ($) All Other Compensation ($) Total ($) Lisa Lopomo 0 0 0 0 0 0 0 0 former CEO and 0 0 0 0 0 0 0 0 Director (1) Hui Tian Tang 0 0 0 0 0 0 Chairman & CEO(2) 0 0 0 0 0 0 Xiaoyan Zhang 0 0 0 0 0 0 0 CFO and Director(2) (1)On December 30, 2009, Ms. Lisa Lopomo tendered her letter of resignation to resign as CEO, effective December 30, 2009 and to resignfrom our board of directors, effective on January 14, 2010. (2)On December 30, 2009, Hui Tian Tang and Xiaoyan Zhang were elected as to the board of directors of the Company, effective January 14, 2010 which is 10 days following the filing of an information statement required by Rule 14f-1 promulgated under the Exchange Act. In addition, effective on December 30, 2009, Hui Tian Tang and Xiaoyan Zhang were also elected to serve as the CEO and CFO of the Company respectively. (3)Represents amounts paid to Mr. Tang by Liuzhou BCT. Employment Agreements On January 1, 2008, Liuzhou BCT entered into an employment agreement with Mr. Hui Tian Tang pursuant to which Mr. Tang was hired as president of Liuzhou BCT and received a salary of $27,027 per year in 2008 and 2009.On May 18, 2010 we and Liuzhou BCT entered into a new employment agreement withMr. Tang to employ him as our CEO for a term from January 1, 2010 to January 1, 2012, pursuant to which we have agreed to pay him RMB 79,600 ($11,600) per month and a bonus based upon our 2010 financial performance.The agreement provides that if we achieve an after-tax net income of at least $26 million for the 2010 fiscal year, Mr. Tang options which may be exercised for 590,000 shares of our common stock will vest and become exercisable.The option shall be granted as soon as we adopt an incentive stock option plan, with an exercise price of the fair market value of our stock on the grant date and will vest upon confirmation based on our audited 2010 financial statements that the income target has been met Beginning on January 1, 2010, we had an oral agreement with Xiaoyan Zhang to employ her as our CFO, pursuant to which we have agreed to pay her HKD70,000 ($9,091) per month and a discretionary bonus based upon our 2010 financial performance.On May 18, 2010, we and Forever Well entered into a new employment agreement withMr. Tang to employ her as our CFO for a term from January 1, 2010 to January 1, 2012, pursuant to which we have agreed to pay her HKD70,000 ($9,091) per month and a bonus based upon our 2010 financial performance.The agreement provides that if we achieve an after-tax net income of at least $26 million for the 2010 fiscal year, Ms. Zhang shall receive vested options which may be exercised for 390,000 shares of our common stock.The option shall be granted as soon as we adopt an incentive stock option plan, with an exercise price of the fair market value of our stock on the grant date and will vest upon confirmation based on our audited 2010 financial statements that the income target has been met 87 Table of Contents Outstanding Equity Awards at Fiscal Year End None of our executive officers received any equity awards, including, options, restricted stock or other equity incentives during the fiscal year ended December 31, 2009. Compensation of Directors During the 2008 and 2009 fiscal years, no member of our board of directors received any compensation solely for service as a director. Our directors will not receive a fee for attending each board of directors meeting or meeting of a committee of the board of directors. All directors will be reimbursed for their reasonable out-of-pocket expenses incurred in connection with attending board of director and committee meetings. Compensation Committee Interlocks and Insider Participation During the last fiscal year we did not have a standing Compensation Committee. Our board of directors was responsible for the functions that would otherwise be handled by the compensation committee.Other than Mr. Tang, our chairman and chief executive officer, Ms. Zhang, our director and chief financial officer, and Ms. Lopomo, our former director and chief executive officer, no other officers or employees participated in deliberations of our board of directors concerning executive officer compensation. Indemnification of Directors and Executive Officers and Limitation of Liability Delaware General Corporation Law does not limit the extent to which a company’s articles of association may provide for indemnification of officers and directors, except to the extent any such provision may be held by the courts of the State of Delaware to be contrary to public policy, such as to provide indemnification against civil fraud or the consequences of committing a crime.Our articles of association provide for indemnification of our officers and directors for any liability incurred in their capacities as such, except through their own willful negligence or default. In so far as indemnification for liabilities arising under the Securities Act may be permitted to directors, officers or persons controlling us pursuant to the foregoing provisions, we have been informed that in the opinion of the Securities and Exchange Commission such indemnification is against public policy as expressed in the Securities Act and is theretofore unenforceable. 88 Table of Contents SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT The following table sets forth certain information regarding beneficial ownership of our common stock effective May 21, 2010 by (i) each person (or group of affiliated persons) who is known by us to own more than five percent of the outstanding shares of our common stock, (ii) each director, and named executive officer, and (iii) all of our directors and executive officers as a group. As of May 21, 2010, we had 38,119,340 shares of common stock issued and outstanding. Beneficial ownership is determined in accordance with SEC rules and generally includes voting or investment power with respect to securities. Unless otherwise noted, the principal address of each of the stockholders, directors and officers listed below is c/o Guangxi Liuzhou Baicaotang Medicine Limited, No. 102 Chengzhan Road, Liuzhou City, Guangxi Province, PRC. All share ownership figures include shares of our common stock and securities convertible or exchangeable into shares of our common stock within sixty (60) days of May 21, 2010, which are deemed outstanding and beneficially owned by such person for purposes of computing his or her percentage ownership, but not for purposes of computing the percentage ownership of any other person. Names and Addresses of Beneficial Owners Amount and Nature of Beneficial Ownership(1) Percent of Class(2) Xiao Yan Zhang (3) % All directors and executive officers as a group (2 persons) % (1)Beneficial ownership is determined in accordance with the rules of the SEC and generally includes voting or investment power with respect to securities. Shares of common stock subject to securities anticipated to be exercisable or convertible at or within 60 days of the date hereof, are deemed outstanding for computing the percentage of the person holding such option or warrant but are not deemed outstanding for computing the percentage of any other person. The indication herein that shares are anticipated to be beneficially owned is not an admission on the part of the listed stockholder that he, she or it is or will be a direct or indirect beneficial owner of those shares. (2)Based upon 38,119,340 shares of common stock issued and outstanding. (3)Xiao Yan Zhang is a citizen of Hong Kong and our Chief Financial Officer, Secretary and director. Pursuant to an Earn-in Agreement dated December 30, 2009 by and among Ms. Zhang and certain former shareholders of Liuzhou BCT (the “Former Shareholders”), such Former Shareholders have a call right to purchase up to 22,480,000 shares of our common stockfrom Ms. Zhang for a nominal amount per share provided that the Company meets certain performance targets for fiscal 2010 and 2011.For the 2010 and 2011 fiscal years the performance targets for the Company are $26 million and $28 million after tax audited net income, respectively.If the 2010 performance target is met, the Former Shareholders have the right to acquire 50% of shares held by Ms. Zhang over which they have a call right.If the 2011 performance target is met the Former Shareholders have the right to acquire the other 50% of the shares held by Ms. Zhang over which they have a call right.The number of shares which can be acquired by the Former Shareholders under the Earn-In Agreement is in proportion to their former relative ownership interest in Liuzhou BCT.Our Chairman and CEO, Hui Tian Tang, is one of the Former Shareholders and has the right to acquire up to 2,241,193 shares of our common stock under the Earn-In Agreement if both performance targets are met. Pursuant to the Earn-in-Agreement, there are no restrictions on Ms. Zhang’s ability to vote these shares. However, the shares may not be otherwise transferred by Ms. Zhang except pursuant to the Earn-in-Agreement. 89 Table of Contents CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS China BCT Pharmacy Group, Inc. For a description of the related party agreements we entered into as part of our December 2009 reorganization, please see the section entitled “Our Corporate History”.Effective December 23, 2009, the Company entered into lock-up agreements with the original shareholders of Ingenious, consisting of Xiao YanZhang, Lei Ying, Chunqi Cao, Bixun Su, Hui Tian Tang, Yik Kwok Wah, and Yik Li Yee, pursuant to which these shareholders will be refrained from selling any of our securities from the date of the Subscription Agreement for twelve (12) months after the earlier of: (i) the effective date of the Registration Statement of which this prospectus is a part; or (ii) the date that the shares of common stock may be sold under Rule 144, without limitation. Liuzhou BCT On March 31, 2009, Liuzhou BCT entered into a Shares Pledge Agreement with Property Management.The directors of Liuzhou BCT, Hui Tian Tang, Jing Hua Li, You Ru Jing, Chun Lin Liu, Wen De Wei and Bang Fu Wanhave anaggregate 67.2% interest in the registered share capital of Property Management.Pursuant to the Share Pledge Agreement, Property Management pledged 100% of its equity interest in BCT Retail to Liuzhou BCT to guarantee a loan with no interest of approximately $196,618 (RMB 1,377,000) from Liuzhou BCT. On January 15, 2009, Liuzhou BCT entered into a loan agreement with Agricultural Bank of China Liuzhou Branch in the amount of approximately $660,150 (RMB 4,500,000), pursuant to which both the Baicaotang Property Development Limited and Wuxuan Baicaotang Medicine Limited pledge part of their land and property to the bank as security interest for the loan. On February 8, 2007, Mr. Hui Tian Tang entered into a loan agreement with Industrial and Commercial Bank of China Guangxi Branch in the amount of approximately $234,720 (RMB1,600,000), pursuant to which Liuzhou BCT, pledge part of its assets to the bank as security interest for the loan. Mr. Hui Tang then lent the full amount of the adbove loan to the Liuzhou BCT for working capital. On December 31, 2008, a mutual agreement was signed among Mr. Tang, Industrial and Commercial Bank of China Guangxi Branch and Liuzhou BCT, pursuant to which Liuzhou BCT assume the obligation to repay the principal amount and accrued interest from January 1, 2009 onwards. On February 12, 2007, Jiang You Ru, a director of Liuzhoug BCT, entered into a loan agreement with Industrial and Commercial Bank of China Guangxi Branch in the amount of approximately $264,060 (RMB1,800,000), pursuant to which Liuzhou BCT pledged part of its assets to the bank as security interest for the loan. Mr. Ru then lent the full amount of the above loan to the Liuzhou BCT for working capital. On December 31, 2008, a mutual agreement was signed among Mr. Ru, Industrial and Commercial Bank of China Guangxi Branch and Liuzhou BCT, pursuant to which Liuzhou BCT assumed the obligation to repay the principal amount and accrued interest from January 1, 2009 onwards. In addition, we also entered into the following transactions with related parties, pursuant to a standard form of purchase agreement filed as an exhibit to the registration statement of which this prospectus is a part, as follows: Year ended December 31, Sales of goods to related parties Liucheng Medicine Limited (1) $ Guangxi Tianhu Medicine Limited (2) a $ Guangxi Liuzhou Baicaotang Medicine Limited, Guigang Branch (3) $ Wuxuan Baicaotang Medicine Limited (4) $ 90 Table of Contents (1)The directors of Liuzhou BCT, Hui Tian Tang,Jing Hua Li, You Ru Jiang, Chun Lin Liu, Wen De Wei and Bang Fu Wan have an aggregate 34.3% interest in the registered share capital of Liucheng Medicine Limited. (2) The directors of Liuzhou BCT, Huii Tian Tang, Jing Hua Li, You Ru Jiang, Chun Lin Liu, Wen De Wei and Bang Fu Wan Wan have an aggregate 46.3% interest in the registered share capital of Guangxi Tianhu Medicine Limited. (3) The directors of Liuzhou BCT, Hui Tian Tang, Jing Hua Li, You Ru Jing, Chun Lin Liu, Wen De Wei and Bang Fu Wan Wan have an aggregate 67.2% interest in the registered share capital of Guanxi Baicaotang Medicine Limited Guigang Branch. (4) The directors of Liuzhou BCT, Hui Tian Tang, Jing Hua Li, You Ru Jing, Chun Lin Liu, Wen De Wei and Bang Fu Wan Wan have an aggregate 35.3% interest in the registered share capital of Wuxuan Baicaotang Medicine Limited. The amount due from related companies as atDecember, 31 2009 was as follows: Names of related parties Amount Remark Guangxi Tianhu Medicine Limited $ (1 ) Wuxuan Baicaotang Medicine Limited (1 ) Guangxi Liuzhou Baicaotang Medicine Limited, Guigang Branch (1 ) Property Management (2 ) Baicaotang Property Development Limited (3 ) Total $ See Notes 2, 3 and 4 in the table immediately above. The directors of Liuzhou BCT, Hui Tian Tang, Jing Hua Li, You Ru Jing, Chun Lin Liu, Wen De Wei and Bang Fu Wanhave anaggregate 67.2% interest in the registered share capital of Baicaotang Property management. The directors of Liuzhou BCT within the Group named as Hui Tian Tang, Jing Hua Li, You Ru Jing, Chun Lin Liu, Wen De Wei and Bang Fu Wan has interest over the related company by holding 67.2% of its paid up capital collectively Amounts due from related parties represent funds transferred to related companies on the basis of a payment order.Such amounts are non-interest bearing and have no due date as is often the custom in China. Hefeng Pharmaceutical From 2006 to 2009, Mr. Li Jing Hua, the General Manager of Liuzhou BCT, entered into a series of loan agreement with Hefeng Pharmaceutical, pursuant to which Hefeng Pharmaceutical borrowed an aggregate of approximately$1,215,285 at monthly interests ranging from 5.8% to 6.8%. All of the loan agreements have similar terms and provisions. Liuzhou Retail On June 18, 2009, Liuzhou Retail entered into a loan agreement with Rurol Credence Cooperation of Guangxi in the amount of approximately $1,613,700 (RMB 11,000,000), pursuant to which Baicaotang Property Development Limited pledge part of its premise to the bank as security interest for the loan 91 Table of Contents MATERIAL UNITED STATES FEDERAL INCOME TAX CONSIDERATIONS General The following is a summary of the material U.S. federal income tax consequences to an investor of the acquisition, ownership and disposition of our common stock purchased by the investor pursuant to this offering. As used in this discussion, references to “we”, “our” and “us” refer only to China BCT Pharmacy Group, Inc. The discussion below of the U.S. federal income tax consequences to “U.S. Holders” will apply to a beneficial owner of our common stock that is for U.S. federal income tax purposes: · an individual citizen or resident of the United States; · a corporation (or other entity treated as a corporation) that is created or organized (or treated as created or organized) in or under the laws of the United States, any state thereof or the District of Columbia; · an estate whose income is includible in gross income for U.S. federal income tax purposes regardless of its source; or · a trust if (i) a U.S. court can exercise primary supervision over the trust’s administration and one or more U.S. persons are authorized to control all substantial decisions of the trust, or (ii) it has a valid election in effect under applicable U.S. Treasury regulations to be treated as a U.S. person. If a beneficial owner of our common stock is not described as a U.S. Holder and is not an entity treated as a partnership or other pass-through entity for U.S. federal income tax purposes, such owner will be considered a “Non-U.S. Holder.” The material U.S. federal income tax consequences applicable to Non-U.S. Holders is described below under the heading “Non-U.S. Holders.” This summary is based on the Internal Revenue Code of 1986, as amended, or the “Code,” its legislative history, Treasury regulations promulgated thereunder, published rulings and court decisions, all as currently in effect. These authorities are subject to change or differing interpretations, possibly on a retroactive basis. This discussion does not address all aspects of U.S. federal income taxation that may be relevant to any particular holder based on such holder’s individual circumstances. In particular, this discussion considers only holders that own our common stock as capital assets within the meaning of Section 1221 of the Code, and does not address the potential application of the Medicare contribution tax on certain unearned income or the alternative minimum tax. In addition, this discussion does not address the U.S. federal income tax consequences to holders that are subject to special rules, including: · financial institutions or financial services entities; · broker-dealers; · taxpayers who are subject to the mark-to-market accounting rules under Section 475 of the Code; · tax-exempt entities; · governments or agencies or instrumentalities thereof; · insurance companies; 92 Table of Contents · regulated investment companies; · real estate investment trusts; · certain expatriates or former long-term residents of the United States; · persons that actually or constructively own 5 percent or more of our voting stock; · persons that acquired our common stock pursuant to an exercise of employee stock options, in connection with employee stock incentive plans or otherwise as compensation; · persons that hold our common stock as part of a straddle, constructive sale, hedging, conversion or other integrated transaction; or · persons whose functional currency is not the U.S. dollar. · regulated investment companies; · real estate investment trusts; · certain expatriates or former long-term residents of the United States; · persons that actually or constructively own 5 percent or more of our voting stock; · persons that acquired our common stock pursuant to an exercise of employee stock options, in connection with employee stock incentive plans or otherwise as compensation; · persons that hold our common stock as part of a straddle, constructive sale, hedging, conversion or other integrated transaction; or · persons whose functional currency is not the U.S. dollar. This discussion does not address any aspect of U.S. federal non-income tax laws, such as gift or estate tax laws, state, local or non-U.S. tax laws or, except as discussed herein, any tax reporting obligations of a holder of our common stock. This discussion assumes that any distributions made (or deemed made) by us on our common stock and any consideration received (or deemed received) by a holder in consideration for the sale or other disposition of our common stock will be in U.S. dollars. Additionally, the discussion does not consider the tax treatment of partnerships or other pass-through entities or persons who hold our common stock through such entities. If a partnership (or other entity classified as a partnership for U.S. federal income tax purposes) is the beneficial owner of our common stock, the U.S. federal income tax treatment of a partner in the partnership will generally depend on the status of the partner and the activities of the partnership. We have not sought, and will not seek, a ruling from the Internal Revenue Service (“IRS”) or an opinion of counsel as to any U.S. federal income tax consequence described herein. The IRS may disagree with the description herein, and its determination may be upheld by a court. Moreover, there can be no assurance that future legislation, regulations, administrative rulings or court decisions will not adversely affect the accuracy of the statements in this discussion. THIS DISCUSSION IS ONLY A SUMMARY OF CERTAIN MATERIAL U.S. FEDERAL INCOME TAX CONSEQUENCES OF THE ACQUISITION, OWNERSHIP AND DISPOSITION OF OUR COMMON STOCK. IT IS NOT TAX ADVICE. EACH PROSPECTIVE INVESTOR IN OUR COMMON STOCK IS URGED TO CONSULT ITS OWN TAX ADVISOR WITH RESPECT TO THE PARTICULAR TAX CONSEQUENCES TO SUCH INVESTOR OF THE ACQUISITION, OWNERSHIP AND DISPOSITION OF OUR COMMON STOCK, INCLUDING THE APPLICABILITY AND EFFECT OF ANY STATE, LOCAL, AND NON-U.S. TAX LAWS, AS WELL AS U.S. FEDERAL TAX LAWS, AND ANY APPLICABLE TAX TREATIES. U.S. Holders Taxation of Distributions A U.S. Holder generally will be required to include in gross income as ordinary income the amount of any cash dividend paid on the shares of our common stock. A cash distribution on such shares generally will be treated as a dividend for U.S. federal income tax purposes to the extent the distribution is paid out of our current or accumulated earnings and profits (as determined under U.S. federal income tax principles). Such cash distributions in excess of such earnings and profits generally will constitute a return of capital that will be applied against and reduce (but not below zero) the U.S. Holder’s adjusted tax basis in our common stock. Any remaining excess generally will be treated as gain from the sale or other disposition of the common stock and will be treated as described under “—Taxation on the Disposition of Common Stock” below. 93 Table of Contents Any dividends we pay to a U.S. Holder that is treated as a taxable corporation for U.S. federal income tax purposes generally will qualify for the dividends received deduction if the applicable holding period and other requirements are satisfied. With certain exceptions, if the applicable holding period and other requirements are satisfied, dividends we pay to a non-corporate U.S. Holder generally will constitute “qualified dividends” that will be subject to tax at the maximum regular tax rate accorded to long-term capital gains for tax years beginning on or before December 31, 2010, after which the regular U.S. federal income tax rate applicable to dividends is scheduled to return to the regular tax rate generally applicable to ordinary income. If a PRC tax applies to any dividends paid to a U.S. Holder on our common stock, such tax should be treated as a foreign tax eligible for a deduction from such holder’s U.S. federal taxable income or a foreign tax credit against such holder’s U.S. federal income tax liability (subject to applicable conditions and limitations). In addition, such U.S. Holder should be entitled to certain benefits under the U.S.-PRC Tax Treaty, if such holder is considered a resident of the United States for purposes of the U.S.-PRC Tax Treaty. U.S. Holders should consult their own tax advisors regarding the deduction or credit for any such PRC tax and their eligibility for the benefits of the U.S.-PRC Tax Treaty. Taxation on the Disposition of Common Stock Upon a sale or other taxable disposition of our common stock, a U.S. Holder generally will recognize capital gain or loss in an amount equal to the difference between the amount realized and the U.S. Holder’s adjusted tax basis in the common stock. The regular U.S. federal income tax rate on capital gains recognized by U.S. Holders generally is the same as the regular U.S. federal income tax rate on ordinary income, except that long-term capital gains recognized by non-corporate U.S. Holders are generally subject to U.S. federal income tax at a maximum regular rate of 15 percent for taxable years beginning before January 1, 2011 (and 20 percent thereafter). Capital gain or loss will constitute long-term capital gain or loss if the U.S. Holder’s holding period for the common stock exceeds one year. The deductibility of capital losses is subject to various limitations. If a PRC tax applies to any gain from the disposition of our common stock by a U.S. Holder, such tax should be treated as a foreign tax eligible for a deduction from such holder’s U.S. federal taxable income or a foreign tax credit against such holder’s U.S. federal income tax liability (subject to applicable conditions and limitations). In addition, such U.S. Holder should be entitled to certain benefits under the U.S.-PRC Tax Treaty, if such holder is considered a resident of the United States for purposes of the U.S.-PRC Tax Treaty. U.S. Holders should consult their own tax advisors regarding the deduction or credit for any such PRC tax and their eligibility for the benefits of the U.S.-PRC Tax Treaty. Non-U.S. Holders Taxation of Distributions Any cash distribution we make to a Non-U.S. Holder of shares of our common stock, to the extent paid out of our current or accumulated earnings and profits (as determined under U.S. federal income tax principles), generally will constitute a dividend for U.S. federal income tax purposes. Unless we are treated as an “80/20 company” for U.S. federal income tax purposes, as described below, any such dividend paid to a Non-U.S. Holder with respect to shares of our common stock that is not effectively connected with the Non-U.S. Holder’s conduct of a trade or business within the United States, as described below, generally will be subject to U.S. federal withholding tax at a rate of 30 percent of the gross amount of the dividend, unless such Non-U.S. Holder is eligible for a reduced rate of withholding tax under an applicable income tax treaty and provides proper certification of its eligibility for such reduced rate (usually on an IRS Form W-8BEN). In satisfying the foregoing withholding obligation with respect to a cash distribution, we may withhold up to 30 percent of either (i) the gross amount of the entire distribution, even if the amount of the distribution is greater than the amount constituting a dividend, as described above, or (ii) the amount of the distribution we project will be a dividend, based upon a reasonable estimate of both our current and our accumulated earnings and profits for the taxable year in which the distribution is made. If U.S. federal income tax is withheld on the amount of a distribution in excess of the amount constituting a dividend, the Non-U.S. Holder may obtain a refund of all or a portion of the excess amount withheld by timely filing a claim for refund with the IRS. Any such distribution not constituting a dividend generally will be treated, for U.S. federal income tax purposes, first as reducing the Non-U.S. Holder’s adjusted tax basis in its shares of our common stock (but not below zero) and, to the extent such distribution exceeds the Non-U.S. Holder’s adjusted tax basis, as gain from the sale or other disposition of the common stock, which will be treated as described under “—Taxation on the Disposition of Common Stock” below. 94 Table of Contents There is a possibility that we may qualify as an “80/20 company” for U.S. federal income tax purposes. In general, a U.S. corporation is an 80/20 company if at least 80 percent of its gross income earned directly or from subsidiaries during an applicable testing period is “active foreign business income.” The 80 percent test is applied on a periodic basis. If we qualify as an 80/20 company, a percentage of any dividend paid by us generally will not be subject to U.S. federal withholding tax. A Non-U.S. Holder should consult with its own tax advisors regarding the amount of any such dividend subject to withholding tax in this circumstance. Cash dividends we pay to a Non-U.S. Holder that are effectively connected with such Non-U.S. Holder’s conduct of a trade or business within the United States (and, if certain income tax treaties apply, are attributable to a U.S. permanent establishment or fixed base maintained by the Non-U.S. Holder) generally will not be subject to U.S. withholding tax, provided such Non-U.S. Holder complies with certain certification and disclosure requirements (usually by providing an IRS Form W-8ECI). Instead, such dividends generally will be subject to U.S. federal income tax, net of certain deductions, at the same graduated individual or corporate tax rates applicable to U.S. persons. If the Non-U.S. Holder is a corporation, such dividends that are effectively connected income may also be subject to a “branch profits tax” at a rate of 30 percent (or such lower rate as may be specified by an applicable income tax treaty). Taxation on the Disposition of Common Stock A Non-U.S. Holder generally will not be subject to U.S. federal income tax in respect of gain recognized on a sale, exchange or other disposition of our common stock, unless: · the gain is effectively connected with the conduct of a trade or business by the Non-U.S. Holder within the United States (and, under certain income tax treaties, is attributable to a U.S. permanent establishment or fixed base maintained by the Non-U.S. Holder); · the Non-U.S. Holder is an individual who is present in the United States for 183 days or more in the taxable year of disposition and certain other conditions are met; or · we are or have been a “United States real property holding corporation” (“USRPHC”) for U.S. federal income tax purposes at any time during the shorter of the five year period ending on the date of disposition or the Non-U.S. Holder’s holding period for the common stock disposed of, and, generally, in the case where our common stock is regularly traded on an established securities market, the Non-U.S. Holder has owned, directly or indirectly, more than 5 percent of our common stock at any time during the shorter of the five year period ending on the date of disposition or the Non-U.S. Holder’s holding period for the common stock disposed of. There can be no assurance that our common stock will be treated as regularly traded on an established securities market for this purpose. Unless an applicable tax treaty provides otherwise, gain described in the first and third bullet points above generally will be subject to U.S. federal income tax, net of certain deductions, at the same tax rates applicable to U.S. persons. Any gains described in the first bullet point above of a Non-U.S. Holder that is a foreign corporation may also be subject to an additional “branch profits tax” at a 30 percent rate (or a lower applicable tax treaty rate). Any U.S. source capital gain of a Non-U.S. Holder described in the second bullet point above (which may be offset by U.S. source capital losses during the taxable year of the disposition) generally will be subject to a flat 30 percent U.S. federal income tax rate (or a lower applicable tax treaty rate). In connection with the third bullet point above, we generally will be classified as a USRPHC if (looking through certain subsidiaries) the fair market value of our “United States real property interests” equals or exceeds 50 percent of the sum of the fair market value of our worldwide real property interests plus our other assets used or held for use in a trade or business, as determined for U.S. federal income tax purposes. We have not made a determination of whether we currently are, or expect to be for the foreseeable future, a USRPHC. Non-U.S. Holders, particularly those Non-U.S Holders that could be treated as actually or constructively holding more than 5 percent of our common stock, should consult their own tax advisors regarding the U.S. federal income tax consequences of owning and disposing of our common stock. 95 Table of Contents Information Reporting and Backup Withholding We generally must report annually to the IRS and to each holder the amount of dividends and certain other distributions we pay to such holder on our common stock and the amount of tax, if any, withheld with respect to those distributions. In the case of a Non-U.S. Holder, copies of the information returns reporting those distributions and withholding may also be made available to the tax authorities in the country in which the Non-U.S. Holder is a resident under the provisions of an applicable income tax treaty or agreement. Information reporting is also generally required with respect to proceeds from the sales and other dispositions of our common stock to or through the U.S. office (and in certain cases, the foreign office) of a broker. In addition, backup withholding of U.S. federal income tax, currently at a rate of 28 percent, generally will apply to distributions made on our common stock to, and the proceeds from sales and other dispositions of our common stock by, a non-corporate U.S. Holder who: · fails to provide an accurate taxpayer identification number; · is notified by the IRS that backup withholding is required; or · in certain circumstances, fails to comply with applicable certification requirements. A Non-U.S. Holder generally may eliminate the requirement for information reporting (other than with respect to distributions, as described above) and backup withholding by providing certification of its foreign status, under penalties of perjury, on a duly executed applicable IRS Form W-8 or by otherwise establishing an exemption. Backup withholding is not an additional tax. Rather, the amount of any backup withholding will be allowed as a credit against a U.S. Holder’s or a Non-U.S. Holder’s U.S. federal income tax liability and may entitle such holder to a refund, provided that certain required information is timely furnished to the IRS. Holders are urged to consult their own tax advisors regarding the application of backup withholding and the availability of and procedure for obtaining an exemption from backup withholding in their particular circumstances. 96 Table of Contents MATERIAL PRC INCOME TAX CONSIDERATIONS The following discussion summarizes the material PRC income tax considerations relating to the acquisition, ownership and disposition of our common stock purchased by an investor pursuant to this offering. As used in this discussion, references to “we”, “our” and “us” refer only to China BCT Pharmacy Group, Inc. Resident Enterprise Treatment On March 16, 2007, the Fifth Session of the Tenth National People’s Congress passed the Enterprise Income Tax Law of the PRC (“EIT Law”), which became effective on January 1, 2008. Under the EIT Law, enterprises are classified as “resident enterprises” and “non-resident enterprises.” Pursuant to the EIT Law and its implementing rules, enterprises established outside China whose “de facto management bodies” are located in China are considered “resident enterprises” and subject to the uniform 25 percent enterprise income tax rate on worldwide income. According to the implementing rules of the EIT Law, “de facto management body” refers to a managing body that in practice exercises overall management control over the production and business, personnel, accounting and assets of an enterprise. On April 22, 2009, the State Administration of Taxation issued the Notice on the Issues Regarding Recognition of Enterprises that are Domestically Controlled as PRC Resident Enterprises Based on the De Facto Management Body Criteria, which was retroactively effective as of January 1, 2008. This notice provides that an overseas incorporated enterprise that is controlled domestically will be recognized as a “tax-resident enterprise” if it satisfies all of the following conditions: (i) the senior management responsible for daily production/business operations are primarily located in the PRC, and the location(s) where such senior management execute their responsibilities are primarily in the PRC; (ii) strategic financial and personnel decisions are made or approved by organizations or personnel located in the PRC; (iii) major properties, accounting ledgers, company seals and minutes of board meetings and stockholder meetings, etc., are maintained in the PRC; and (iv) 50 percent or more of the board members with voting rights or senior management habitually reside in the PRC. Given the short history of the EIT Law and lack of applicable legal precedent, it remains unclear how the PRC tax authorities will determine the PRC tax resident status of a company organized under the laws of a foreign (non-PRC) jurisdiction, such as us, Ingenious and/or Forever Well. If the PRC tax authorities determine that we, Ingenious and/or Forever Well are a “resident enterprise” for PRC enterprise income tax purposes, a number of tax consequences could follow. First, we, Ingenious and/or Forever Well could be subject to the enterprise income tax at a rate of 25 percent on our, Ingenious’ and/or Forever Well’s worldwide taxable income, as well as PRC enterprise income tax reporting obligations. Second, the EIT Law provides that dividend income between “qualified resident enterprises” is exempt from income tax. As a result, if we, Ingenious and Forever Well are treated as “qualified resident enterprises,” all dividends paid from Liuzhou BCT to us (through Forever Well and Ingenious) should be exempt from PRC tax. As of the date of this prospectus, there has not been a definitive determination as to the “resident enterprise” or “non-resident enterprise” status of us, Ingenious or Forever Well. However, since it is not anticipated that we, Ingenious and/or Forever Well would receive dividends or generate other income in the near future, we, Ingenious and Forever Well are not expected to have any income that would be subject to the 25 percent enterprise income tax on global income in the near future. We, Ingenious and Forever Well will make any necessary tax payment if we, Ingenious or Forever Well (based on future clarifying guidance issued by the PRC), or the PRC tax authorities, determine that we, Ingenious or Forever Well are a resident enterprise under the EIT Law, and if we, Ingenious or Forever Well were to have income in the future. Dividends From Liuzhou BCT If Forever Well is not treated as a resident enterprise under the EIT Law, then dividends that Forever Well receives from Liuzhou BCT may be subject to PRC withholding tax. The EIT Law and the implementing rules of the EIT Law provide that (A) an income tax rate of 25 percent will normally be applicable to investors that are “non-resident enterprises” (“non-resident investors”) which (i) have an establishment or place of business inside the PRC, and (ii) have income in connection with their establishment or place of business that is sourced from the PRC or is earned outside the PRC but has an actual connection with their establishment or place of business inside the PRC, and (B) a PRC withholding tax at a rate of 10 percent will normally be applicable to dividends payable to non-resident investors which (i) do not have an establishment or place of business in the PRC or (ii) have an establishment or place of business in the PRC, but the relevant income is not effectively connected with such establishment or place of business, to the extent such dividends are derived from sources within the PRC. 97 Table of Contents As described above, the PRC tax authorities may determine the resident enterprise status of entities organized under the laws of foreign jurisdictions on a case-by-case basis. We, Ingenious and Forever Well are holding companies and substantially all of our income and that of Ingenious and Forever Well may be derived from dividends. Thus, if we, Ingenious and/or Forever Well are considered a “non-resident enterprise” under the EIT Law and the dividends paid to us, Ingenious and/or Forever Well are considered income sourced within the PRC, such dividends received may be subject to PRC withholding tax as described in the foregoing paragraph. The State Council of the PRC or a tax treaty between China and the jurisdiction in which the non-PRC investor resides may reduce such income or withholding tax, with respect to a non-resident investor. Pursuant to the Arrangement between the Mainland of China and the Hong Kong Special Administrative Region for the Avoidance of Double Taxation and the Prevention of Fiscal Evasion with Respect to Taxes on Income (the “PRC-Hong Kong Tax Treaty”), if the Hong Kong resident enterprise that is not deemed to be a conduit by the PRC tax authorities owns more than 25 percent of the equity interest in a company in China, the 10 percent PRC withholding tax on the dividends the Hong Kong resident enterprise receives from such company in China is reduced to 5 percent. However, such preferential tax rate under the PRC-Hong Kong Tax Treaty does not automatically apply. According to the Circular Guoshuifa No. 2009 124, which was released by the State Administration of Taxation (“SAT”) and became effective on October 1, 2009, approvals from competent local tax authorities are required on a case-by-case basis before a Hong Kong resident company can enjoy the above-mentioned tax treatment relating to dividends under the PRC–Hong Kong Tax Treaty. In addition, the principle that the substance prevails over the form shall be observed by a competent tax authority in evaluating whether and recognizing that the eligible dividend recipient will enjoy the preferential tax rate, in accordance with the Circular GuoShuihan 2009 No.81, released by the SAT on February 20, 2009, and the Circular Guoshuihan 2009 No. 601, released by the SAT on October 27, 2009, respectively. Several circumstances relating to the dividend receiving company in Hong Kong will be harmful to such recognition, in particular: (i) it is obligated to distribute all or most (approximately 60 percent or more) of the dividends received to a resident of a third country or region within a prescribed period (say within 12 months following the receipt of the dividends); (ii) it hardly conducts other business, save in possession of properties or rights yielded from the dividends; (iii) its assets, scale, and staff are disproportional to the dividends; (iv) it can hardly control or dispose of, or hardly assumes liability pertaining to, the properties or rights yielded from the dividends; (v) the dividends received are not taxable in Hong Kong, or the effective tax rate there is low; and (vi) it fails to hold any equity interest of the China company for a period of 12 consecutive months.Accordingly, Forever Well may be determined as falling in the above circumstances and subject to the normal PRC withholding tax rate instead of the preferential withholding tax rate under the PRC-Hong Kong Tax Treaty. We are a U.S. holding company, and we have a subsidiary in the British Virgin Islands (Ingenious), which in turn owns a 100 percent equity interest in a subsidiary in Hong Kong (Forever Well), which in turns owns a 100 percent equity interest in Liuzhou BCT. As a result, if Forever Well were treated as a PRC “non-resident enterprise” under the EIT Law, then dividends that Forever Well receives from Liuzhou BCT (assuming such dividends were considered sourced within the PRC) (i) may be subject to a 5 percent PRC withholding tax, if the PRC-Hong Kong Tax Treaty were applicable, or (ii) if such treaty does not apply (i.e., because the PRC tax authorities may deem Forever Well to be a conduit under the above rules that is not entitled to treaty benefits), may be subject to a 10 percent PRC withholding tax.Similarly, if Ingenious were treated as a PRC “non-resident enterprise” under the EIT Law, and Forever Well were treated as a PRC “resident enterprise” under the EIT Law, then dividends that Ingenious receives from Forever Well (assuming such dividends were considered sourced within the PRC) may be subject to a 10 percent PRC withholding tax. A similar situation would arise if we were treated as a PRC “non-resident enterprise” under the EIT Law, and Ingenious were treated as a PRC “resident enterprise” under the EIT Law.Any such taxes on dividends could materially reduce the amount of dividends, if any, we could pay to our shareholders. 98 Table of Contents As of the date of this prospectus, there has not been a definitive determination as to the “resident enterprise” or “non-resident enterprise” status of us, Ingenious or Forever Well. As described above, however, Liuzhou BCT is not expected to pay any dividends in the near future. We, Ingenious and Forever Well will make any necessary tax withholding if, in the future, Liuzhou BCT were to pay any dividends and we, Ingenious or Forever Well (based on future clarifying guidance issued by the PRC), or the PRC tax authorities, determine that we, Ingenious or Forever Well are a non-resident enterprise under the EIT Law. Dividends that Non-PRC Resident Investors Receive From Us; Gain on the Sale or Transfer of Our Common Stock If dividends payable to (or gains recognized by) our non-resident investors are treated as income derived from sources within the PRC, then the dividends that non-resident investors receive from us and any such gain on the sale or transfer of our common stock may be subject to taxes under the PRC tax laws. Under the EIT Law and the implementing rules of the EIT Law, PRC withholding tax at the rate of 10 percent is applicable to dividends payable to non-resident investors which (i) do not have an establishment or place of business in the PRC or (ii) have an establishment or place of business in the PRC but the relevant income is not effectively connected with the establishment or place of business, to the extent that such dividends have their sources within the PRC. Similarly, any gain realized on the transfer of our common stock by such investors is also subject to 10 percent PRC income tax if such gain is regarded as income derived from sources within the PRC. The dividends paid by us to non-resident investors with respect to our common stock, or gain non-resident investors may realize from the sale or transfer of our common stock, may be treated as PRC-sourced income and, as a result, may be subject to PRC tax at a rate of 10 percent. In such event, we may be required to withhold a 10 percent PRC tax on any dividends paid to non-resident investors. In addition, non-resident investors in our common stock may be responsible for paying PRC tax at a rate of 10 percent on any gain realized from the sale or transfer of our common stock if such non-resident investors and the gain satisfy the requirements under the EIT Law and its implementing rules. However, under the EIT Law and its implementing rules, we would not have an obligation to withhold PRC income tax in respect of the gains that non-resident investors (including U.S. investors) may realize from the sale or transfer of our common stock. If we were to pay any dividends in the future, and if we (based on future clarifying guidance issued by the PRC), or the PRC tax authorities, determine that we must withhold PRC tax on any dividends payable by us under the EIT Law, we will make any necessary tax withholding on dividends payable to our non-resident investors. If non-resident investors as described under the EIT Law (including U.S. investors) realize any gain from the sale or transfer of our common stock and if such gain were considered as PRC-sourced income, such non-resident investors would be responsible for paying 10 percent PRC income tax on the gain from the sale or transfer of our common stock. As indicated above, under the EIT Law and its implementing rules, we would not have an obligation to withhold PRC income tax in respect of the gains that non-resident investors (including U.S. investors) may realize from the sale or transfer of our common stock. On December 15, 2009, the SAT released Circular Guoshuihan No. 698 (“Circular 698”) that reinforces the taxation of non-listed equity transfers by non-resident enterprises through overseas holding vehicles. Circular 698 addresses indirect share transfers as well as other issues. Circular 698 is retroactively effective from January 1 2008. According to Circular 698, where a foreign (non-PRC resident) investor who indirectly holds shares in a PRC resident enterprise through a non-PRC offshore holding company indirectly transfers equity interests in a PRC resident enterprise by selling the shares of the offshore holding company, and the latter is located in a country or jurisdiction where the effective tax burden is less than 12.5 percent or where the offshore income of his, her, or its residents is not taxable, the foreign investor is required to provide the PRC tax authority in charge of that PRC resident enterprise with certain relevant information within 30 days of the transfer. The tax authorities in charge will evaluate the offshore transaction for tax purposes. In the event that the tax authorities determine that such transfer is abusing forms of business organization and a reasonable commercial purpose for the offshore holding company other than the avoidance of PRC income tax liability is lacking, the PRC tax authorities will have the power to re-assess the nature of the equity transfer under the doctrine of substance over form. A reasonable commercial purpose may be established when the overall international (including U.S.) offshore structure is set up to comply with the requirements of supervising authorities of international (including U.S.) capital markets. If the SAT’s challenge of a transfer is successful, it may deny the existence of the offshore holding company that is used for tax planning purposes and subject the seller to PRC tax on the capital gain from such transfer. Since Circular 698 has a short history, there is uncertainty as to its application. We (or a foreign investor) may become at risk of being taxed under Circular 698 and may be required to expend valuable resources to comply with Circular 698 or to establish that we (or such foreign investor) should not be taxed under Circular 698, which could have a material adverse effect on our financial condition and results of operations (or such foreign investor’s investment in us). 99 Table of Contents Penalties for Failure to Pay Applicable PRC Income Tax Non-resident investors in us may be responsible for paying PRC tax at a rate of 10 percent on any gain realized from the sale or transfer of our common stock if such non-resident investors and the gain satisfy the requirements under the EIT Law and its implementing rules, as described above. According to the EIT Law and its implementing rules, the PRC Tax Administration Law (the “Tax Administration Law”) and its implementing rules, the Provisional Measures for the Administration of Withholding of Enterprise Income Tax for Non-resident Enterprises (the “Administration Measures”) and other applicable PRC laws or regulations (collectively the “Tax Related Laws”), where any gain derived by a non-resident investor from the sale or transfer of our common stock is subject to any income tax in the PRC, and such non-resident investor fails to file any tax return or pay tax in this regard pursuant to the Tax Related Laws, such investor may be subject to certain fines, penalties or punishments, including without limitation: (1) if a non-resident investor fails to file a tax return and present the relevant information in connection with tax payments, the competent tax authorities shall order it to do so within the prescribed time limit and may impose a fine up to RMB 2,000, and in egregious cases, may impose a fine ranging from RMB 2,000 to RMB 10,000; (2) if a non-resident investor fails to file a tax return or fails to pay all or part of the amount of tax payable, the non-resident investor shall be required to pay the unpaid tax amount payable, a surcharge on overdue tax payments (the daily surcharge is 0.05 percent of the overdue amount, beginning from the day the deferral begins) and a fine ranging from 50 percent to 500 percent of the unpaid amount of the tax payable; (3) if a non-resident investor fails to file a tax return or pay the tax within the prescribed time limit according to the order by the PRC tax authorities, the PRC tax authorities may collect and check information about the income items of the non-resident investor in the PRC and other payers (the “Other Payers”) who will pay amounts to such non-resident investor, and send a “Notice of Tax Issues” to the Other Payers to collect and recover the tax payable and impose overdue fines on such non-resident investor from the amounts otherwise payable to such non-resident investor by the Other Payers; (4) if a non-resident investor fails to pay the tax payable within the prescribed time limit as ordered by the PRC tax authorities, a fine may be imposed on the non-resident investor ranging from 50 percent to 500 percent of the unpaid tax payable, and the PRC tax authorities may, upon approval by the director of the tax bureau (or sub-bureau) of, or higher than, the county level, take the following compulsory measures: (i) notify in writing the non-resident investor’s bank or other financial institution to withhold from the account thereof for payment of the amount of tax payable, and (ii) detain, seal off, or sell by auction or on the market the non-resident investor’s commodities, goods or other property in a value equivalent to the amount of tax payable; or (5) if the non-resident investor fails to pay all or part of the amount of tax payable or surcharge for overdue tax payment, and can not provide a guarantee to the tax authorities, the tax authorities may notify the frontier authorities to prevent the non-resident investor or its legal representative from leaving the PRC. LEGAL MATTERS The validity of the shares of our common stock offered hereby has been passed upon for us by Loeb & Loeb LLP, New York, New York. EXPERTS Our audited financial statements as of and for the years ended December 31, 2009 and 2008have been included in this prospectus in reliance upon the report of PKF, Certified Public Accountants, Hong Kong, China, a member firm of PKF International Limited network of legally independent firms and their authority as experts in accounting and auditing. Table of Contents WHERE YOU CAN FIND MORE INFORMATION We have filed with the United States Securities and Exchange Commission, 100 F. Street, N.E., Washington, D.C. 20549, a registration statement on Form S-1 under the Securities Act for the common stock offered by this prospectus. We have not included in this prospectus all the information contained in the registration statement and you should refer to the registration statement and its exhibits for further information. The registration statement and other information may be read and copied at the SEC’s Public Reference Room at 100 F. Street N.E., Washington, D.C. 20549. The public may obtain information on the operation of the Public Reference Room by calling the SEC at 1-800-SEC-0330. The SEC maintains a web site (http://www.sec.gov) that contains the registration statements, reports, proxy and information statements and other information regarding registrants that file electronically with the SEC such as us. You may also read and copy any reports, statements or other information that we have filed with the SEC at the addresses indicated above and you may also access them electronically at the web site set forth above. These SEC filings are also available to the public from commercial document retrieval services. Disclosure of Commission Position on Indemnification of Securities Act Liabilities Our Certificate of Incorporation, provides to the fullest extent permitted by Section 145 of the General Corporation Law of the State of Delaware, that our directors or officers shall not be personally liable to us or our stockholders for damages for breach of such director’s or officer’s fiduciary duty. The effect of this provision of our Certificate of Incorporation, is to eliminate our rights and our stockholders (through stockholders’ derivative suits on behalf of our company) to recover damages against a director or officer for breach of the fiduciary duty of care as a director or officer (including breaches resulting from negligent or grossly negligent behavior), except under certain situations defined by statute. We believe that the indemnification provisions in our Certificate of Incorporation, are necessary to attract and retain qualified persons as directors and officers. Our By Laws also provide that our board of directors may also authorize the Company to indemnify our employees or agents, and to advance the reasonable expenses of such persons, to the same extent, following the same determinations and upon the same conditions as are required for the indemnification of and advancement of expenses to our directors and officers. As of the date of this report, our board of directors has not extended indemnification rights to persons other than directors and officers. Insofar as indemnification for liabilities arising under the Securities Act may be permitted to directors, officers or persons controlling us pursuant to the foregoing provisions, or otherwise, we have been advised that in the opinion of the SEC, such indemnification is against public policy as expressed in the Securities Act, and is, therefore, unenforceable. Table of Contents INDEX TO CONSOLIDATED FINANCIAL STATEMENTS Pages Condensed Consolidated Statements of Income and Comprehensive Income for the three months ended March 31, 2010 and 2009 Q-1 Condensed Consolidated Balance Sheets as of March 31, 2010 and December 31, 2009 Q-2 – Q-3 Condensed Consolidated Statements of Cash Flows for the three months ended March 31, 2010 and 2009 Q-4 – Q-5 Comdensed Consolidated Statements of Stockholders' Equity for the three months ended March 31, 2010 Q-6 Notes to Condensed Consolidated Financial Statements Q-7 – Q-22 Report of Independent Registered Public Accounting Firm F-1 Consolidated Statements of Income and Comprehensive Income for the year ended December 31,2009 and 2008 F-2 Consolidated Balance Sheets as of December 31, 2009 and 2008 F-3 – F-4 Consolidated Statements of Cash Flows for the year ended December 31,2009 and 2008 F-5 – F-6 Consolidated Statements of Stockholders’ Equity for the year ended December 31,2009 and 2008 F-7 Notes to Consolidated Financial Statements F-8 – F-35 Table of Contents China BCT Pharmacy Group, Inc. (Formerly named China Baicaotang Medicine Limited) Condensed Consolidated Statements of Income and Comprehensive Income For the three months ended March 31, 2010 and 2009 (Unaudited) (Stated in US Dollars) Three months ended March 31, Sales revenue $ $ Cost of sales Gross profit Operating expenses Administrative expenses Selling expenses Income from operations Interest income Other income - Change in fair value of warrant liabilities - note 15 (288,783 ) - Other expenses (39,312 ) (2,595 ) Finance costs - Note 4 (263,696 ) (296,175 ) Income before income taxes Income taxes - Note 5 (1,505,505 ) (1,688,383 ) Net income attributable to China BCT Pharmacy Group, Inc.’s common stockholders $ $ Other comprehensive income Foreign currency translation adjustments (36,992 ) Total comprehensive income $ $ Earnings per share : basic and diluted - Note 6 $ $ Weighted average number of shares outstanding : basic and diluted See the accompanying notes to condensed consolidated financial statements Q-1 Table of Contents China BCT Pharmacy Group, Inc. (Formerly named China Baicaotang Medicine Limited) Condensed Consolidated Balance Sheets As of March 31, 2010 and December 31, 2009 (Stated in US Dollars) March 31, December 31, (Unaudited) (Audited) ASSETS Current assets Cash and cash equivalents $ $ Restricted cash Bills receivable - Trade receivables, net Amounts due from related companies - Note 12 Other receivables, prepayments and deposits Inventories - Note 7 Deferred taxes Total current assets Goodwill - Note 8 Other intangible assets - Note 8 Property, plant and equipment, net - Note 9 Land use rights - Note 10 Deposit for acquisition of retail chain stores business - Note 20 - Deferred taxes TOTAL ASSETS $ $ See the accompanying notes to condensed consolidated financial statements Q-2 Table of Contents China BCT Pharmacy Group, Inc. (Formerly named China Baicaotang Medicine Limited) Condensed Consolidated Balance Sheets (Cont’d) As of March 31, 2010 and December 31, 2009 (Stated in US Dollars) March 31, December 31, (Unaudited) (Audited) LIABILITIES AND STOCKHOLDERS’ EQUITY LIABILITIES Current liabilities Trade payables $ $ Bills payable Other payables and accrued expenses Amounts due to directors - Note 11 Amounts due to related companies - Note 12 Income tax payable Secured bank loans - Note 13 Other loans - Note 14 Retirement benefit costs Total current liabilities Secured long-term bank loans - Note 13 Warrant liabilities - note 15 - Retirement benefit costs TOTAL LIABILITIES COMMITMENTS AND CONTINGENCIES - Note 16 STOCKHOLDERS’ EQUITY Common stock : par value $0.001 per share Authorized 100,000,000 shares and 38,119,340 and 37,089,370 shares issued and outstanding as of March 31, 2010 and December 31, 2009 respectively - Note 17 38,119 37,089 Additional paid-in capital Statutory and other reserves Accumulated other comprehensive income Retained earnings TOTAL STOCKHOLDERS’ EQUITY TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ See the accompanying notes to condensed consolidated financial statements Q-3 Table of Contents China BCT Pharmacy Group, Inc. (Formerly named China Baicaotang Medicine Limited) Condensed Consolidated Statements of Cash Flows For the three months ended March 31, 2010 and 2009 (Unaudited) (Stated in US Dollars) Three months ended March 31, Cash flows from operating activities Net income attributable to China BCT Pharmacy Group, Inc.’s common stockholders $ $ Adjustments to reconcile net income to net cash provided by (used in) operating activities :- Depreciation Deferred taxes (1,218 ) - Gain on disposal of land use right (44,919 ) - Loss on disposal of property, plant and equipment - Amortization of intangible assets Amortization of land use rights Change in fair value of warrant liabilities - Changes in operating assets and liabilities :- Trade receivables (7,574,526 ) Bills receivable (129,956 ) - Other receivables, prepayments and deposits (1,528,878 ) (1,477,625 ) Inventories (2,015,522 ) (440,823 ) Trade payables (1,397,972 ) Amounts due from (to) related companies (277,722 ) Other payables and accrued expenses Bills payable (496,176 ) Restricted cash (2,201,559 ) Income tax payable Net cash flows provided by (used in) operating activities $ $
